

Exhibit 10


CREDIT CARD PROGRAM AGREEMENT
by and among
DILLARD’S, INC.,
WELLS FARGO BANK, N.A. and
for the limited purposes stated herein,
DILLARD INVESTMENT CO., INC.









--------------------------------------------------------------------------------






Table of Contents
 
 
 
 
 
Page
 
 
 
 
 
Article I DEFINITIONS
1


 
1.1
Generally
1


 
1.2
Miscellaneous
14


 
 
 
 
Article II ESTABLISHMENT OF THE PROGRAM
16


 
2.1
Credit Program
16


 
2.2
Exclusivity
17


 
2.3
Mobile Technology
18


 
2.4
Payment Network
18


 
 
 
 
Article III PROGRAM MANAGEMENT AND ADMINISTRATION
18


 
3.1
Program Objectives
18


 
3.2
Committees
19


 
3.3
Program Relationship Managers; Program Team
21


 
 
 
 
Article IV PROGRAM OPERATIONS
22


 
4.1
Operation of the Program
22


 
4.2
Certain Responsibilities of the Company
22


 
4.3
Certain Responsibilities of the Bank
23


 
4.4
Ownership of Accounts; Account Documentation
24


 
4.5
Branding of Accounts/Company Credit Cards/Credit Card Documentation/Solicitation
Materials
25


 
4.6
Underwriting and Risk Management; Applicable Law
26


 
4.7
Cardholder Terms
27


 
4.8
Program Website; Mobile Apps
27


 
4.9
Sales Taxes
29


 
4.10
Loyalty Program
30


 
4.11
Program Competitiveness
30


 
4.12
Supported Accounts
31


 
 
 
 
Article V MARKETING
31


 
5.1
Promotion of Program
31


 
5.2
Communications with Cardholders
32


 
5.3
Additional Marketing Support
33


 
5.4
Approved Ancillary Products
34


 
5.5
Marketing Plan
35


 
 
 
 
Article VI CARDHOLDER INFORMATION
36


 
6.1
Customer Information
36


 
6.2
Cardholder Data
37


 
6.3
Shopper Data; Qualified Dillard’s Customer List
41


 
 
 
 
Article VII OPERATING STANDARDS
43


 
7.1
Reports
43


 
 
 
 


i
Active.15844721.1

--------------------------------------------------------------------------------






 
 
 
 
 
7.2
Servicing
44


 
7.3
Service Level Standards
46


 
7.4
Program Features and Functionality
47


 
7.5
Systems Interface; Technical Support
47


 
 
 
 
Article VIII MERCHANT SERVICES
47


 
8.1
Transmittal and Authorization of Charge Transaction Data
47


 
8.2
POS Terminals
48


 
8.3
In-Store Payments
48


 
8.4
Settlement Procedures
48


 
8.5
The Bank’s Right to Charge Back
49


 
8.6
Exercise of Chargeback
49


 
8.7
No Merchant Discount
49


 
 
 
 
Article IX PROGRAM ECONOMICS
50


 
9.1
Company Compensation
50


 
9.2
The Bank’s Responsibility for Program Operation
50


 
9.3
Joint Program Commitment
50


 
 
 
 
Article X LICENSED MARKS AND INTELLECTUAL PROPERTY
50


 
10.1
Licensed Marks
50


 
10.2
Termination; Ownership; and Infringement
51


 
10.3
Intellectual Property
52


 
 
 
 
Article XI REPRESENTATIONS, WARRANTIES AND COVENANTS
53


 
11.1
General Representations and Warranties of the Company
53


 
11.2
General Representations and Warranties of the Bank
55


 
11.3
No other Representations or Warranties
57


 
11.4
General Covenants of the Company
57


 
11.5
General Covenants of the Bank
58


 
 
 
 
Article XII ACCESS, AUDIT AND DISPUTE RESOLUTION
59


 
12.1
Access to Facilities, Books and Records
59


 
12.2
Audit Rights
60


 
12.3
Governmental Authority Supervision
60


 
12.4
Dispute Resolution
61


 
 
 
 
Article XIII CONFIDENTIALITY
61


 
13.1
General Confidentiality
61


 
13.2
Use and Disclosure of Confidential Information
63


 
13.3
Unauthorized Use or Disclosure of Confidential Information
63


 
13.4
Return or Destruction of Confidential Information
64


 
 
 
 
Article XIV RETAIL PORTFOLIO ACQUISITIONS AND DISPOSITIONS
64


 
14.1
Retailer that Operates a Credit Card Business
64


 
14.2
Conversion of Purchased Accounts
65


 
14.3
No Other Company Obligations
66


 
 
 
 


ii
Active.15844721.1

--------------------------------------------------------------------------------






 
 
 
 
 
14.4
Retail Portfolio Dispositions
66


 
 
 
 
Article XV EVENTS OF DEFAULT; RIGHTS AND REMEDIES
66


 
15.1
Events of Default
66


 
15.2
Defaults by the Bank
67


 
15.3
Defaults by the Company
68


 
15.4
Remedies for Events of Default
68


 
 
 
 
Article XVI TERM/TERMINATION
69


 
16.1
Term
69


 
16.2
Termination by the Company Prior to the End of the Initial Term or a Renewal
Term
69


 
16.3
Termination by the Bank Prior to the End of the Initial Term or a Renewal Term
69


 
 
 
 
Article XVII EFFECTS OF TERMINATION
70


 
17.1
General Effects
70


 
17.2
The Company’s Option to Purchase the Program Assets
70


 
17.3
Rights of the Bank if Purchase Option Not Exercised
72


 
 
 
 
Article XVIII INDEMNIFICATION
73


 
18.1
Company Indemnification of the Bank
73


 
18.2
Bank Indemnification of the Company
74


 
18.3
Procedures
75


 
18.4
Notice and Additional Rights and Limitations
76


 
 
 
 
Article XIX MISCELLANEOUS
76


 
19.1
Precautionary Security Interest
76


 
19.2
Securitization
77


 
19.3
Assignment
77


 
19.4
Sale or Transfer of Accounts
77


 
19.5
Subcontracting
77


 
19.6
Amendment
78


 
19.7
Non-Waiver
78


 
19.8
Severability
78


 
19.9
Venue
78


 
19.10
Governing Law
78


 
19.11
Specific Performance
78


 
19.12
Notices
79


 
19.13
Further Assurances
79


 
19.14
No Joint Venture
80


 
19.15
Press Releases
80


 
19.16
No Set-Off
80


 
19.17
Third Parties
80


 
19.18
Force Majeure
80


 
19.19
Entire Agreement
81


 
19.20
Binding Effect
81


 
 
 
 
 
 
 
 


iii
Active.15844721.1

--------------------------------------------------------------------------------






 
 
 
 
 
 
 
 
 
19.21
Counterparts/Facsimiles
81


 
19.22
Survival
81


 
19.23
Change of Control of the Company
81








iv
Active.15844721.1

--------------------------------------------------------------------------------






CREDIT CARD PROGRAM AGREEMENT
This Credit Card Program Agreement is made as of the 31st day of March, 2014, by
and among Dillard’s, Inc., a Delaware corporation (the “Company”), Dillard
Investment Co., Inc., a Delaware corporation (“DIC”), a subsidiary of the
Company, and Wells Fargo Bank, N.A., a national banking association (the
“Bank”), the Company and the Bank each referred to herein as a “Party”, and
collectively, the “Parties”.
W I T N E S S E T H:
WHEREAS, the Bank proposes to acquire from GE the GE Program Assets (as
hereinafter defined) currently governed by the GE Program Agreement (as
hereinafter defined) and in connection therewith will execute and deliver a
purchase and sale agreement (the “Purchase Agreement”) providing for such
acquisition and the assumption of certain liabilities related thereto;
WHEREAS, the Company has requested that the Bank establish a program pursuant to
which, following the Effective Date of this Agreement, the Bank shall issue
Company Credit Cards (as hereinafter defined) to be serviced, marketed and
promoted in accordance with the terms hereof (the program established in
accordance with this Agreement, the “Program”);
WHEREAS, the Parties hereto agree that the goodwill associated with the Company
Licensed Marks and the Bank Licensed Marks (each as hereinafter defined)
contemplated for use hereunder are of substantial value that is dependent upon
the maintenance of high quality services and appropriate use thereof;
NOW, THEREFORE, in consideration of the terms, conditions and mutual covenants
contained herein, and for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties hereto agree as
follows:
ARTICLE I

DEFINITIONS
1.1    Generally. The following terms shall have the following meanings when
used in this Agreement:
“Account” means a Private Label Account or a Co-Branded Account as set forth in
this Agreement and includes any Purchased Account.
“Account Documentation” means any and all documentation relating to the
Accounts, including Credit Card Documentation, electronic payment authorization
agreements, checks or other forms of payment with respect to the Accounts,
notices to Cardholders, credit bureau reports (to the extent not prohibited from
transfer by the contract with the credit bureau), adverse action notices, change
of terms notices, other notices, correspondence, memoranda, documents, stubs,
instruments, certificates, agreements, magnetic tapes, disks, hard copy formats
or other computer-readable data transmissions, any microfilm, electronic or
other copy of any of the foregoing, and any other written, electronic or other
records or materials of whatever form or

Active.15844721.1

--------------------------------------------------------------------------------






nature arising from or relating or pertaining to any of the foregoing to the
extent related to the Program; provided that Account Documentation shall not
include the Company’s or any of its Affiliates’ register tapes, invoices, sales
or shipping slips, delivery or other receipts or other indicia of the sale of
Goods and Services, any reports, analyses or other documentation prepared by the
Company or its Affiliates for use in the retail business operated by the Company
and its Affiliates except to the extent such documentation serves a dual purpose
of documenting the Account Documentation, in which case such materials shall be
considered Account Documentation as well as Shopper Data.
“Affiliate” means, with respect to the Company, each Person that is controlled
by the Company and, with respect to the Bank, each Person controlled by Wells
Fargo & Company or any successor thereof. For purposes of this definition,
“control” of a Person means the possession, directly or indirectly, of the power
to direct or cause the direction of its management or policies, whether through
the ownership of voting securities, by contract or otherwise.
“Agreement” means this Program Agreement, together with all of its schedules and
exhibits, as amended, supplemented or otherwise modified from time to time.
“Applicable Law” means, to the extent applicable to a Party, the Program or the
Accounts, (i) all federal, state and local laws (including common law),
statutes, rules and regulations; (ii) written regulatory guidance, written
substantive recommendations or directives, written opinions and written
interpretations, policies and guidelines of any Governmental Authority; (iii)
rulings, injunctions, judgments and orders of any Governmental Authority, and
the final outcome of any binding arbitration; (iv) any written or oral guidance,
directives or instructions from a Governmental Authority with jurisdiction over
such party; (v) the bylaws, rules and regulations of the Payment Network, to the
extent applicable by the terms of such bylaws, rules and regulations, and (vi)
written internal governance directives that Bank adopts that are calibrated to
the Bank’s own risk tolerance levels, including reputational concerns, which may
go beyond the written letter of any regulation, rule or regulatory guidance, and
which are designed to address legal and regulatory compliance related matters
and are consistently applied across all of the Bank’s and its U.S. Affiliates’
credit card portfolios (unless such legal and regulatory compliance matters are
inapplicable to a particular portfolio), which internal governance directives
may include directives adopted in response to items (ii) and (iii) that are
directly binding on third parties (but not the Bank) that the Bank reasonably
determines would likely be applicable, in whole or in part, to the Bank and, if
so applied, would likely have an adverse impact on the liability or reputation
of the Bank or the Program. Without limiting the foregoing, following the
Effective Date, the Bank may exercise its rights and obligations hereunder with
respect to Applicable Law in response to the enactment by any Governmental
Authority of a change of any of the items referred to in clauses (i) through
(iii) that has not yet become effective, but only to the extent that the Bank’s
actions are (A) taken based on the good faith determination of the Bank that
such actions are advisable in order to achieve compliance by the expected
effective date and (B) being applied consistently to all of the Bank’s and its
U.S. Affiliates’ credit card portfolios. If a Party is exercising its rights and
obligations hereunder with respect to Applicable Law described in subclause (iv)
of this definition that is a non-written guidance, directive or instruction from
a Governmental Authority, such Party must certify in writing that such Party is
obligated to take such action pursuant to such non-written guidance, directive
or instruction, which certification shall include a reasonably detailed summary
of the

2
Active.15844721.1

--------------------------------------------------------------------------------






non-written guidance, directive or instruction and the circumstances in which it
was given and identifying the particular Governmental Authority issuing such
oral guidance, directive or instruction (or, if the Party is not permitted to
disclose such summary, a written confirmation from an officer that such
disclosure is prohibited by Applicable Law (excluding Applicable Law described
in clause (vi) of this definition)). Notwithstanding the foregoing, references
to “Applicable Law” used herein relating to a Party’s authority to take actions
in relation to, or to make changes to, (A) the Operating Procedures, (B) POS and
processes and procedures in Company Channels, or (C) the sharing, use and
disclosure of Cardholder Data and Shopper Data (including all references to
“Applicable Law” in Article VI) shall not include clause (vi) of this
definition.
“Applicable Order” means, with respect to any Person, a written directive,
restriction, ruling, judgment, injunction, writ, decree, permit, license or
order of any Governmental Authority or any written Agreement with any
Governmental Authority, in each case legally binding on that Person.
“Applicant” means a Person that has submitted an Application under the Program.
“Application” means the credit application that must be completed and submitted
and approved by the Bank in order to establish an Account (whether or not
approved or disapproved by the Bank and including any such application submitted
at the POS, by phone or via the Internet or a mobile phone or tablet).
“Approved Ancillary Products” means any Credit Card enhancement products (other
than the Company Credit Cards) mutually agreed by the Parties to be offered to
Cardholders under the Program from time to time.
“Average Daily Cardholder Indebtedness” means, for any measurement period, the
sum of the Cardholder Indebtedness outstanding as of each day during such
measurement period divided by the number of days in such measurement period.
“Bank” has the meaning set forth in the preamble hereof.
“Bank Designee” has the meaning set forth in Section 3.2(b) hereof.
“Bank Event of Default” means the occurrence of any one of the events listed in
Section 15.2 hereof or an Event of Default where the Bank is the defaulting
Party.
“Bank Licensed Marks” means those Trademarks of the Bank or its Affiliates that
are listed on Schedule 1.1(a), as such schedule may be amended from time to time
by the Bank.
“Bank Material Adverse Effect” means any change, circumstance, occurrence, event
or effect that, individually or in the aggregate, has had or would be reasonably
expected to have a material adverse effect upon the Program, the Accounts, the
Cardholder Indebtedness, the financial condition of the Bank or the ability of
the Bank to perform its obligations pursuant to this Agreement.

3
Active.15844721.1

--------------------------------------------------------------------------------






“Bank Systems” means Systems owned, leased or licensed by and operated by or on
behalf of the Bank or any of its Affiliates.
“Bankruptcy Code” means Title 11 of the United States Code, as amended, or any
other applicable state or federal bankruptcy, insolvency, moratorium or other
similar law and all laws relating thereto.
“Batch Prescreen” shall mean a process where the Bank’s offer of credit is made
to certain customers prequalified by Bank (per its criteria), in a batch mode
(often but not exclusively within a direct to consumer environment).
“Billing Cycle” means the interval of time between regular periodic Billing
Dates for an Account.
“Billing Date” means, for any Account, the day as of when the Account is billed.
“Billing Statement” means a summary (in electronic or paper form) of Account
credit and debit transactions for a Billing Cycle including a general
descriptive statement covering purchases, charges, past due account information
and Loyalty Program information and any other information required by Applicable
Law.
“Business Day” means any day, other than a Saturday or Sunday, on which both of
the Bank and the Company are open for business at their respective U.S.
headquarters.
“Business Line of Credit” means a line of credit issued to a business
organization usable solely for the purpose of financing the purchase of Goods
and Services (and all fees and charges relating thereto) through any Company
Channel and for financing any other charges that may be made using such Business
Line of Credit pursuant to the terms and conditions in respect thereto.
“Cardholder” means any Person who has been issued a Company Credit Card
(including, as applicable in accordance with the context of the reference
herein, any Person contractually obligated under a Credit Card Agreement and any
authorized user(s) of an Account).
“Cardholder Data” means all personally identifiable information about a
Cardholder (including authorized users, if available and permitted) or Applicant
(i) received by or on behalf of the Bank in connection with an application for
or use of a Company Credit Card or Account or (ii) otherwise obtained by or on
behalf of the Bank (other than from the Company or its Affiliates) for inclusion
in its database of Cardholder information, including all transaction and
experience information collected by or on behalf of the Bank with regard to
purchases with Company Credit Cards. For clarity, to the extent any particular
data that is Cardholder Data also constitutes Shopper Data hereunder, such data
may be used and disclosed by the Company in accordance with the provisions
hereof applicable to Shopper Data and without regard to any additional
restrictions that may be applicable to Cardholder Data.
“Cardholder Indebtedness” means all amounts charged and owing to the Bank by
Cardholders with respect to Accounts (including principal balances from
outstanding charges, charges for Approved Ancillary Products, finance charges,
late charges, and to the extent applicable to any Company Credit Card from time
to time in accordance with the terms hereof,

4
Active.15844721.1

--------------------------------------------------------------------------------






charges in connection with balance transfers, convenience checks, cash advances,
pay-by-phone fees, and any other fees and charges, whether or not posted or
billed), less the amount of any credit balances owing by the Bank to Cardholders
(including in respect of any payments and any credits associated with returns of
goods and/or services and other credits and similar adjustments), whether or not
posted or billed.
“Cardholder List” means any list (whether in hardcopy, magnetic tape, electronic
or other form) that identifies (or provides a means of differentiating)
Cardholders, including any such list that sets forth the names, addresses, email
addresses (as available) and/or telephone numbers of any or all Cardholders.
“Change of Control” means, with respect to any Person (the “subject Person”):
(i) a Person or group becomes the “beneficial owner” (as defined in Rules 13d-3
and 13d-5 under the Securities Exchange Act of 1934 (except that a Person or
group shall be deemed to own all securities it has the right to acquire)),
directly or indirectly, of more than fifty percent (50%) of the total voting
power of the subject Person or of any Person of which the subject Person is a
Subsidiary;
(ii) such subject Person (or any Person of which such subject Person is a
Subsidiary) merges, consolidates, acquires, is acquired by, or otherwise
combines with any other Person in a transaction in which the subject Person (or
such Person of which such subject Person is a Subsidiary) is not the surviving
entity or which constitutes a “merger of equals”, it being understood that a
Person shall not be considered the “surviving entity” of a transaction if either
(A) the members of the board of directors of the Person immediately prior to the
transaction constitute less than a majority of the members of the board of
directors of the ultimate parent entity of the entity surviving or resulting
from the transaction or (B) securities of such Person that are outstanding
immediately prior to the transaction (or securities into which such securities
are converted in the transaction) represent less than fifty percent (50%) of the
total voting power of the ultimate parent entity of the entity surviving or
resulting from the transaction;
(iii) the subject Person sells all or substantially all of its assets to a
Person that is not a wholly-owned Subsidiary of the ultimate parent entity of
such subject Person prior to such transaction; or
(iv) if the subject Person is the Bank, the subject Person (or any Affiliate
thereof) (A) sells, transfers, conveys, assigns or terminates all or a
substantial part of the Bank’s Credit Card business or any portion thereof that
includes all or any portion of the Accounts or that services the Accounts, (B)
enters into any definitive agreement (whether or not subject to conditions) that
would upon consummation in accordance with its terms (and assuming the receipt
of all approvals and satisfaction of all conditions contemplated thereby) result
in any such sale, transfer, conveyance, assignment or termination; or (C) enters
into any other transaction, whether through a subcontracting arrangement, change
in directorships or otherwise, which has the purpose or effect of changing the
Persons entitled to direct the affairs of such subject Person or any parent
entity thereof or the operations relating to the conduct of the Programs to any
Person other than the ultimate parent entity of the Bank prior to such
transaction or any wholly-owned Subsidiary thereof.

5
Active.15844721.1

--------------------------------------------------------------------------------






Notwithstanding the foregoing, a Change of Control shall not be deemed to have
occurred as a result of any internal transaction solely among a Party and/or one
or more of its Affiliates, whether through a merger, reorganization, asset
transfer or otherwise.
“Charge Transaction Data” means the transaction information (in the form of
electronic information) submitted to the Bank with respect to each purchase of
Goods and Services by a Cardholder on credit using an Account, each return of
Goods and Services for credit on an Account and each other adjustment at the
point of sale made by the Company to an Account.
“Club Plans” has the meaning set forth in Schedule 4.7(b).
“Co-Branded Account” means an open-ended credit account linked to a Co-Branded
Credit Card usable for the purpose of financing purchases (and all fees and
charges relating thereto) of goods and services, including Goods and Services
and Approved Ancillary Products, and for financing any other charges that may be
made using a Co-Branded Credit Card pursuant to the terms of the related Credit
Card Agreement, and which may be used where Payment Network Credit Cards are
accepted.
“Co-Branded Credit Card” means a credit card that bears (i) a Company Licensed
Mark, (ii) a trademark, tradename, service mark, logo or other proprietary
designation of a Payment Network and (iii) to the extent issued or reissued
after the Effective Date and to the extent elected by the Bank or required by
Applicable Law, the name of the Bank (which shall be only on the back of the
credit card unless otherwise required by Applicable Law or Payment Network
regulations).
“Commitment Portion” means a fraction, the numerator of which is a Party’s
commitment to the Joint Program Commitment as set forth on Schedule 9.3 and the
denominator of which is the Joint Program Commitment.
“Company” has the meaning set forth in the preamble hereof.
“Company Channels” means (i) all retail establishments owned or operated by the
Company or its Affiliates (including Licensee departments therein), (ii) all
websites owned or operated by the Company or its Affiliates or their Licensees,
and (iii) all mail order, catalog and other direct access media (including all
mobile media, whether or not accessible through a website) that are owned or
operated by the Company or its Affiliates or their Licensees.
“Company Credit Card” means a Co-Branded Credit Card or a Private Label Credit
Card.
“Company Designee” has the meaning set forth in Section 3.2(b) hereof.
“Company Event of Default” means the occurrence of any one of the events listed
in Section 15.3 hereof or an Event of Default where the Company is the
defaulting Party.
“Company Licensed Marks” means those Trademarks of the Company that are listed
on Schedule 1.1(b), as such schedule may be amended from time to time by the
Company.

6
Active.15844721.1

--------------------------------------------------------------------------------






“Company Material Adverse Effect” means any change, circumstance, occurrence,
event or effect that, individually or in the aggregate, has had or would be
reasonably expected to have a material adverse effect upon the Program, the
Accounts, the Cardholder Indebtedness or the ability of the Company to perform
its obligations pursuant to this Agreement.
“Company Transaction” means any purchase, exchange or return of Goods and
Services by a Cardholder using an Account.
“Company Systems” means Systems owned, leased or licensed by and operated by, or
on behalf of, the Company or its Affiliates.
“Competitive” with respect to any feature or aspect of the Program, means that
such feature or aspect is not materially less favorable to the Company than the
comparable aspect and feature of similar private label and co-branded programs
of the major retailers listed on Schedule 1.1(c) (as mutually amended by the
Parties from time to time), considering such other programs in the aggregate, in
each case to the extent such features or aspects are known by a Party (and not
prohibited from being communicated by such Party to the other Party) or publicly
available.
“Confidential Information” has the meaning set forth in Section 13.1 hereof.
“Consumer Credit Product” means any consumer credit product pursuant to which a
consumer or authorized borrower may purchase goods and services, and, to the
extent permitted pursuant to the terms hereof, obtain cash advances or
convenience checks, and transfer balances, including any secured card, including
any card product secured by a lien on real or other property or by a deposit and
any card issued to the holder of a securities brokerage account that allows the
holder to obtain credit through a margin account. For the avoidance of doubt the
term does not include: (i) any gift card; or (ii) any debit card, smartcard,
stored value card, electronic or digital cash card or any other card that does
not provide the holder thereof with the ability to obtain credit other than
through an overdraft line or similar feature.
“Conversion” has the meaning set forth in Schedule 11.5(i) hereof.
“Credit Card Agreement” means the agreement between the Bank (including as an
assignee of GE or any predecessor issuer thereto) and a Cardholder, governing
the use of an Account, together with any amendments, modifications or
supplements thereto (including through issuance of a change in terms notice) and
any replacement of any such agreement.
“Credit Card Documentation” means, with respect to the Accounts: all
Applications, Credit Card Agreements, Company Credit Cards, POS brochures,
welcome brochures, new Account membership kits, and Billing Statements relating
to such Accounts, in each case, in every form, whether printed, mobile or
online.
“Data Security Standards” means the Payment Card Industry Data Security
Standards maintained by the PCI Security Standards Council, LLC or any successor
organization or entity.
“DIC” has the meaning set forth in the preamble hereof.
“Disclosing Party” has the meaning set forth in Section 13.1(e) hereof.

7
Active.15844721.1

--------------------------------------------------------------------------------






“Dispute” has the meaning set forth in Section 12.4 hereof.
“Effective Date” means the GE Closing Date, which shall not occur earlier than
November 1, 2014.
“Elite Credit Card” means a Private Label Credit Card or a Co-Branded Credit
Card associated with a Cardholder who has attained the Company’s “elite”
cardholder status based on criteria in effect at any time from time to time,
which card bears such additional designations as the Company directs to indicate
that such card has “elite” status.
“Employee Fraud” means an instance in which an employee of the Company or its
Affiliates or Licensees has engaged in fraud, as evidenced by a joint
determination of such fraud by the Managers or both the Company’s and the Bank’s
loss prevention teams agreeing that the employee engaged in such fraud.
“Event of Default” means the occurrence of any one of the events listed in
Section 15.1 hereof.
“Excluded Accounts” means, as of the Program Purchase Date, all Accounts that
have been written off by the Bank or have not been written off but were required
to have been written off in accordance with the Bank’s policies and procedures
or that are subject to litigation (pre- and post-judgment) and all receivables
related to such Accounts.
“FDIC” means the Federal Deposit Insurance Corporation.
“Fiscal Month” means each four (4) or five (5) week period designated as such in
the calendar published by the National Retail Federation for retailers on a
Fiscal Year-reporting basis; provided that the Fiscal Month in which the
Effective Date occurs shall be deemed to begin on the Effective Date.
“Fiscal Quarter” means each three (3) month period designated as such in the
calendar published by the National Retail Federation for retailers on a Fiscal
Year-reporting basis; provided that the Fiscal Month in which the Effective Date
occurs shall be deemed to begin on the Effective Date.
“Fiscal Year” means the fiscal year set forth in the calendar published by the
National Retail Federation setting forth the fiscal year for retailers on a
52/53 week fiscal year ending on the Saturday closest to January 31; provided
that the first Fiscal Year under this Program shall be the period beginning on
the Effective Date and ending on the Saturday closest to January 31, 2015.
“Force Majeure Event” has the meaning set forth in Section 19.18 hereof.
“GAAP” means United States generally accepted accounting principles,
consistently applied.
“GE” means GE Capital Retail Bank.

8
Active.15844721.1

--------------------------------------------------------------------------------






“GE Closing” shall mean the closing of the transactions under the Purchase
Agreement.
“GE Closing Date” means the date of the GE Closing.
“GE Program Agreement” means the Private Label Credit Card Program Agreement,
dated as of August 7, 2004, by and between Dillard’s, Inc. and GE Capital Retail
Bank (f/k/a GE Money Bank f/k/a GE Capital Consumer Card Co.).
“GE Program Assets” has the meaning set forth on Schedule 1.1(f).
“Goods and Services” means the products and services sold, charged or offered by
or through Company Channels, including accessories, delivery services,
protection agreements, gift cards, shipping and handling, and work or labor to
be performed for the benefit of customers of the Company Channels and any sales
tax relating to the foregoing charges and to such customers in connection
therewith.
“Governmental Authority” means any United States federal, state or local
governmental or regulatory authority, agency, court, tribunal, commission or
other entity exercising executive, legislative or judicial functions of or
pertaining to government in the United States.
“Indemnified Party” has the meaning set forth in Section 18.3 hereof.
“Indemnifying Party” has the meaning set forth in Section 18.3 hereof.
“Initial Term” has the meaning set forth in Section 16.1 hereof.
“Inserts” has the meaning set forth in Section 5.2(a) hereof.
“Instant Credit” means an Application procedure designed to open Accounts as
expeditiously as possible at POS, whereby the Application information is
communicated to the Bank systemically at POS or during the order entry process
to facilitate the necessary credit analysis.
“In-Store Payment” means any payment on an Account made to the Bank via the
Company in a physical store Company Channel by a Cardholder or a person acting
on behalf of a Cardholder.
“Intellectual Property” means, on a worldwide basis, all intellectual property
rights, including (i) copyrights, copyrighted works and works of authorship
including software; (ii) trade secrets; (iii) patents, designs, inventions,
algorithms and other industrial property rights; and (iv) applications,
registrations, renewals, extensions, continuations, divisions, reissues,
reexaminations or foreign counterparts thereof now or hereafter in force
(including any rights in any of the foregoing) but excluding Trademarks.
“Internet Services” has the meaning set forth in Section 4.8(a) hereof.
“Joint Program Activities” has the meaning set forth in Schedule 9.3 hereof.

9
Active.15844721.1

--------------------------------------------------------------------------------






“Joint Program Commitment” has the meaning set forth in Schedule 9.3 hereof.
“Knowledge” means, (i) with respect to the Company, the actual knowledge of the
Chief Financial Officer of the Company or the Company’s Manager and (ii) with
respect to the Bank, the actual knowledge of the president of Retail Services of
the Bank, the Group Financial Officer-Consumer Credit Solutions of the Bank, or
the Bank’s Manager, in each case after due inquiry of direct reports.
“Licensee” means any Person authorized by the Company or any of its Subsidiaries
to operate in and sell Goods and Services from the Company Channels or under the
Company Licensed Marks, solely with respect to such Person’s or any of its
Affiliates’ operation in and sale of Goods and Services from the Company
Channels or under the Company Licensed Marks.
“Losses” has the meaning set forth in Section 18.1 hereof.
“Loyalty Program” has the meaning set forth in Section 4.10 hereof.
“Manager” has the meaning set forth in Section 3.3(a) hereof.
“Manager Matters” has the meaning set forth in Section 3.2(c) hereof.
“Marketing Committee” has the meaning set forth in Section 3.2(a) hereof.
“Marketing Plan” means the document that outlines the objectives, targets,
strategies and tactics, including marketing and promotional programs, including
with respect to new account solicitation, usage and awareness programs for the
applicable Fiscal Year.
“Monthly Settlement Sheet” has the meaning set forth in Section 7.1(b) hereof.
“Net Credit Sales” means, for any date or measurement period, an amount equal to
(i) gross credit sales on Accounts (including gift card sales, sales tax,
delivery charges, Licensee sales and any other amount included in the full
amount charged by Cardholders) since the Retail Day preceding such date or the
beginning of such measurement period, minus (ii) the sum of credits for returned
goods and cancelled services and other credits (such as concessions, discounts
and adjustments) on Accounts since the Retail Day preceding such date or the
beginning of such measurement period.
“New Mark” has the meaning set forth in Section 10.1(c) hereof.
“New Portfolio” has the meaning set forth in Section 14.1 hereof
“Nominated Purchaser” has the meaning set forth in Section 17.2(a) hereof.
“OCC” means the Office of the Comptroller of the Currency.
“Operating Procedures” means the operating procedures for the Program in effect
from time to time in accordance with Section 4.1 hereof.
“Party” has the meaning set forth in the preamble hereof.

10
Active.15844721.1

--------------------------------------------------------------------------------






“Payment Network” means any card association or card network (which may be Visa,
MasterCard, American Express, Discover or any successor thereto or any other
card association or card network from time to time) in which the Company Credit
Cards participate.
“Payment Network Transaction” means a purchase, return, cash advance or other
form of transaction using a Co-Branded Account other than in a Company Channel.
“Person” means any individual, corporation, business trust, partnership,
association, limited liability company, joint venture, unincorporated
association or similar organization, or any Governmental Authority.
“POS” means point of sale.
“Previously Disclosed” means a disclosure in writing setting forth an exception
to the representations and warranties of the Company or the Bank, as applicable,
in each case as set forth in the corresponding Schedule to this Agreement, which
Schedules are being delivered by the Company and the Bank concurrently with the
execution and delivery of this Agreement by the Parties.
“Prime Rate” means the rate per annum listed in the “Money Rates” section of The
Wall Street Journal as the “prime rate”. If The Wall Street Journal ceases
publication of such rate, then the Prime Rate means the so-called prime rate as
announced by an alternate publication to be mutually agreed by the Parties.
“Private Label Account” means an open-ended credit account linked to a Private
Label Credit Card and usable solely for the purpose of financing the purchase of
Goods and Services (and all fees and charges relating thereto) through any
Company Channel and for financing any other charges that may be made using such
Private Label Credit Card pursuant to the terms of the relevant Credit Card
Agreement.
“Private Label Credit Card” means a credit card that bears only a Company
Licensed Mark and, to the extent issued or reissued after the Effective Date and
elected by the Bank or required by Applicable Law, the name of the Bank (which
shall be only on the back of the credit card unless otherwise required by
Applicable Law) and does not bear any Trademark of a Payment Network.
“Program” has the meaning set forth in the recitals.
“Program Assets” means the Accounts (excluding Excluded Accounts, which shall be
addressed in Section 17.2(i)) and all Account numbers associated therewith
(including, as a general matter, the Program BIN Numbers), Account
Documentation, Solicitation Materials (except for any portion thereof reflecting
Bank Licensed Marks), the Cardholder List, Cardholder Data, all Cardholder
Indebtedness, all Program Toll-Free Numbers, and all rights, claims, credits,
causes of action and rights of set-off against third parties to the extent
relating to the foregoing (in each case, whether held by the Bank or a third
party). Program Assets shall not include the Shopper Data which shall be and
remain the property of the Company at all times.

11
Active.15844721.1

--------------------------------------------------------------------------------






“Program BIN Number” means each of BIN number 6045 and BIN number 3743 (and any
successor thereto permitted pursuant to this Agreement).
“Program Materials” has the meaning set forth in Section 10.3(a) hereof.
“Program Objectives” has the meaning set forth in Section 3.1 hereof.
“Program Privacy Policy” shall mean the privacy policy and associated
disclosures to be provided by the Bank to Cardholders in connection with the
Program, the initial form of which is set forth as Schedule 6.2(b), as the same
may be modified from time to time in accordance with this Agreement.
“Program Purchase Date” has the meaning set forth in Section 17.2(c) hereof.
“Program Toll-Free Numbers” has the meaning set forth in Section 7.2(c) hereof.
“Program Website” has the meaning set forth in Section 4.8(a) hereof.
“Purchase Agreement” has the meaning set forth in the recitals hereof.
“Purchase Notice” has the meaning set forth in Section 17.2(b) hereof.
“Purchased Account” means an Account included in the GE Program Assets.
“Qualified Dillard’s Customer” shall mean certain customers of the Company that
the Company determines are available to be solicited for Accounts under the
Program.
“Qualified Dillard’s Customer List” means the list of Qualified Dillard’s
Customers provided from time to time by the Company to the Bank for purposes of
soliciting such Persons for the Program in accordance with a Marketing Plan.
“Real-Time Prescreen” means a process where the Bank’s offer of credit is made
to certain customers pre-qualified by the Bank (per its criteria), in a
real-time pre-approved manner, at the POS in any Company Channel at the time of
a transaction.
“Receiving Party” has the meaning set forth in Section 13.1(e) hereof.
“Renewal Term” has the meaning set forth in Section 16.1 hereof.
“Representative” means a Person’s employees, officers, directors, accountants,
consultants and advisors (including outside counsel).
“Retail Day” means any day on which a physical retail store owned or operated by
the Company or any of its Subsidiaries is open for business.
“Retail Merchant” means the Company and any of its Affiliates or Licensees that
accept the Company Credit Cards in accordance with this Agreement.

12
Active.15844721.1

--------------------------------------------------------------------------------






“Risk Management Policies” means the Bank’s underwriting and risk management
policies, procedures and practices applicable to the Program, including risk
management policies, procedures and practices for credit and Account openings,
transaction authorization, collections, credit line assignment, increases and
decreases, over-limit decisions, Account closures, payment crediting and
charge-offs and fraud prevention and mitigation, as amended by Bank from time to
time.
“Scheduled Retailer” means each Person listed on Schedule 1.1(d) hereto as
updated by the Parties from time to time.
“Second-Look Program” has the meaning set forth in Schedule 2.2(b) hereof.
“Security Incident” has the meaning set forth in Section 6.1(c) hereof.
“Service Providers” means, with respect to a Person, the vendors, service
providers and subcontractors utilized by such Person in connection with the
performance of services and obligations provided under this Agreement. For the
avoidance of doubt, the Bank and its Affiliates and their respective Service
Providers shall not be deemed to be Service Providers of the Company for
purposes of this Agreement, and the Company and its Affiliates and their
respective Service Providers shall not be deemed to be Service Providers of the
Bank for purposes of this Agreement.
“Shopper” means any Person who makes purchases of Goods and Services or
otherwise uses, enters or accesses Company Channels or otherwise contacts or is
contacted by the Company or its Affiliates in connection with their retail
operation (whether or not such Person makes any purchases).
“Shopper Data” means (i) all personally identifiable information regarding a
prospective or actual Shopper, including all transaction, search, experience and
purchase information obtained in connection with (A) such Shopper using,
entering or accessing Company Channels, submitting an Application or making a
purchase of Goods and Services (whether or not through use of a Company Credit
Card), including all data referenced in Section 6.3(a), Charge Transaction Data
and all transaction, search and experience information collected by or on behalf
of the Company or an Affiliate thereof with respect to a Shopper and all line
item purchase data and SKU level data collected about such actual or prospective
purchase of Goods and Services, or (B) such Shopper applying for membership in
or being a member of the Loyalty Program or any other loyalty program from time
to time sponsored by the Company or its Affiliates and any transactions pursuant
to the Loyalty Program or other loyalty program, in each case in clause (A) or
(B), whether such information is obtained by the Company and its Affiliates from
the Bank or otherwise and (ii) any personally identifiable information regarding
a Shopper that is otherwise obtained by (or on behalf of) the Company or any of
its Affiliates at any time (including prior to the date hereof).
“SLA” means each individual performance standard set forth on Schedule 7.2.
“Solicitation Materials” means documentation, artwork, copy and any other
materials in any format or media (including writings, television, radio and
internet), used to promote or identify the Program to Cardholders and potential
Cardholders, including direct mail solicitation

13
Active.15844721.1

--------------------------------------------------------------------------------






materials and coupons and solicitation materials contained on the Program
Website or other mobile applications used in connection with the Program.
“Strategic Operating Committee” has the meaning set forth in Section 3.2(a)
hereof.
“Subsidiary” when used with respect to any Person, means another Person, an
amount of the voting securities, other voting ownership or voting partnership
interests of which is sufficient to elect at least a majority of its board of
directors or similar governing body (or if there are not such voting interests,
more than fifty percent (50%) of the equity interest of which) is owned directly
or indirectly by such first Person or by another Subsidiary of such Person.
“Supported Account” has the meaning set forth in Section 4.12 hereof.
“Systems” means software, databases, computer hardware, systems, networks and
other computer, information technology and telecommunications assets and
equipment, but not the Intellectual Property therein.
“Term” means the Initial Term and each Renewal Term.
“Termination Period” means the period beginning on the earlier of the date of
expiration of this Agreement or the date of any notice of termination pursuant
to Article XVI and ending on the later of (i) the end of the then-current Term;
or (ii) either (A) the date the Program Assets are purchased pursuant to Section
17.2, if the Company or a Nominated Purchaser purchases the Program Assets, or
(B) the date that either (1) the Company delivers written notice to the Bank of
its election not to purchase the Program Assets or (2) the right of the Company
to purchase the Program Assets expires in accordance with the terms of this
Agreement.
“Trademark” means any trade name, service mark, logo, trade dress, internet
domain name, social media identifier, corporate name, or other source indicator
or proprietary designation.
“Trademark Style Guide” means any rules governing the manner of usage of
Trademarks.
“Transaction” means any Company Transaction or Payment Network Transaction.
“Transition Plan” shall mean the transition plan as to the actions the Parties
shall take to initiate the Program in accordance with this Agreement, which
shall include the components set forth in Schedule 1.1(e) and such other
provisions as the Parties may agree in writing prior to the Conversion.
1.2    Miscellaneous.
(a)    As used herein, references to:
(i)    the preamble or the recitals, Sections or Schedules refer to the
preamble, recitals, Sections or Schedules to this Agreement;

14
Active.15844721.1

--------------------------------------------------------------------------------






(ii)    any agreement (including this Agreement) refer to the agreement as
amended, modified, supplemented, restated or replaced from time to time;
(iii)    any Applicable Law refers to such Applicable Law as amended, modified,
supplemented or replaced from time to time;
(iv)    any Governmental Authority include any successor to the Governmental
Authority;
(v)    this Agreement means this Agreement and the Schedules hereto; provided,
that, in the event of any conflict between this Agreement and the Schedules,
this Agreement shall govern;
(vi)    references to any Section in this Agreement include references to any
Schedule attached thereto;
(vii)    the plural number shall include the singular number (and vice versa);
(viii)    “herein,” “hereunder,” “hereof” or like words shall refer to this
Agreement as a whole and not to any particular section, subsection or clause
contained in this Agreement;
(ix)    “include,” “includes” or “including” shall be deemed to be followed by
the words “without limitation”;
(x)    “$” or “dollars” shall be deemed references to United States dollars; and
(xi)    the “date hereof” shall mean the date as of which both Parties have
executed this Agreement.
(b)    The table of contents and headings contained in this Agreement are for
reference purposes only and do not limit or otherwise affect any of the
provisions of this Agreement.
(c)    Unless otherwise explicitly set forth herein, any consent or approval
that may be given by a Party hereunder may be given or withheld in such Party’s
sole and absolute discretion.
(d)    Unless specified as Business Days, Retail Days, Fiscal Months or Fiscal
Years, all references herein to days, months or years shall be deemed references
to calendar days, calendar months or calendar years.
(e)    Unless otherwise expressly specified herein, any payment that otherwise
would be due on a day that is not a Business Day shall be deemed to be due on
the first Business Day thereafter.
(f)    This Agreement is the product of negotiation by the Parties having the
assistance of counsel and other advisers. It is the intention of the Parties
that this Agreement not be construed more strictly with regard to one party than
with regard to the other.

15
Active.15844721.1

--------------------------------------------------------------------------------






ARTICLE II

ESTABLISHMENT OF THE PROGRAM
2.1    Credit Program.
(a)    General. Beginning as of the Effective Date, the Bank shall offer and
issue the Company Credit Cards. The Bank shall cause Instant Credit procedures
and, to the extent approved by both Parties, Real-Time Prescreen and Batch
Prescreen procedures to be available for use in the Program by the Effective
Date (or in the case of Real-Time Prescreen and Batch Prescreen, such later date
as may be agreed by the Parties). The Bank shall promptly open a new Account and
issue a new Company Credit Card with respect to each Application approved in
accordance with the Risk Management Policies; each Account number associated
with such new Account shall bear a Program BIN Number. Unless otherwise mutually
agreed by the Parties, the type of Credit Card to be issued to Applicants shall
be determined in accordance with the creditworthiness of such Applicants as
determined in accordance with the Risk Management Policies. To the extent
approved in accordance with the terms of this Agreement, the Program shall
include and the Bank shall offer such Approved Ancillary Products and other
payment products as may be incorporated in the Program in the future. Subject to
the Risk Management Policies, the Bank shall extend credit to existing
Cardholders (including all Cardholders of Purchased Accounts) through the same
type of Company Credit Card as initially issued to such Cardholder (unless the
Parties shall mutually agree to offer a different type of Company Credit Card to
existing Cardholders under any circumstances). In addition, the Bank will issue
a Business Line of Credit to business organizations applying therefor subject to
Applicable Law, provided, that the Bank shall not be obligated to issue Business
Lines of Credit that would be reasonably likely to cause the aggregate
Cardholder Indebtedness thereunder to exceed two percent (2%) of Cardholder
Indebtedness. In furtherance of the foregoing, all references to Company Credit
Cards and Accounts in Section 4.1, Section 4.3, Section 4.6, Section 4.9,
Article VII, Article VIII and Article IX, including all Schedules related
thereto, and the definition of “Cardholder Data”, shall be deemed to include
Business Lines of Credit, and Business Lines of Credit shall be deemed to be
Private Label Accounts and/or Private Label Credit Cards, as relevant, for
purposes of such sections and related Schedules.
(b)    Notice to Cardholders; Conversion of Purchased Accounts. The Bank and the
Company shall prepare jointly a form or forms of notices to each Cardholder of
an Account constituting part of the GE Program Assets to the effect that such
Cardholder’s Account has been acquired by the Bank and, if applicable, also
containing any change of terms notices with respect to any change of terms to be
implemented pursuant to Section 4.7. Such notice shall be in the form approved
by both Parties, which approval will not be unreasonably withheld or delayed,
and the Bank shall ensure that such notice will comply with all requirements of
Applicable Law. The Bank shall maintain existing Account numbers (including the
Program BIN Numbers) on the Accounts purchased by the Bank pursuant to the
Purchase Agreement and shall use the Program BIN Numbers for all Accounts, in
each case unless otherwise required by the Company in connection with a change
in the Payment Network. The costs of preparation and mailings of such notices
and new Company Credit Cards shall be borne solely by the Bank. The mailings
shall be made in such manner and at such time as the Bank and the

16
Active.15844721.1

--------------------------------------------------------------------------------






Company may mutually agree. The Bank shall cover all costs related to the
conversion of the Purchased Accounts, including replacement of Credit Cards,
notices to Cardholders and complying with other requirements of Applicable Law.
2.2    Exclusivity.
(a)    General. Except as otherwise provided in this Section 2.2, during the
Term (including the Termination Period), the Company agrees that neither it nor
any of its Affiliates shall, by themselves or in conjunction with or pursuant to
agreements with any bank or other credit provider (other than the Bank or its
Affiliates), market, offer or issue in the United States a Consumer Credit
Product bearing a Company Licensed Mark or other mark using the Company name,
other than through the Program; provided, however, that nothing in this
Agreement shall restrict the Company or any of its Affiliates from negotiating
and entering during the Term into an agreement with a third party to market,
offer and/or issue, in each case subsequent to the Termination Period, any such
Consumer Credit Product.
(b)    Second-Look Credit Card Program. The Parties’ agreement concerning the
Second-Look Program is set forth on Schedule 2.2(b).
(c)    Retail Portfolio Acquisition. Notwithstanding Section 2.2(a), the Bank’s
sole rights with respect to credit card portfolios acquired by the Company and
its Affiliates during the Term are set forth in Article XIV hereof.
(d)    International Products. For the avoidance of doubt, this Agreement does
not restrict in any way the Company’s rights with respect to (i) any Consumer
Credit Product, whether or not bearing a Company Licensed Mark or other mark
using the Company name, in any country, territory or jurisdiction outside of the
United States or (ii) any activities primarily directed at any Person whose
primary residence is not in the United States.
(e)    Other Products. Except to the extent expressly set forth in Sections 2.2
and 4.10, the Company and its Affiliates shall not be restricted in any way with
respect to any activities or payment products. For the avoidance of doubt, the
Company, its Subsidiaries and its Affiliates shall be free to take any of the
actions described in Schedule 2.2(e) at any time.
(f)    Option to Bid. If the Company or any of its Affiliates controlled by the
Company desires to offer or issue in the United States any payment product
bearing or associated with a Company Licensed Mark, other than a Consumer Credit
Product, then the Company will inform the Bank of such desire and give the Bank
and its Affiliates a right to submit a bid to offer such product on the same
terms and conditions as any other participant from whom the Company or such
Affiliates may solicit bids. For the avoidance of doubt, the Company and its
Affiliates shall be under no obligation to accept the bid of the Bank or any of
its Affiliates, and the Company and its Affiliates shall be free to offer or
issue itself or themselves, or enter into any agreement with any other Person
for the offering or issuance of, such payment product so long as the Company and
its Affiliates have afforded the Bank and its Affiliates the opportunity to
participate in the bid process on a similar basis with all other participants;
provided, however, that in the case of an agreement with any other Person, the

17
Active.15844721.1

--------------------------------------------------------------------------------






terms offered by such other Person are not, in the aggregate, materially less
favorable to the Company than the terms offered by the Bank.
2.3    Mobile Technology. The Company and the Bank intend to be innovative and
market-leading with respect to the methods or devices used to access Accounts,
including mobile phones or tablets. In the event the Parties determine it would
be beneficial for the Company Credit Cards to participate in one or more mobile
payments initiatives used in Company Channels, whether operated by the Bank, the
Company or third parties, the Parties shall use commercially reasonable efforts
to facilitate the participation of the Company Credit Cards in such mobile
payments initiatives. Further, upon the Company’s request, the Parties shall use
commercially reasonable efforts to expeditiously enable utilization of
alternative methods or devices for accessing Accounts, including mobile phones
or tablets, provided that both Parties have reasonably determined that security
protocols for the alternative methods or devices do not expose the Bank or the
Program to unreasonable risk of fraud or data security breaches as compared with
the then-existing methods or devices used to access Accounts. For purposes of
clarity, the Parties understand that neither Party shall pursue or enable any
modifications to the methods or devices used to access Accounts that would
impose costs or other obligations on the other Party, unless it first obtains
the other Party’s express consent. Both Parties must reach agreement regarding
the allocation of costs of mobile technology in the Program. Notwithstanding the
foregoing, the Parties acknowledge that Cardholders may be able to elect to have
their Company Credit Cards participate in a mobile payments initiative without
the Company’s or the Bank’s consent, and any such election shall not be deemed
to constitute a breach by either Party hereunder or otherwise have any impact on
the Parties obligations hereunder.
2.4    Payment Network. The Parties’ agreement concerning the Payment Network is
set forth on Schedule 2.4.
ARTICLE III

PROGRAM MANAGEMENT AND ADMINISTRATION
3.1    Program Objectives. In performing its responsibilities with respect to
the management and administration of the Program, each Party shall be guided by
the following Program objectives (the “Program Objectives”), which shall in no
event override or limit any of the express rights or obligations of the Parties
hereunder:
(a)
to drive the Company’s retail sales and profitability and increase the
penetration of retail sales;

(b)
to optimize the Company’s and the Bank’s multi-channel strategy and improve
digital and mobile technology capabilities associated with the Program;

(c)
to preserve and grow the Company’s brand and deepen relationships with Shoppers
and Cardholders;

(d)
to maintain and improve customer insight and analysis and enhance the Company’s
customer experience;


18
Active.15844721.1

--------------------------------------------------------------------------------






(e)
to retain and grow Accounts and receivables associated therewith and increase
Company Credit Card usage to optimize Program economics for both the Company and
the Bank; and

(f)
to ensure that the Company’s customers are offered credit in compliance with
Applicable Law and consistent with principles of safety and soundness.

3.2    Committees.
(a)    Establishment of Committees. The Company and the Bank hereby establish
two committees to, in addition to the Managers (described in Section 3.3(a)
below), oversee and review the conduct of the Program pursuant to this
Agreement: (i) a marketing committee (the “Marketing Committee”), and (ii) a
Strategic Operating Committee (the “Strategic Operating Committee”).
(b)    Composition of Committees. The Marketing Committee shall consist of six
(6) members, of whom three (3) members shall be nominated by the Company and
three (3) members shall be nominated by the Bank. One (1) of each Party’s
designees to the Marketing Committee shall be such Party’s Manager. The
Strategic Operating Committee shall consist of eight (8) members, of whom four
(4) members shall be nominated by the Company and four (4) members shall be
nominated by the Bank. Any member nominated to either such committee by the
Company is herein referred to as a “Company Designee” and any member nominated
to either such committee by the Bank is herein referred to as a “Bank Designee”.
The initial Company Designees and Bank Designees to the Marketing Committee and
the Strategic Operating Committee will be the Persons specified in Schedule
3.2(b). Each Party shall at all times have as one of its designees on the
Strategic Operating Committee the Person with overall responsibility for the
performance of the Program within his or her respective corporate organization,
which in the case of the Bank, shall be the Head of Wells Fargo Retail Services.
The Bank and the Company may each substitute its designees to the Marketing
Committee or the Strategic Operating Committee from time to time so long as its
designees continue to satisfy the above requirements, provided that each Party
shall provide the other Party with as much prior notice of any such substitution
as is reasonably practicable under the circumstances.
(c)    Certain Functions of the Managers and Committees.
(i)
The Managers shall:

(A)    review collection strategies and collection metrics;
(B)    evaluate and approve changes to the Transition Plan;
(C)    review customer service, collections and other servicing performance and
reporting aspects of the Program against SLAs and other requirements of this
Agreement;
(D)    manage the day-to-day operation of the Program; and

19
Active.15844721.1

--------------------------------------------------------------------------------






(E)    carry out such other tasks as are assigned to it by this Agreement or
jointly by the Parties.
The items referred to in clauses (A) through (E) above are collectively referred
to herein as “Manager Matters”.
(ii)
The Marketing Committee shall:

(A)    Develop and approve the initial Marketing Plan and any subsequent
Marketing Plans;
(B)    implement the Marketing Plans and periodically review the marketing
activities and marketing performance for the Program through oversight and
review of the implementation of Marketing Plans;
(C)    design and develop the form and content of Credit Card Documentation and
Solicitation Materials, and any changes thereto pursuant to the terms of this
Agreement;
(D)    evaluate ongoing new product and Loyalty Program development;
(E)    review performance of marketing initiatives;
(F)    consider and approve additional marketing initiatives, including for
employees of the Company and its Affiliates;
(G)    monitor ongoing research and in-market testing in order to maximize
relevance, appeal and productivity of Account acquisition and usage development
programs; and
(H)    carry out such other tasks as are assigned to it by this Agreement or
jointly by the Parties.
(iii)
The Strategic Operating Committee shall:

(A)    evaluate changes to the Operating Procedures;
(B)    evaluate changes to Account terms, Business Line of Credit terms or terms
of Approved Ancillary Products, including any of the terms set forth on Schedule
4.7(a);
(C)    discuss proposed changes to the Risk Management Policies and the impact
thereof and of changes previously adopted by the Bank to the Risk Management
Policies;
(D)    evaluate proposed new features of the Program, including any proposed
Approved Ancillary Products (including the terms and conditions and pricing of
such products or services), the provisions (and any changes thereto)

20
Active.15844721.1

--------------------------------------------------------------------------------






governing the type of Company Credit Card to be issued to Persons applying for
Company Credit Cards, and the features of other payment products that may be
offered as part of the Program;
(E)    discuss proposed changes to the Program Privacy Policy;
(F)    evaluate and discuss ongoing new product and Loyalty Program development;
(G)    review actual and projected Program performance;
(H)    evaluate changes to the SLAs applicable to the Program;
(I)    monitor activities of Competitive programs and identify implications of
market trends; and
(J)    carry out such other tasks as are assigned to it by this Agreement or
jointly by the Parties.
(d)    Proceedings of Committees. The Parties’ agreement concerning the
proceedings of the Marketing Committee and the Strategic Operating Committee is
set forth on Schedule 3.2(d).
3.3    Program Relationship Managers; Program Team.
(a)    The Company and the Bank shall each appoint one full-time employee as
Program relationship manager (each, a “Manager”). The Managers shall exercise
day-to-day operational oversight of the Program, including the review, execution
and/or approval (or disapproval) of all Manager Matters, and coordinate the
partnership efforts between the Company and the Bank, shall report to the Party
appointing such Manager and shall conduct their Program responsibilities in
accordance with the provisions of this Agreement. Managers will collaborate to
determine regular meeting dates, reports, management processes, and critical
business issues that should be discussed by the Strategic Operating Committee.
The Managers shall evidence approval of any matters agreed by them by a writing
signed by each Manager. The Managers shall also execute the annual business plan
for the Program. The Company and the Bank shall endeavor to provide stability
and continuity in the Manager positions and each Party’s other Program
personnel.
(b)    The initial Managers of the Company and the Bank are set forth in
Schedule 3.3.
(c)    The initial Manager of the Bank is set forth in Schedule 3.3. The Bank’s
Manager shall report directly to Head of Consumer Credit Solutions for the Bank
or an individual with similar seniority and responsibilities at the Bank. The
Bank shall take into account reasonable input of the Company with respect to the
performance of the Bank’s Manager and shall use reasonable efforts to address
the Company’s reasonable concerns with respect to the Bank’s Manager’s
performance. With respect to future Bank Manager candidates, the Bank shall seek
to propose candidates with substantial experience relevant to

21
Active.15844721.1

--------------------------------------------------------------------------------






the Program, including experience with the retail businesses, combined
co-branded and private label credit card programs, ecommerce initiatives,
comparable customer demographics and loyalty programs, and the Company shall
have the right to interview and provide input to the Bank with respect to any
new Manager proposed to be appointed by the Bank and the Bank shall consider
such input in good faith in making its selection decision with respect to such
Manager.
(d)    The Bank shall maintain a Program team having relevant expertise and
experience and meeting the requirements and specifications set forth in Schedule
3.3. No member of the Bank’s Program team shall be reassigned to any program
operated by the Bank or any of its Affiliates pursuant to any agreement or
arrangement with any Scheduled Retailer, without the approval of the Company,
until one (1) year following the date on which such Person ceased to have any
involvement with the Program.
ARTICLE IV

PROGRAM OPERATIONS
4.1    Operation of the Program. The initial Operating Procedures applicable to
various aspects of the operation of the Program shall be the operating
procedures attached hereto as Schedule 4.1. Except for changes required by
Applicable Law and to be implemented in accordance with Sections 4.6 and
11.5(c)(ii), changes to such Operating Procedures shall only be made with the
mutual agreement of the Parties.
4.2    Certain Responsibilities of the Company. In addition to its other
obligations set forth elsewhere in this Agreement, the Company agrees that
during the Term and continuing until the end of the Termination Period (except
as otherwise expressly provided herein) it shall, at its own expense (except as
otherwise specified herein) and in compliance with Applicable Law (subject to
Sections 4.6 and 11.5(c)(ii)):
(a)    promote the Program in the Company Channels in accordance with the
Marketing Plans and as otherwise agreed by the Parties;
(b)    in accordance with the Marketing Plan, solicit new Accounts through
display in Company Channels of Solicitation Materials and of Applications, and,
to the extent set forth herein, provide a link to the Program Website and
otherwise administer all marketing initiatives in the Company Channels in
accordance with such Marketing Plan;
(c)    cooperate and assist in the development, deployment and administration of
the Marketing Plan in accordance with this Agreement;
(d)    utilize Instant Credit and, to the extent approved by both Parties,
Real-Time Prescreen procedures in physical store Company Channels at the
customer service counter and POS locations;
(e)    implement in a timely manner the aspects of the Transition Plan for which
the Company is responsible;

22
Active.15844721.1

--------------------------------------------------------------------------------






(f)    receive In-Store Payments for the benefit of the Bank for the processing
of such payments as provided in this Agreement; and
(g)    train its employees and the employees of its Affiliates and Service
Providers having involvement with the Program in a manner consistent with the
training and training materials provided by the Bank.
4.3    Certain Responsibilities of the Bank. The Bank shall provide at its own
expense (except as expressly provided herein) either itself or through Service
Providers approved in accordance with this Agreement, the services, materials
and personnel necessary to operate the Program and to maintain, administer,
service and collect on the Company Credit Cards issued pursuant hereto, in
accordance with this Agreement and the Operating Procedures and any Marketing
Plan in effect from time to time. In furtherance of the foregoing in addition to
its other obligations set forth elsewhere in this Agreement, the Bank agrees
that during the Term and continuing until the end of the Termination Period
(except as otherwise expressly provided herein) it shall:
(a)    develop, implement and administer the Marketing Plan, implement its
obligations under the Marketing Plan in Bank channels as agreed by the Bank,
solicit new Accounts in all Company channels (without limiting the Company’s
obligations in Section 4.2(a)), including all solicitation provided for in the
Marketing Plan, and fund Program expenses in accordance with this Agreement;
(b)    review and process Applications in accordance herewith and in accordance
with the Operating Procedures;
(c)    prepare, process and deliver an adequate supply of Account Documentation
in accordance with the terms of this Agreement;
(d)    comply (and cause its applicable Affiliates to comply) with the terms of
the Credit Card Agreements, the Program Privacy Policy and all Cardholder
opt-ins and opt-outs;
(e)    implement pre-screened Application programs in accordance with the
Marketing Plans;
(f)    maintain call centers and call center personnel necessary and adequate to
respond to inquiries from Cardholders, including in accordance with Section
4.11(a); address billing related claims and adjustments (including by making
finance charge and late fee reversals and rebates), establish new Accounts,
authorize transactions, and assign, increase and decrease credit lines, all in
accordance with the terms of this Agreement;
(g)    authorize or deny requests for authorization of transactions initiated
with Company Credit Cards in accordance with this Agreement and the Risk
Management Policies, including through real-time, immediate Application
decisioning and extension of credit to qualifying Persons for real-time
purchases by such Persons;
(h)    extend credit on newly originated and existing Accounts in accordance
with this Agreement;



23
Active.15844721.1

--------------------------------------------------------------------------------






(i)    undertake required credit bureau reporting;
(j)    implement in a timely manner the aspects of the Transition Plan for which
the Bank is responsible;
(k)    process remittances from Cardholders and process credit balance refunds
in accordance with the Operating Procedures and Applicable Law;
(l)    maintain adequate Systems and other equipment and facilities necessary or
appropriate for servicing the Program;
(m)    provide training of personnel of the Company and its Affiliates regarding
the Program, including (i) providing training materials developed by the Bank in
accordance with Section 4.5; and (ii) conducting direct training sessions for
Company management and sales associates and sales representatives on an annual
basis or more frequently as necessary;
(n)    ensure that the Account Documentation, the Solicitation Materials and any
other documentation used in connection with the Program, including, in each
case, the design thereof, comply with requirements of Applicable Law;
(o)    provide all necessary support services to ensure the Program is fully
operational in accordance with Applicable Law and the requirements of this
Agreement;
(p)    provide field support, including activities (including associate
training) related to launch, new store, and special events; and
(q)    handle collection and recovery efforts in respect of Accounts and the
servicing of Accounts in accordance with the Bank’s policies and practices
applicable to the Program from time to time, the terms of this Agreement,
including the Program Objectives, and Applicable Law.
4.4    Ownership of Accounts; Account Documentation.
(a)    Except to the extent of the Company’s ownership of the Company Licensed
Marks and its option to purchase the Program Assets under Section 17.2 hereof,
and without limiting the Company’s right to review and approve the form and
content of the Company Credit Cards and Account Documentation pursuant to
Section 4.5 hereof, the Bank shall be the sole and exclusive owner of all
Accounts and Program Assets and shall have all rights, powers, and privileges
with respect thereto as such owner; provided that the Bank shall exercise such
rights consistent with the provisions of this Agreement and Applicable Law. All
purchases of goods and services in connection with the Accounts and the
Cardholder Indebtedness shall create the relationship of debtor and creditor
between the relevant Cardholder and the Bank, respectively. The Company
acknowledges and agrees that (i) it has no right, title or interest (except for
its right, title and interest in the Company Licensed Marks and the option to
purchase the Program Assets under Section 17.2) in or to, any of the Accounts or
Account Documentation or any proceeds of the foregoing, and (ii) the Bank
extends credit directly to Cardholders. As between the Company and the Bank,
subject to the Bank’s chargeback rights in Sections 8.5 and 8.6 and

24
Active.15844721.1

--------------------------------------------------------------------------------






except as provided on Schedule 9.1, all credit losses shall be borne solely by
the Bank without recourse to the Company.
(b)    The Bank shall be entitled to (i) receive all payments made by
Cardholders on Accounts, (ii) retain for its account all Cardholder Indebtedness
and all other fees and income authorized by the Credit Card Agreements and
collected by the Bank (or the Company on the Bank’s behalf) with respect to the
Accounts and Cardholder Indebtedness, and (iii) retain for its account all
income from selling Approved Ancillary Products as shall have been approved by
the Parties in connection with the approval of the offering of such Approved
Ancillary Products. For the avoidance of doubt, the Company shall retain all
revenues it receives from all Inserts (other than any Inserts promoting the
Company Credit Cards or Approved Ancillary Products that the Bank may produce
and distribute in accordance with the Marketing Plan or otherwise in accordance
with the provisions of this Agreement).
(c)    The Bank shall fund all Cardholder Indebtedness on the Accounts.
(d)    The Bank shall have the exclusive right to effect (including through
Service Providers) collection of Cardholder Indebtedness and shall notify
Cardholders to make payment directly to it in accordance with its instructions.
The Company grants to the Bank a limited power of attorney (coupled with an
interest) to sign and endorse the Company’s name upon any form of payment that
may have been issued in the Company’s name in respect of any Account. The Bank
shall, and shall ensure that any third party collectors, minimize the usage of
the Company Licensed Marks or other names or marks of the Company in any
collections efforts.
(e)    Notwithstanding the foregoing, the Company shall, on behalf of the Bank,
accept payments made with respect to an Account in a physical store Company
Channel as provided in Section 8.3.
4.5    Branding of Accounts/Company Credit Cards/Credit Card
Documentation/Solicitation Materials.
(a)    The Bank shall be responsible for the design, development and delivery of
the Account Documentation and the Solicitation Materials; provided that, without
limiting such obligation, the Company may choose to design, develop and deliver
any Solicitation Materials. Each Party shall be entitled to review all Account
Documentation and Solicitation Materials produced by the other Party and
proposed to be used in connection with the Program (or, in the case of review by
the Company of materials produced by the Bank, delivered to Cardholders,
Shoppers or Applicants); except to the extent the material subject to review was
previously reviewed pursuant to this Section 4.5(a) and is to be used in the
manner and for the purpose previously reviewed and a change in circumstances,
such as a change in applicable Trademark Style Guide, Applicable Law, this
Agreement or the Credit Card Terms, may require a change from the version
subject to the prior review. Each Party shall have not less than thirty (30)
days to review such Account Documentation and/or Solicitation Materials produced
by the other Party and proposed to be used on the Effective Date, and thereafter
each Party shall have not less than fifteen (15) days to review Account
Documentation and Solicitation Materials produced by the other Party. Each Party
shall incorporate the reasonable changes proposed by the other Party to such
Account Documentation and Solicitation Materials; provided that (i) to the
extent such

25
Active.15844721.1

--------------------------------------------------------------------------------






change requires the destruction or reproduction of Account Documentation or
Solicitation Materials which have already been produced, the requesting Party
shall bear the cost of any changes not required by Applicable Law, conformity
with the Credit Card Agreements or Trademark Style Guides previously disclosed
by the requesting Party to the other Party; (ii) the Bank shall have final
authority with respect to the terms and conditions of the Credit Card Agreements
(provided such terms and conditions are consistent with Section 4.7 and Schedule
4.7), and shall be responsible for ensuring, at its own cost, that the Credit
Card Documentation and the Solicitation Materials comply with Applicable Law and
for ensuring that the Solicitation Materials and Credit Card Documentation are
in conformity with the Credit Card Agreements. Notwithstanding any other
provision herein, the Bank shall have the right to review and approve all
Account Documentation, Solicitation Materials, and any other Program marketing
or promotional materials, in any form intended for distribution to Cardholders
or Shoppers to ensure compliance with Applicable Law and the Credit Card
Agreements.
(b)    Subject to Section 4.5(a), the Bank shall bear the cost of the design,
development and delivery of the Account Documentation; provided, however, that
to the extent any such change requires the destruction or reproduction of
Account Documentation which has already been produced, the Company shall bear
all costs associated with any changes to Account Documentation requested by the
Company, including for changes in the Company Licensed Marks or for a
Second-Look Program. Out-of-pocket costs incurred by the Bank for the printing
and delivery of Solicitation Materials (but not any costs incurred with respect
to the design and development of the Solicitation Materials by the Bank or the
design, development, printing or delivery of the Credit Card Documentation,
which shall be borne solely by the Bank without reimbursement) shall be deducted
from the Bank’s commitment to the Joint Program Commitment. Out-of-pocket costs
incurred by the Company for the printing and delivery of Solicitation Materials
produced by the Company (but not any costs incurred with respect to the design
and development of the Solicitation Materials by the Company, which shall be
borne solely by the Company without reimbursement) shall be deducted from the
Company’s commitment to the Joint Program Commitment. The Bank shall be
responsible for, and bear the cost of, replacing any lost, stolen or mutilated
Company Credit Cards at the Cardholder’s request and replacing any Co-Branded
Company Credit Cards upon the expiration thereof. The Parties shall mutually
agree with respect to the timing and cost allocation of any other reissuance of
the Company Credit Cards.
(c)    Company Licensed Marks shall appear prominently on the face of the
Company Credit Cards. The Company Credit Cards shall not bear the Bank’s
Licensed Marks; provided, however, the Bank’s name will appear on the back of
the card in order to identify the Bank as the credit provider under the Program,
together with any other disclosures required by Applicable Law.
4.6    Underwriting and Risk Management; Applicable Law.
(a)    Except as set forth in Section 4.12 or Section 4.7(c), the Bank shall
accept or reject any Application based solely upon application of the credit
criteria contained in the then-current Risk Management Policies. Each Party
shall perform security functions designed to minimize fraud in the Program due
to lost, stolen or counterfeit cards and fraudulent Applications; provided,
that, the Company shall only be required to perform those functions

26
Active.15844721.1

--------------------------------------------------------------------------------






which are customary for a retailer, except as provided in Section 6.1 or
otherwise agreed to by the Parties.
(b)    The Parties’ agreement concerning changes to the Risk Management Policies
is set forth on Schedule 4.6(b).
4.7    Cardholder Terms.
(a)    The terms and conditions of the Purchased Accounts shall be amended as
soon as practicable following the Effective Date to be, and the terms and
conditions of all Accounts and any Business Lines of Credit originated following
the Effective Date shall be, as set forth on Schedule 4.7(a). Changes to the
terms and conditions of the Accounts set forth on such Schedule shall be made
only by mutual agreement of the Parties, except to the extent such change is
required by Applicable Law. Changes to other terms and conditions of the
Accounts may be made only with the approval of the Bank and shall be made by the
Bank only after consultation with, and taking into account the reasonable
comments of, the Company.
(b)    Club Plans. Commencing on the Effective Date and, subject to changes
thereto required to comply with Applicable Law or as may be mutually agreed by
the Parties, throughout the Term and Termination Period, the Bank shall, at its
own expense, offer “Club Plans” as provided in Schedule 4.7(b) and subject to
the volume limits set forth in such Schedule. The Bank shall notify the Company
in writing at least thirty (30) days prior to a notification to Cardholders of
any change to features, terms or conditions required by Applicable Law, unless
Bank is required by Applicable Law to implement such change in less than thirty
(30) days from the date on which the Bank first becomes aware that such a change
will likely be required, in which case Bank shall provide the Company with
notice as soon as practicable following the date the Bank becomes aware such
change will likely be so required. As part of its obligations pursuant to
Section 4.2(g), the Company will include within its training activities training
with respect to the solicitation and offering of Club Plans to such of its
associates as may be engaged in those activities.
(c)    Employee Cards. The Bank or an Affiliate of the Bank shall, at its own
expense, offer to any Company employee that does not satisfy the Bank’s Risk
Management Policies, consistent with the Operating Procedures, upon request by
the Company, a stored value product similar in appearance to the Private Label
Credit Card and Private Label Account that enables such Company employees to
make purchases reflecting applicable employee discounts and the terms of which
require that such employees to prepay (including at the point of sale) the
amount that can be drawn through the use of such card.
4.8    Program Website; Mobile Apps.
(a)    Development of Program Website. The Bank shall develop and maintain
(including upgrades and enhancements as new technology becomes utilized among
the Company’s competitors or the Bank’s other credit card portfolios and
programs, as applicable), at the Bank’s expense, a Company-branded website
providing internet services for Cardholders and potential Cardholders with the
look and feel consistent with the Company’s website (“Program Website”), which
Program Website shall be operational commencing with the

27
Active.15844721.1

--------------------------------------------------------------------------------






Effective Date. All written content of the Program Website (other than content
thereon constituting copies of or links to other Account Documentation) shall be
mutually agreed, subject to the provisions of Section 4.6. The Program Website
shall be accessible solely by means of links from the Company’s website, as
described in the immediately following sentence, and shall contain or otherwise
be associated with such material and links as shall be approved by the Parties
from time to time as well as links and information required by Applicable Law.
The Company’s website will provide links to the Program Website on: (i) its home
page, (ii) its check-out page, and (iii) such other pages of its website as the
Parties shall determine from time to time. The Program Website shall also
include links back to the Company’s website on the Program Website home page and
such other pages as the Parties shall determine from time to time. The Program
Website shall include the following functions, any other features and
functionality as are made available by the Bank on the program websites of any
other private label or co-branded credit card programs as to which the Bank is
issuer or servicer (which features and functionality shall be provided to the
Company as soon as reasonably practicable after becoming available to such other
Programs, unless otherwise elected by the Company), and such other functions as
may be approved by the Parties from time to time and as are in compliance with
Applicable Law (the Program Website and such functionality, collectively, the
“Internet Services”):
(i)    Applications. The Program Website shall permit potential Cardholders to
access an Application, to complete and submit the Application online and receive
real-time approvals of such Application in accordance with the Operating
Procedures. The Program Website shall operate such that once an Application is
approved online, the related Account shall be immediately available for use
online and in all Company Channels solely for Company Transactions. The use of
Co-Branded Accounts in connection with Payment Network Transactions shall be
available only once the Co-Branded Credit Card has been issued and properly
activated. Cardholders that submit Applications online and are not approved
shall not receive real-time declines but shall instead be notified that their
Application requires further review. The Program Website shall only make
proactive offers of credit to potential Cardholders if such potential
Cardholders have already been pre-approved in accordance with the Risk
Management Policies through a pre-screening process, provided that the Program
Website shall only make proactive offers of credit at such times and in such
manner and through use of such Solicitation Materials as the Company has
previously approved in writing.
(ii)    Cardholder Customer Service. The Program Website shall permit
Cardholders to (A) view the Cardholder’s Account information and Billing
Statements (including any Club Plan information, Loyalty Program information,
Transaction information, and all other information contained in such Billing
Statement); (B) view electronic copies of sales slips of the Cardholder’s
Transactions (including billed and unbilled transactions to the extent such
sales slips are made available to the Bank), including the Cardholder’s
signature; and (C) make payments (including scheduled or recurring payments) on
the Cardholder’s Account via automated clearing house transfer or other payment
mechanism typically supported by the Bank online. The Program Website shall
provide the ability to deliver customized marketing messages and targeted offers
or promotions to Cardholders on the basis of criteria such as shopping behavior,
customer profiles or geographic location.

28
Active.15844721.1

--------------------------------------------------------------------------------






(b)    Performance Standards. The Bank shall use reasonable efforts and not less
than the standards it uses in its operations of similar services for itself to
provide the Internet Services free from programming errors and defects in
workmanship and materials that impact functionality, accuracy or security of the
Internet Services or the ability of Cardholders to use the Internet Services. In
performing the Internet Services, the Bank shall comply with the Data Security
Standards and Applicable Law.
(c)    Customer Privacy. The Bank shall ensure that the Program Privacy Policy
is clearly and prominently posted on the pages of the Program Website.
(d)    Server Condition. The Bank shall use commercially reasonable efforts to
cause the server it will use to host the Program Website to (i) be in good
operating condition, and (ii) provide access to the Program Website except
during normal maintenance (the majority of which will be conducted between
midnight and 8 am CST).
(e)    Program Website Maintenance. During the Term of this Agreement and
continuing until the end of the Termination Period, the Bank shall ensure that
the Bank at all times owns all Systems and content used in connection with the
Internet Services, or has the license, right or privilege to use such Systems
and content; and ensure that the Internet Services and such Systems and content
and the operation thereof do not infringe or violate any Intellectual Property
or other rights of any third party.
(f)    Mobile Access to Program Website; Mobile Applications. The Program
Website and all Internet Services shall be reasonably accessible, with
functionality required under Schedule 7.4(b) as of the Effective Date, from
internet browsers accessed on mobile devices and tablets that run on iOS or
Android software (or other mobile technology as mutually agreed by the Parties).
The Bank shall engage in reasonable best efforts to develop a mobile-optimized
website for mobile and tablet devices by the end of the first quarter of 2015,
provided that the Parties acknowledge that such mobile-optimized website shall
not be available until after the Effective Date. Upon mutual agreement of the
Parties, the Bank shall develop a mobile application for mobile and tablet
devices providing for services to Cardholders and potential Cardholders.
4.9    Sales Taxes. The Company will pay any sales taxes due and payable by it
relating to the sale of Goods and Services. The Bank shall notify the Company of
any amounts written-off on Accounts by the Bank, identified by Account, and
shall sign such forms and provide any such other information as requested by the
Company to enable the Company to recover any sales tax charged to any Account
that has been written-off by the Bank. The Bank will reimburse the Company’s
reasonable out-of-pocket costs incurred in connection with the Company obtaining
such sales tax recovery and the Company shall use commercially reasonable
efforts to recover such amounts. The Company shall pay to the Bank an amount
equal to recovered sales taxes, and the amount in excess of the Company’s
reasonable out-of-pocket costs paid by the Bank. All reasonable out-of-pocket
costs paid by the Bank in connection with any such recovery (including such
costs not reimbursed by the tax authority in connection with such recovery) may
be retained by the Bank from recovered sales tax. The amount of any sales tax
recovery in excess of the Bank’s reasonable out-of-pocket costs shall be treated
as a recovery on such written-off Accounts. In the event the Company is audited
or assessed by a state, and as a result

29
Active.15844721.1

--------------------------------------------------------------------------------






any amount of sales tax previously recovered is repaid to the state, the Bank
shall repay to the Company the amount of such repayment (including penalties and
interest), and such amount shall be treated as a deduction from recoveries for
purposes of the calculation of Program Net Losses in the next settlement payment
for the Program. The Bank also shall reasonably cooperate in any such audit or
assessment.
4.10    Loyalty Program.
(a)    Program Loyalty Program. Subject to the terms and conditions hereof, the
Program shall include a feature whereby Cardholders are rewarded for Company
Credit Card usage (“Loyalty Program”). For the avoidance of doubt, the “Loyalty
Program” shall not refer to any loyalty or reward program that the Company or
its Affiliates may adopt that is not tied to the Program or the Company Credit
Cards. The Loyalty Program to be effective as of the Effective Date is set forth
on Schedule 4.10(a). The Parties agree to test potential enhancements to the
Loyalty Program and agree to implement such enhancements which the Parties
mutually agree will improve the credit sales penetration of the Program in a
cost effective manner and within the funding parameters of the Joint Program
Commitment set forth in Schedule 9.3. Subject to the limitations set forth in
this Section 4.10(a), the Bank will support the system functionality tied to the
Accounts to support the Loyalty Program, including recording the accumulation of
loyalty points, tracking, lookup/reporting, award certificate production and
distribution and the other functions reasonably required to support the Loyalty
Program. The Bank shall be responsible for the servicing of all rewards under
the Loyalty Program.
(b)    Other Loyalty Programs. Except for the Loyalty Program and as otherwise
permitted pursuant to subsection (iii) of Schedule 2.2(e), the Company and its
Affiliates shall not offer, establish, maintain, modify or participate in any
other loyalty or rewards program or value proposition that is tied to any
Consumer Credit Product other than the Company Credit Cards without the consent
of the Bank; provided, however, that the Company may offer a tender-neutral
program provided that the benefits of the tender-neutral program are not more
favorable in the aggregate as those provided pursuant to the Loyalty Program.
The Company shall not offer, establish, maintain, modify or participate in any
other loyalty or rewards program applicable to any payment products other than
Consumer Credit Products, unless the benefits provided to Cardholders pursuant
to the Loyalty Program are at least as favorable and valuable in the aggregate
as those provided in the aggregate pursuant to any such other loyalty or rewards
program or value proposition.
4.11    Program Competitiveness.
(a)    Customer Experience. Each Party shall use commercially reasonable efforts
to ensure that such Party and its respective Affiliates perform their
obligations hereunder at all times in such a way as to ensure a level of
customer service to Cardholders and a consumer experience to Shoppers that is
consistent with the Company’s and the Bank’s brands. The Parties shall cooperate
to provide Program customer service commensurate with the characteristics and
expectations of the Shoppers and of customers of brands at retail institution
competitors that are Competitive with the Program as mutually agreed by the
Parties. Without limiting the foregoing, each Party shall perform its
obligations hereunder (i) with no less than a reasonable degree of care and
diligence, and (ii) with no less care and diligence than that degree

30
Active.15844721.1

--------------------------------------------------------------------------------






of care and diligence employed by such Party and its Affiliates with respect to
its own business operations (including in the case of the Bank and its
Affiliates its obligations with respect to private label and co-brand program
agreements with other retailer institution partners). Each Party shall perform
its respective obligations hereunder at all times in such a way as to not
disparage or embarrass the other Party or its name or brands and in a manner
designed to facilitate and not impair achievement of the Program Objectives.
(b)    Marketplace Developments; Competitiveness. The Bank shall use
commercially reasonable efforts to ensure that the features and functionality of
the Program are Competitive. On a regular basis, which shall be not less than
once every six (6) months if requested by the Company, the Marketing Committee
shall consider information with respect to features, terms, conditions,
capabilities and other aspects of Competitive programs (to the extent publicly
known) in order to identify marketplace developments for possible inclusion in
the Program to ensure that the Program remains Competitive (and in connection
with such consideration, the Bank shall provide information with respect to such
publicly known information, including information regarding particular features,
terms, conditions, capabilities, functionalities and other aspects of such
Competitive programs that the Company has requested be addressed). If either
Party reasonably believes that a feature, term, condition, capability so
available in the marketplace would enhance Program or the Cardholder experience,
upon request of such Party, the Strategic Operating Committee shall review and
consider the feasibility thereof; provided that the addition of any new feature
capability or functionality shall be subject to the mutual agreement of the
Parties and changes to the Credit Card Agreement terms and conditions are
subject to Section 4.7.
4.12    Supported Accounts. Notwithstanding anything to the contrary in this
Agreement, the Bank shall, upon request by the Company, offer a Private Label
Credit Card and Private Label Account and/or Co-Branded Credit Card and
Co-Branded Account to any customer that does not satisfy the Bank’s credit
standards (“Supported Accounts”), provided that the Bank shall have no
obligation to issue such a Private Label Credit Card and Private Label Account
or Co-Branded Credit Card and Co-Branded Account, as applicable, if, (i) the
Bank is prohibited from lending to such Person based on requirements of
Applicable Law, including ability to pay requirements of Applicable Law,
anti-money laundering requirements, Office of Foreign Assets Control
requirements or similar restrictions or (ii) at the time the Company makes such
a request to the Bank, the aggregate Cardholder Indebtedness associated with
Supported Accounts exceeds the amount set forth on Schedule 4.12. The Parties’
will comply with the additional agreements concerning Supported Accounts set
forth on Schedule 4.12.
ARTICLE V

MARKETING
5.1    Promotion of Program. Subject to the terms of this Agreement, the Company
and the Bank shall actively support and promote the Program to both existing and
potential Cardholders in accordance with the Marketing Plans and as otherwise
agreed by the Parties. Such marketing activities may include the following
activities and such other activities as agreed by the Parties from time to time
(which activities may be funded by the Joint Program Commitment):

31
Active.15844721.1

--------------------------------------------------------------------------------






(a)    in-store signage;
(b)    Program-related updates on the Company’s website;
(c)    Company associate and store-level account acquisition incentive programs
(including associate incentive funds);
(d)    direct mail, print media and other promotional campaigns, including for
Company Credit Card acquisitions, activation, usage and new store openings with
credit- or loyalty-related offers;
(e)    internet, social media or mobile marketing and placement on Company-owned
websites and “apps”;
(f)    product and marketing research;
(g)    Company Credit Card-related media purchases;
(h)    Loyalty program and rewards testing;
(i)    third-party customer satisfaction surveys as they relate to product and
marketing initiatives;
(j)    other testing initiatives; and
(k)    other activities directed by the Marketing Committee.
5.2    Communications with Cardholders.
(a)    Company Inserts. The Company and its Affiliates shall have the exclusive
right to communicate with Cardholders through use of inserts, fillers and
bangtails (which shall be included on all billing envelopes) (collectively,
“Inserts”), including Inserts selectively targeted for particular segments of
Cardholders, in any and all Billing Statements (including electronic Billing
Statements) and envelopes, subject to production requirements contained in the
Operating Procedures and Applicable Law, except that Bank shall be entitled to
provide to Cardholders Inserts required by Applicable Law. Except as otherwise
provided in the Marketing Plan, and except for Inserts required by Applicable
Law and related to delinquent Accounts (which shall be paid for by the Bank),
the Company shall be responsible for the content and look and feel of, and the
cost of preparing and printing, any such Inserts. If the insertion of Inserts
(except for Inserts required by Applicable Law) in particular Billing Statements
would increase the postage costs for such Billing Statements, the Company agrees
to either pay for the incremental postage cost (provided in proportion to the
weight of such Inserts relative to the weight of all inserts in such Billing
Statements) or prioritize the use of Inserts to avoid postage cost over-runs.
The Bank’s Manager shall provide the Company with as much advance notice as
reasonably practicable regarding the inclusion of a particular Insert in
particular Billing Statements. The Company shall be entitled to deliver Insert
materials to the Bank no later than ten (10) calendar days prior to the Bank’s
mailing date for inclusion in a mailing. The Company shall retain all revenues
it receives from all Inserts (other than any

32
Active.15844721.1

--------------------------------------------------------------------------------






Inserts promoting the Company Credit Cards or Approved Ancillary Products that
the Company may permit to be produced and distributed in accordance with the
Marketing Plan). For the avoidance of doubt, other than as set forth in this
Section 5.2(a), the Bank shall have no right to communicate with Cardholders via
Inserts without the prior approval of the Company, and except for Inserts
required by Applicable Law, the Inserts of the Bank shall have lower priority
than the Company’s Inserts.
(b)    Billing Statement Messages. The Company and its Affiliates shall have the
exclusive right to use Billing Statement (including electronic Billing
Statement) messages and Billing Statement envelope and return envelope (or
electronic mail) messages in each Billing Cycle to communicate with Cardholders,
subject to production requirements contained in the Operating Procedures and
Applicable Law, except that Bank shall be entitled to provide to Cardholders
billing statement messages required by Applicable Law and Bank’s usual and
customary messages, including collection messages and messages promoting
electronic Billing Statements. Such messages shall be included at no cost to the
Company. Any message required by Applicable Law or collections notices (but no
other Bank messages) shall take precedence over the Company’s and its
Affiliates’ messages. The Bank shall provide the ability to deliver customized
Billing Statement messages (in paper and electronic Billing Statements) to
Cardholders, including differentiated messages to Cardholders in the Billing
Statements delivered in any single Billing Cycle on the basis of criteria such
as shopping behavior, customer profiles or geographic location.
5.3    Additional Marketing Support.
(a)    Upon the reasonable request of the Company from time to time, the Bank
shall perform the following marketing functions at no cost or expense to the
Company unless otherwise provided below (in each case except as prohibited by
the Bank’s contractual obligations, customer privacy policy and Applicable Law):
(i)    provide data from the Bank’s and its Affiliates’ databases, analytic
tools, market research and marketing support services to the Company and its
Affiliates, including providing (to the extent permitted by Applicable Law and
the agreements between the Bank and its Affiliates and other third parties)
transaction and experience information about cardholders and customers of the
Bank’s and its Affiliates’ other credit card and other relevant loan programs
and such other information as may be relevant, to assist the Company and its
Affiliates in their evaluation of the performance of the Program, the Loyalty
Program, marketing campaigns and their promotion of the Company Channels, or the
marketing and promotion of Goods and Services and the Company Credit Cards;
(ii)    conduct mailings and other related marketing efforts on behalf of the
Company and its Affiliates, which may include marketing materials promoting the
Program, the Company Credit Cards, the Company Channels and/or the Goods and
Services at the Company’s option, based upon the customer databases and customer
database analysis tools maintained by the Bank and its Affiliates, including
nonpersonally identifiable transaction and experience data from the Bank’s and
its Affiliates’ credit card, other consumer loan portfolio and other customer
databases; provided that (unless

33
Active.15844721.1

--------------------------------------------------------------------------------






such amounts are paid out of the Joint Program Commitment in accordance with
this Agreement) the Company shall be responsible for all out-of-pocket expenses
of all marketing materials and mailing services at Bank’s out-of-pocket costs;
(iii)    collaborate with the Company to identify and test marketing initiatives
(using the Bank’s resources), including through periodic customer satisfaction
surveys pursuant to Section 5.3(b);
(iv)    provide models and modeling support, which may include Cardholder
attrition models, prospect marketing models and other tools designed to improve
Program performance;
(v)    identify, and collaborate with the Company to implement, opportunities
within the Bank’s franchise to promote the Company brand and the Goods and
Services, subject to data confidentiality, including those initiatives set forth
on Schedule 5.3(a)(v); and
(vi)    as requested by the Company from time to time, provide the Company with
access and marketing rights to the Bank’s and its Affiliate’s customers meeting
specified criteria, such as (A) demonstrated shopping behavior in Company
Channels or other specified retailers, (B) customers with profiles similar to
the customer profile in Company Channels and (C) customers within geographic
proximity of actual or planned stores of the Company or any of its Affiliates.
(b)    Following the Effective Date, the Bank shall retain a mutually agreed
upon third party to conduct surveys of Cardholder perception and satisfaction on
a regular, periodic basis regarding the Company Credit Cards, the Program, the
Loyalty Program but in no event less frequently than annually; provided, that,
the Bank shall be solely responsible for the cost (not to be reimbursed from the
Joint Program Commitment), and have discretion concerning the manner of
delivery, of one annual Cardholder satisfaction survey conducted in each Fiscal
Year. To the extent that the Parties mutually agree to conduct any additional
surveys in any Fiscal Year, such additional surveys shall be undertaken using
funds from the Joint Program Commitment. Such surveys shall be in a form and
content and employ customary methodologies developed in consultation with the
Company’s Manager and shall provide for a level of information reasonably
acceptable to the Company that may be obtained without unreasonably increasing
the cost of such surveys. The Bank shall make available to the Company the
results of such surveys as well as all associated work papers promptly following
completion thereof.
5.4    Approved Ancillary Products. Except for the Approved Ancillary Products
and the Company Credit Cards, the Bank and its Affiliates shall not offer
(except as directed by the Company) any goods or services to Cardholders or
through the Program. From time to time, the Bank may propose to solicit
Cardholders for products or services other than the foregoing. If the Company
agrees to permit such solicitation, such solicitation shall only be permitted on
the terms (including terms relating to the compensation of the Company with
respect thereto) agreed by the Company.

34
Active.15844721.1

--------------------------------------------------------------------------------






5.5    Marketing Plan.
(a)    Promptly following the date hereof, the Bank shall develop, in
consultation with the Company’s Manager (and such other individuals designated
by the Company) and the Marketing Committee, and the Parties shall mutually
approve a marketing plan for the period from the Effective Date through the end
of the first Fiscal Year of the Program, which shall be the “Marketing Plan” for
the first Fiscal Year of the Program. For each Fiscal Year thereafter, the Bank
shall develop, in consultation with the Company’s Manager (and such other
individuals designated by the Company) and the Marketing Committee, and the
Parties shall mutually approve a Marketing Plan. The Parties shall use all
commercially reasonable efforts to cooperate in order to cause the Marketing
Plan to be mutually approved on or before the ninetieth (90th) day prior to the
end of the Fiscal Year prior to the Fiscal Year covered by the Marketing Plan,
and such proposed Marketing Plan so approved shall be the “Marketing Plan” for
the Fiscal Year covered thereby.
(b)    Each Marketing Plan shall outline, for each Company Channel, all
programs, and shall include at least the following information for each program:
(i)    description of offer(s), events(s) and promotions(s) (including the cost
thereof), expected response rate and other performance projections with respect
thereto;
(ii)    description of target audience;
(iii)    planned budget for implementation of marketing initiatives, specifying
the Bank’s share, the Company’s share and/or the share funded from the Joint
Program Commitment;
(iv)    distribution among the Company Channels and any other marketing channels
(including Bank’s marketing channels) and types of Accounts;
(v)    target implementation date (e.g., mailing dates, calling dates, delivery
dates); and
(vi)    measurement criteria for program performance and reporting templates to
track and communicate results.
(c)    Each Marketing Plan shall address development of Solicitation Materials
and Credit Card Documentation; new Account acquisition strategies, including
direct mailing; preparation of unique collateral materials for the Company’s
employees; activation, retention and usage; statement design and messaging;
advertising of the Program; and such other marketing matters as the Parties
shall agree to.
(d)    Changes to the Marketing Plan may be proposed by either Party and
discussed by the Marketing Committee but shall ultimately be subject to mutual
agreement of the Parties.
(e)    To the extent practicable and in accordance with Applicable Law, all
significant marketing initiatives developed under this Agreement shall contain
unique marketing source codes to facilitate post-marketing research and
analysis.

35
Active.15844721.1

--------------------------------------------------------------------------------






ARTICLE VI

CARDHOLDER INFORMATION
6.1    Customer Information.
(a)    All sharing, use and disclosure of Cardholder Data and Shopper Data under
this Agreement shall be subject to the provisions of this Article VI. The
Parties acknowledge that the same or similar information may be contained in the
Cardholder Data and the Shopper Data, and that each such pool of data shall
therefore be considered separate information subject to the specific provisions
applicable to that data hereunder. By way of example and not limitation, if a
Cardholder makes a purchase of Goods and Services with a Company Credit Card,
the Company may use and disclose the Shopper Data relating to that purchase for
all purposes permitted with respect to Shopper Data hereunder, notwithstanding
that such information may also constitute Cardholder Data.
(b)    The Company and the Bank shall each establish and maintain appropriate
administrative, technical and physical safeguards to protect the security,
confidentiality and integrity of the Cardholder Data and Shopper Data designed
to meet all requirements of Applicable Law, including, at a minimum, maintenance
of an information security program that is designed to: (i) ensure the security
and confidentiality of the Cardholder Data and the Shopper Data; (ii) protect
against any anticipated threats or hazards to the security or integrity of the
Cardholder Data and the Shopper Data; (iii) protect against unauthorized access
to or modification, destruction, disclosure or use of the Cardholder Data and
the Shopper Data; and (iv) ensure the proper disposal of Cardholder Data and
Shopper Data. Additionally, such security measures shall meet current Applicable
Law and Data Security Standards and shall be at least as protective as those
used by each Party to protect its other confidential customer information but in
no event less than a reasonable standard of care. The Parties will ensure that
any third party to whom it transfers or discloses Cardholder Data or Shopper
Data signs a written contract with the transferor in which such third party
agrees to substantively the same privacy and security provisions as those in
this Agreement. Information transferred by one Party on behalf or at the
direction of the other will be considered information transferred by the Party
requesting or directing the transfer. The Bank, and to the extent such Shopper
Data is the same data that also constitutes Cardholder Data, the Company, shall
treat Shopper Data as if it were its own “customer information” for purposes of
Applicable Law or Data Security Standards, and any administrative, technical and
physical safeguards, and the provisions of this Section 6.1, applicable to the
Cardholder Data shall be similarly applied by the Bank to the Shopper Data.
(c)    In the event a Party becomes aware of any unauthorized use, modification,
destruction or disclosure of, or access to, Cardholder Data or Shopper Data (any
of the foregoing events or circumstances, a “Security Incident”), such Party or
the Bank, as the case may be, shall immediately notify the other Party and shall
cooperate with such other Party, as it deems necessary (or in the case of the
Party that experienced (or whose Service Provider experienced) a Security
Incident with respect to the other Party’s data, as reasonably requested by the
other Party) and as required by Applicable Law, (i) to assess the nature and
scope of the Security Incident, (ii) to contain and control the Security
Incident to prevent further

36
Active.15844721.1

--------------------------------------------------------------------------------






unauthorized access to or use of Cardholder Data or Shopper Data, and (iii) to
provide prompt notice to affected Cardholders or Shoppers to the extent required
by Applicable Law or otherwise with the approval of the Managers. The cost and
expenses of any such notice, and any Losses (including Losses arising from third
party claims) arising from such Security Incident, shall be borne solely by the
Party that experienced (or whose Service Provider experienced) the Security
Incident.
(d)    Each Party shall, subject to Applicable Law, promptly provide to the
other Party a complete list of any Persons (and in the case of Bank,
Cardholders) who have requested to be on the respective Party’s “do not call”
and/or “do not mail” lists (or other similar lists). Upon receipt of such lists,
the Bank shall promptly comply with such requests with respect to its
solicitation of Company Credit Cards and Approved Ancillary Products, and the
Company shall promptly comply with such requests with respect to its
telemarketing and other solicitations with respect to the Program.
(e)    Each Party agrees that any unauthorized use or disclosure of Cardholder
Data or Shopper Data in breach of this Article VI would cause immediate and
irreparable harm to the non-breaching Party for which money damages would not
constitute an adequate remedy. In that event, the Parties agree that injunctive
relief may be warranted in addition to any other remedies available to the
non-breaching Party.
6.2    Cardholder Data.
(a)    As between the Parties hereto, the Cardholder Data shall be the property
of and exclusively owned by the Bank.
(b)    The Program Privacy Policy applicable to the Cardholder Data is attached
as Schedule 6.2(b) hereto. Any modifications to the Program Privacy Policy shall
be approved by both Parties, provided that without limiting the Bank’s
obligations pursuant to Section 4.6(b), the Bank shall have the sole right to
effect such changes to the Program Privacy Policy to ensure that the Program
Privacy Policy shall comply with Applicable Law at all times.
(c)    The Bank may use the Cardholder Data in compliance with Applicable Law
and the Program Privacy Policy solely (i) for purposes of soliciting and
marketing in compliance with the provisions of this Agreement customers listed
in the Cardholder Data for Company Credit Cards, Approved Ancillary Products,
and any other mutually agreed products and services as agreed by the Parties
pursuant to the terms hereof, (ii) as otherwise necessary to carry out its
obligations or exercise its rights hereunder, (iii) as required by Applicable
Law, regulatory examinations and internal auditing, internal risk assessment and
internal management functions or (iv) for purposes of performing analysis and
modeling, provided, however, that Cardholder Data used for analysis and modeling
other than with respect to the Program shall be non-personally identifiable
information, shall be aggregated with data from other portfolios, and shall not
be used in connection with or for the benefit of any credit program that is or
may be offered by the Bank on behalf of or in association with any Scheduled
Retailer. The Bank has no rights to, and shall not, in any event, use the
Cardholder Data for marketing or any other purposes except as expressly provided
herein. Without limiting the foregoing, each Party acknowledges that the Bank
may gather information from Persons

37
Active.15844721.1

--------------------------------------------------------------------------------






independent of the Program and without use of any information obtained in
connection with or as a result of this Agreement or its relationship with the
Company, including from Persons who may or may not also be Cardholders. The Bank
and its Affiliates have the rights to use and disclose such information
independent of whether such information constitutes Cardholder Data or Shopper
Data under this Agreement.
(d)    The Bank shall not, directly or indirectly, disclose, sell, transfer, or
rent (or permit others to do same), the Cardholder Data, except that the Bank
may, in compliance with Applicable Law and the Program Privacy Policy, disclose
Cardholder Data solely:
(i)    to its Service Providers authorized in accordance with this Agreement
solely on a “need to know” basis in connection with a permitted use of the
Cardholder Data pursuant to Section 6.2(c), provided that each such Service
Provider agrees in a written agreement that obligates the Service Provider to
adhere to requirements at least as restrictive as those set forth herein with
regard to the confidentiality and use of, and protecting the security and
integrity of, the Cardholder Data; and the Bank shall be responsible for the
compliance by each such Person with the terms of this Section 6.2;
(ii)    to its Affiliates and its and their Representatives solely on a “need to
know” basis in connection with a permitted use of the Cardholder Data pursuant
to Section 6.2(c); provided that the Bank communicates the confidential nature
of the Cardholder Data to such Persons, such Persons are bound (by agreement or
their professional responsibilities) to maintain the confidentiality of the
Cardholder Data in accordance with the provisions of this Agreement, and the
Bank shall be responsible for the compliance by each such Person with the terms
of this Section 6.2;
(iii)    to any Governmental Authority with authority over the Bank or its
Affiliates or their respective Service Providers (A) in connection with an
examination of the Bank or its Affiliates or their respective Service Providers;
or (B) pursuant to a specific requirement to provide such Cardholder Data by
such Governmental Authority or pursuant to compulsory legal process; provided
that the Bank seeks the full protection of confidential treatment for any
disclosed Cardholder Data to the extent available under Applicable Law governing
such disclosure, and with respect to clause (B), to the extent permitted by
Applicable Law, the Bank (1) provides at least ten (10) Business Days’ prior
notice of such proposed disclosure to the Company if reasonably possible under
the circumstances, and (2) seeks to redact the Cardholder Data to the fullest
extent possible under Applicable Law governing such disclosure;
(iv)    to the extent provided for in the Operating Procedures, to any consumer
reporting agency in accordance with the federal Fair Credit Reporting Act; or
(v)    to a potential third-party purchaser with respect to any Cardholder
Indebtedness that is eligible for sale pursuant to this Agreement, or to a
trustee in connection with a securitization transaction to the extent permitted
under this Agreement.
(e)    The Bank shall not, directly or indirectly, sell, or otherwise transfer
any right in or to the Cardholder Data, except to the extent necessary in
connection with a sale of

38
Active.15844721.1

--------------------------------------------------------------------------------






Cardholder Indebtedness or Accounts otherwise permitted hereunder; provided that
the transferee thereof enters into a confidentiality agreement affording
protections substantially similar to the confidentiality and use provisions of
this Agreement with such modifications as are customary in connection with the
intent and permitted purposes of the transfer.
(f)    Subject to Applicable Law and the Program Privacy Policy, the Bank shall
provide the Company with reasonable access, through the Bank’s data analysts, to
the Cardholder Data obtained by the Bank in connection with the Program, which
includes the items listed below and any other items mutually agreed by the
Parties. In addition, subject to Applicable Law, and as reasonably requested by
the Company, the Bank shall provide the Company with an updated copy of the
master file or such elements thereof as may be requested by the Company. Subject
to Applicable Law and the Program Privacy Policy, the Bank shall transmit to the
Company on a real-time basis throughout each day by a secure data feed into
Company Systems designated by the Company from time to time, in formats agreed
to by the Parties in advance from time to time the information obtained by the
Bank in connection with the Program:
(i)    for any customer who has applied for a Company Credit Card, regardless of
the marketing channel of such Application: (A) the customer’s name, address,
email address, telephone number (including cellular), and all other information
supplied on the Application or prescreened response submitted by the customer
(excluding the customer’s social security number and credit bureau scores); (B)
an indication of whether or not the customer has been approved for a Company
Credit Card; and (C) if the customer has been approved for a Company Credit
Card, the Company Credit Card issued (or to be issued) to such customer;
(ii)    for each Cardholder and joint-Cardholder and for each authorized user
(to the extent the Bank has access thereto and is permitted to share such
information), (A) such person’s name, address, email address, telephone number
(including cellular) and Account number (excluding the customer’s social
security number and credit bureau scores); (B) any reported change to any of the
foregoing information; (C) transaction and experience data; and (D) any such
other Cardholder Data as the Parties may mutually agree;
(iii)    the Cardholder Data for all categories of information made available to
the Company by GE as of the date hereof (as identified by the Company and GE
prior to the date hereof); and
(iv)    analytical output that the Bank has derived or may derive from the
Bank’s database that might enhance the Company’s understanding of its customers
and that the Company reasonably believes could be used to improve the marketing
of the Company or the Program.
Notwithstanding the foregoing, no Party hereto shall be required to provide any
information on a personally identifiable basis if the provision of such
personally identifiable information would cause such Party to be considered a
“consumer reporting agency” for purposes of the Fair Credit Reporting Act.

39
Active.15844721.1

--------------------------------------------------------------------------------






(g)    The Bank shall cooperate with the Company to provide the Company and its
Affiliates with the maximum ability permissible under Applicable Law and the
Program Privacy Policy to receive and use the Cardholder Data, including, as
necessary or appropriate, through use of consents, opt-in provisions or opt-out
provisions, as requested by the Company for purposes permitted hereunder.
Without limiting the foregoing, the Company and each of its Affiliates may
receive and use the Cardholder Data in compliance with Applicable Law and the
Program Privacy Policy solely:
(i)    for purposes of promoting the Program or promoting Goods and Services,
and
(ii)    as otherwise necessary to carry out its obligations under this
Agreement.
(h)    The Company shall not, directly or indirectly, disclose, sell, transfer
or rent (or permit others to do the same) Cardholder Data to any third party
without the prior written permission of the Bank, except as provided in this
Section 6.2(h). The Company may disclose the Cardholder Data in compliance with
Applicable Law and the Program Privacy Policy solely:
(i)    to its Service Providers authorized in accordance with this Agreement
solely on a “need to know” basis in connection with a permitted use of the
Cardholder Data pursuant to Section 6.2(g), provided that each such Service
Provider agrees in a written agreement that obligates the Service Provider to
adhere to requirements at least as restrictive as those set forth herein with
regard to the confidentiality and use of, and protecting the security and
integrity of, the Cardholder Data; and the Company shall be responsible for the
compliance of each such Service Provider with the terms of this Section 6.2
(ii)    to its Affiliates and its and their Representatives solely on a “need to
know” basis in connection with a permitted use of the Cardholder Data pursuant
to Section 6.2(g); provided that the Company communicates the confidential
nature of the Cardholder Data to such Persons, such Persons are bound (by
agreement or their professional responsibilities) to maintain the
confidentiality of the Cardholder Data in accordance with the provisions of this
Agreement, and the Company shall be responsible for the compliance by each such
Person with the terms of this Section 6.2;
(iii)    to any Governmental Authority with authority over the Company or its
Affiliates (A) in connection with an examination of the Company or its
Affiliates; or (B) pursuant to a specific requirement to provide such Cardholder
Data by such Governmental Authority or pursuant to compulsory legal process;
provided that the Company seeks the full protection of confidential treatment
for any disclosed Cardholder Data to the extent available under Applicable Law
governing such disclosure, and with respect to clause (B), to the extent
permitted by Applicable Law, the Company (1) provides at least ten (10) Business
Days’ prior notice of such proposed disclosure to the Bank if reasonably
possible under the circumstances, and (2) seeks to redact the Cardholder Data to
the fullest extent possible under Applicable Law governing such disclosure; or
(iv)    to a prospective Nominated Purchaser at the time, under the
circumstances

40
Active.15844721.1

--------------------------------------------------------------------------------






and in accordance with the procedures set forth in Section 17.2(e).
(i)    With respect to the sharing, use and disclosure of the Cardholder Data
following the termination of this Agreement:
(i)    the rights and obligations of the Parties under this Section 6.2 shall
continue through any Termination Period and, if applicable, any interim
servicing period pursuant to Section 17.2(h);
(ii)    if the Company exercises its purchase rights under Section 17.2, the
Bank shall transfer its right, title and interest in the Cardholder Data to the
Company or its Nominated Purchaser as part of such transaction, and the Bank’s
right to use and disclose the Cardholder Data shall terminate upon the
termination of the Termination Period, except for such use and disclosure as is
necessary to comply with Applicable Law and except for such internal use as may
be necessary to comply with the Bank’s disaster recovery requirements or normal
audit requirements. Promptly following the Termination Period, the Bank shall
return or destroy all Cardholder Data and shall certify such return or
destruction to the Company upon request; provided, however, that, if the Bank is
obligated to retain any Cardholder Data pursuant to requirements of Applicable
Law or the Bank’s disaster recovery plan or record retention or audit
requirements, the Bank shall maintain the strict confidentiality and security of
such Cardholder Data and shall not use such Cardholder Data for any other
purpose; and
(iii)    if the Company provides notice that it shall not exercise its purchase
rights under Section 17.2 or otherwise fails to exercise such purchase rights,
the Company’s right to use and disclose the Cardholder Data shall terminate (it
being understood that nothing herein shall restrict the Company’s right to use
and disclose the Shopper Data following the Termination Date; provided, however
the Company may not deliver any marketing or promotions to any Shopper on the
basis that such Shopper is or was also a Cardholder), and the restrictions
hereunder on the Bank’s use and disclosure of Cardholder Data shall terminate,
except that in no event may the Bank disclose Cardholder Data to any retailer or
use Cardholder Data in any way for the benefit of any Scheduled Retailer, or in
any manner inconsistent with the limitations on the Bank’s rights pursuant to
Section 17.3. The foregoing provisions shall in no way be construed as to extend
the Bank’s rights to use the Company Licensed Marks, the Company’s name or any
Intellectual Property of the Company, all of which rights shall be expressly
limited as set forth in Article X and shall terminate as set forth in Section
17.3(c).
6.3    Shopper Data; Qualified Dillard’s Customer List.
(a)    The Bank acknowledges that the Company and its Affiliates gather
information about actual and prospective purchasers of Goods and Services and
that the Company and its Affiliates have rights to use and disclose such Shopper
Data independent of the Program, and the Company and its Affiliates shall not be
subject to any limitations hereunder except as expressly set forth herein
(including any limitations set forth in this Article VI or otherwise set forth
in this Agreement) in respect of their right to use and disclose such Shopper
Data notwithstanding that such Shopper Data may also include Cardholder Data or
information contained in or derived therefrom. As between the Company and the
Bank, all the Shopper Data shall be owned exclusively by the Company. Without
limiting the Bank rights in respect

41
Active.15844721.1

--------------------------------------------------------------------------------






of the Cardholder Data, the Bank acknowledges and agrees that it has no
proprietary interest in the Shopper Data. Subject to Section 2.2(b), the Bank
shall cooperate in the gathering and maintenance of the Shopper Data, including
by incorporating in the Application and Credit Card Agreement provisions
mutually agreed to by the Parties pursuant to which Applicants and Cardholders
shall agree that they are providing their identifying information and all
updates thereto and all transaction data from Company Channels to both the Bank
and the Company and its Affiliates. For the avoidance of doubt, and without
limiting any other Shopper Data that may from time to time exist, the following
information shall be deemed Shopper Data:
(i)    for any customer who has applied for a Company Credit Card, regardless of
the channel through which such Application was completed or submitted (A) the
customer’s name, address, email address, telephone number (including cellular),
and all other commercially reasonable information supplied on the Application or
prescreened response submitted by the customer (excluding social security number
and credit scores); and (B) an indication of whether or not the customer has
been approved for a Company Credit Card;
(ii)    for any Cardholder, (A) the Cardholder’s name, address, email address,
telephone number (including cellular), and Account number (excluding social
security number and credit scores); (B) any reported change to any of the
foregoing information; and (C) Cardholder transaction and experience data in the
Company Channels at a detailed, line-item level; and
(iii)    for any customer that accesses the Company’s website or mobile Company
Channels, any personally identifiable information obtained in connection with
such access (including information that is obtained by utilizing the foregoing
information or any other Shopper Data).
(b)    Subject to compliance with Applicable Law, the Company’s privacy
policies, the Marketing Plan and such criteria (including format) as may be
mutually agreed to from time to time, the Company may from time to time make
available to the Bank, free of charge, a Qualified Dillard’s Customer List. As
between the Company and the Bank, any Qualified Dillard’s Customer List shall be
owned exclusively by the Company. The Bank acknowledges and agrees that it has
no proprietary interest in any Qualified Dillard’s Customer List.
(c)    The Bank shall not use, or permit to be used, directly or indirectly, the
Shopper Data, other than to transfer such data to the Company to the extent
received by the Bank. Notwithstanding the foregoing, the Bank may use any
Qualified Dillard’s Customer List in compliance with Applicable Law solely for
purposes of soliciting customers listed in such Qualified Dillard’s Customer
List for Accounts in accordance with this Agreement, as otherwise permitted by
this Agreement or as required by Applicable Law.
(d)    The Bank shall not, directly or indirectly, disclose (or permit others to
do same) the Shopper Data, except for disclosure in compliance with Applicable
Law solely:
(i)    to its Service Providers authorized in accordance with this Agreement
solely on a “need to know” basis in connection with a permitted use of the
Shopper Data or Qualified Dillard’s Customer List pursuant to Section 6.3(c),
provided that each such authorized

42
Active.15844721.1

--------------------------------------------------------------------------------






Service Provider agrees in a written agreement that obligates the Service
Provider to adhere to requirements at least as restrictive as those set forth
herein with regard to the confidentiality and use of, and protecting the
security and integrity of, the Shopper Data; and the Bank shall be responsible
for the compliance of each such Service Provider with the terms of this Section
6.3;
(ii)    to its Affiliates and its and their Representatives solely on a “need to
know” basis in connection with a permitted use of the Shopper Data or Qualified
Dillard’s Customer List pursuant to Section 6.3(c); provided that the Bank
communicates the confidential nature of the information, and the Bank shall be
responsible for the compliance by each such Person with the terms of this
Section 6.3; or
(iii)    to any Governmental Authority with authority over the Bank or its
Affiliates (A) in connection with an examination of the Bank or its Affiliates;
or (B) pursuant to a specific requirement to provide the Shopper Data or
Qualified Dillard’s Customer List by such Governmental Authority or pursuant to
compulsory legal process; provided that the Bank seeks the full protection of
confidential treatment for any disclosed Shopper Data or Qualified Dillard’s
Customer List, as the case may be, to the extent available under Applicable Law
governing such disclosure, and with respect to clause (B), to the extent
permitted by Applicable Law, the Bank (1) provides at least ten (10) Business
Days’ prior notice of such proposed disclosure to the Company if reasonably
possible under the circumstances, and (2) seeks to redact the Shopper Data or
Qualified Dillard’s Customer List to the fullest extent possible under
Applicable Law governing such disclosure.
(e)    Effective upon the end of the Termination Period of this Agreement, the
Bank’s rights to use and disclose the Qualified Dillard’s Customer List shall
terminate. Promptly following such termination, the Bank shall return or destroy
all the Shopper Data and Qualified Dillard’s Customer Lists and shall certify
such return or destruction to the Company upon request; provided that, if the
Bank is obligated to retain any information contained in the Qualified Dillard’s
Customer List pursuant to requirements of Applicable Law or the Bank’s disaster
recovery plan, record retention or audit requirements, the Bank shall maintain
the strict confidentiality and security of such information, and shall not use
such information for any other purpose.
(f)    Notwithstanding anything to the contrary in this Agreement, the fact that
any information constituting Shopper Data is included in the Account
Documentation shall not limit any of the Company’s rights in and to the Shopper
Data as set forth in this Section 6.3.
ARTICLE VII

OPERATING STANDARDS
7.1    Reports.
(a)    Within thirty (30) days following the end of each Fiscal Month, or such
other time as may be agreed by the Parties with respect to particular reports,
the Bank shall provide to the Company the reports specified in Schedule 7.1(a)
(which reports shall be reported on a Fiscal Month, calendar month or
cycles-basis, as agreed upon by the Parties).

43
Active.15844721.1

--------------------------------------------------------------------------------






(b)    No later than 11:00 am Eastern Time on the sixth (6th) day following the
end of each Fiscal Month (which, for the avoidance of doubt, shall be the first
Friday following the end of each Fiscal Month); provided, that, to the extent
such sixth (6th) day is not a Business Day, then the following Business Day, the
Bank shall deliver to the Company a statement in the form set forth on Schedule
7.1(b), including supporting documentation, setting forth all information
required to determine the payments to be made by the Parties pursuant to this
Agreement in respect of such Fiscal Month (including any payment required to be
made pursuant to Section 4.12). Each such statement shall be known as a “Monthly
Settlement Sheet”. The amount due to the Company as reflected on the Monthly
Settlement Sheet shall be funded simultaneously with the delivery of same.
(c)    The Bank shall report to the Company new Account authorization and
approval rates, referral rates, credit sales, Club Plan sales, credit limit
assignments and such other information as set forth on Schedule 7.1(c), in each
case in accordance with Schedule 7.1(c), on a daily basis.
(d)    In addition to the reports required pursuant to Sections 7.1(a), (b) and
(c), the Bank will fulfill the Company’s other reasonable ad hoc reporting
requests within a reasonable period of time following such requests provided
such requested information is available or may be obtained by the Bank without
unreasonable expense.
(e)    All reports to be provided pursuant to this Section 7.1 shall be provided
electronically. The Bank shall also regularly provide online access to key
Program metrics and reporting packages as reasonably requested by the Company;
provided that such information and functionality is available or may be obtained
by the Bank without unreasonable expense.  
7.2    Servicing.
(a)    Without limiting the Company’s obligations otherwise referenced in this
Agreement, the Bank shall be solely responsible for customer service and for the
administration of the Program at the Bank’s expense in accordance with the terms
of the Credit Card Documentation and this Agreement (including the SLAs set
forth in Schedule 7.2, as such standards may be amended from time to time by
mutual agreement of the Parties), including the following servicing and
administrative functions: Application processing, customer service to
Cardholders, statement production and processing, payment processing,
transaction authorization and processing, Loyalty Program administration to the
extent set forth herein (including tallying of points and printing of statement
rewards vouchers), collections and risk management.
(b)    The Bank shall, directly or through an Affiliate, dedicate such trained
personnel as are necessary or appropriate for servicing the Accounts in
accordance with this Agreement, including a management-level individual
reasonably acceptable to the Company within the Bank’s customer-service
operation who (under the direction of the Bank’s Manager) will act as a liaison
between the Parties and respond to the Company’s questions or concerns. The Bank
shall, directly or through an Affiliate, maintain adequate computer and
communications Systems and other equipment and facilities necessary or as
appropriate for servicing the Accounts in accordance with this Agreement. The
Bank shall, directly or through an Affiliate,

44
Active.15844721.1

--------------------------------------------------------------------------------






maintain a business continuity and disaster recovery plan and have in place
sufficient back-up Systems, equipment, facilities and trained personnel to
implement such business continuity and disaster recovery plan so as to perform
its obligations to Cardholders pursuant to the Credit Card Documentation and
service the Accounts and Program and perform its obligations under this
Agreement continuously through a disaster. The Bank shall provide the Company
with access to review a reasonably detailed summary of such plan upon request.
The Bank will test its disaster recovery plan annually, make the results of such
test available upon request by the Company and will promptly initiate such plan
upon the occurrence of a disaster or business interruption. The Bank shall give
the Program no less priority in its recovery efforts than is given to any other
of the Bank’s other credit card programs or portfolios.
(c)    As of the Effective Date and throughout the Term and continuing
throughout the Termination Period, the Bank shall maintain a separate toll-free
customer service telephone number for the Program, a separate toll-free number
reserved for “VIP shoppers”, and all other telephone numbers as provided in the
Operating Procedures (such telephone numbers, collectively the “Program
Toll-Free Numbers”), in each case at the Bank’s expense, which numbers shall be
part of the Program Assets. As of the Effective Date and throughout the Term and
continuing throughout the Termination Period, the Bank shall provide live
telephonic customer service as set forth in Schedule 7.2.
(d)    Customer service shall be provided by a dedicated group with overflow
calls going to the Bank’s regular customer service unit as described in Schedule
7.2; provided, that to the extent overflow calls exceed 10% of total calls
received by such dedicated group for two consecutive Fiscal Months, the Bank
shall increase the total number of customer service representatives who are part
of such dedicated group. The foregoing notwithstanding, to the extent such group
is not fully utilized for activities related to the Program, the Bank may
utilize the dedicated group in connection with other activities for its
customers that are not retail department stores as described in Schedule 7.2.
(e)    All customer service policies, scripts and form correspondence relating
to the Program shall be subject to review by the Company, and any objection by
the Company with respect to any of the foregoing shall be subject to review by
the Managers.
(f)    Subject to Section 4.4(d), customer service shall be Company branded to
the extent practicable; provided, however, that the Bank shall have the right to
take whatever steps and make such disclosures necessary to ensure that the Bank
is understood by the Cardholders to be the creditor on the Accounts.
(g)    The Bank shall permit the Company and its Representatives to visit its
servicing facilities related to the Program (not including data centers), during
normal business hours with reasonable advance notice, for the purpose of
informing the Company regarding the Bank’s performance of its servicing
obligations hereunder, and the Bank shall use commercially reasonable efforts to
facilitate the Company’s review of the Bank’s servicing activities, and shall
make personnel of the Bank reasonably available to assist the Company and its
Representatives as reasonably requested. In conducting such visits, the Company
shall comply with security and privacy protocols established by the Bank and
shall seek to minimize interference with the Bank’s normal business operations.

45
Active.15844721.1

--------------------------------------------------------------------------------






(h)    Notwithstanding any arrangement whereby the Bank provides services set
forth herein through an Affiliate or Service Provider, the Bank shall remain
obligated and liable to the Company for the provision of such services without
diminution of such obligation or liability by virtue of such arrangement.
Schedule 7.2 sets forth a true and complete list of Service Providers of the
Bank that will interface with Cardholders as of the date hereof that may perform
any obligations of the Bank hereunder. In respect of any Service Provider of the
Bank that will interface with Cardholders, to the extent the Company notifies
the Bank that the performance of such Service Provider is less than satisfactory
based on adverse feedback received by the Company regarding such Service
Provider, as reasonably demonstrated by the Company through survey results,
customer complaints, SLA failures or other reasonable evidence, then the Bank
shall undertake commercially reasonable efforts to address and resolve such
issues with such customer interfacing Service Provider, and, if necessary, to
the extent the Bank is doing so for its other portfolios, move such services to
a new Service Provider (or perform them in-house) as soon as reasonably
practicable.
(i)    If the Bank receives a Cardholder complaint regarding the quality or
delivery of Goods and Services, the Bank shall refer such complaint to the
Company in accordance with and subject to the Operating Procedures and
Applicable Law.
(j)    Subject to the following sentence, the Company and the Bank (or their
respective subcontractors, as applicable) will jointly observe and score
inbound/outbound telephone customer contacts that the Bank has with Cardholders.
A Bank representative shall accompany the Company’s representative during the
observations.
(k)    The Bank will allow the Company to monitor customer service telephone
calls remotely at any time and without prior notice.
(l)    Customer service observations may be conducted by the Company on any day
and at any time during the day or night, provided that such observations shall
not unreasonably interfere with the Bank’s normal business operations. The Bank
shall be entitled to similar observations of the Company on the same basis as
well as through mystery shoppers.
(m)    The initial Applicant or Cardholder facing program servicing locations
utilized by or on behalf of the Bank to service the Program shall be set forth
on Schedule 7.2(m).
7.3    Service Level Standards.
(a)    The Bank shall report to the Company monthly, in a mutually agreed upon
format, the Bank’s performance under each of the SLAs set forth on Schedule 7.2.
If the Bank fails to meet any SLA, without limiting the consequences for SLA
failures set forth on Schedule 7.2, the Bank shall (i) promptly report to the
Company the reasons for the SLA failure(s), (ii) identify the actions required
to address the SLA failure(s) and share such actions with the Company, and (iii)
promptly take actions reasonably necessary to correct and prevent recurrence of
such failure(s).
(b)    The provisions of Schedule 7.2 shall apply in the event of a failure to
meet any SLAs as set forth in Schedule 7.2.

46
Active.15844721.1

--------------------------------------------------------------------------------






7.4    Program Features and Functionality.
(a)    The Bank shall bear all costs and expenses associated with the conversion
of the credit Systems applicable to the Accounts to the Bank Systems (whether
such costs and expenses are incurred by the Bank or any of its Affiliates or the
Company or any of its Affiliates).
(b)    As of the Effective Date, the Bank shall ensure that its Systems support
all features and functionality as set forth in Schedule 7.4(b), and shall use
commercially reasonable efforts to ensure that its Systems support all other
significant features and functionality identified by the Company following the
date hereof as being provided in connection with the Program prior to the
Effective Date as reasonably requested by the Company. Subject to Section 4.6,
all changes to Program features and functionality, and the costs associated
therewith, shall be mutually agreed by the Parties. Neither Party shall make any
change to any of its Systems that would render them incompatible in any material
respect with the other Party’s or its Affiliates’ Systems or require the other
Party or its Affiliates to make any change to any of their Systems (including
any POS terminals) or reduce or restrict interfacing or System feeds, in any
such case without the prior approval of the other Party.
7.5    Systems Interface; Technical Support.
(a)    Required Interfaces. The Company and the Bank shall identify, prior to
the Effective Date, the Systems interfaces required to support the features and
functionalities to support the Program as of the Effective Date pursuant to
Section 7.4(a). Each Party, at its own cost, shall maintain, modify and
implement the interfaces required to support the features and functionalities
mutually agreed by the Parties from time to time. Each Party agrees to provide
sufficient personnel to support its own System interfaces required to be
sustained among the Company and the Bank.
(b)    Secure Protocols. The Parties shall use secure protocols for the
transmission of data from the Bank and its Affiliates, on the one hand, to the
Company and its Affiliates, on the other hand, and vice versa.
ARTICLE VIII
MERCHANT SERVICES
8.1    Transmittal and Authorization of Charge Transaction Data. The Bank shall
authorize or decline Transactions on a real time basis as provided in the
Operating Procedures, including transactions involving split-tender or
down-payments on Goods and Services for later delivery. If any Retail Merchant
is unable to obtain authorizations for Transactions for any reason, such Retail
Merchant may complete such Transactions without receipt of further authorization
as provided in the Operating Procedures. As set forth in the Operating
Procedures, the Bank shall collect Charge Transaction Data on each Retail Day
and the Company shall prepare and deliver the Audit File (as such term is
defined in the Operating Procedures) to the Bank on each Business Day.

47
Active.15844721.1

--------------------------------------------------------------------------------






8.2    POS Terminals. Company shall ensure that each Retail Merchant shall
maintain POS terminals capable of processing Company Credit Card and Account
transactions as handled as of the Effective Date. To the extent that the Retail
Merchants are required to make changes to any POS terminal (including hardware
and software) in order to process Applications, process Transactions and
transmit Charge Transaction Data under this Agreement as a result of any change
or modification to any Bank System, the Bank shall pay the costs and expenses
associated with such changes; provided, however that change to POS terminals to
support EMV technology shall be at the Company’s sole cost and expense.
8.3    In-Store Payments. The physical in-store Company Channels shall be
permitted to accept In-Store Payments from Cardholders on their Accounts in
accordance with the Operating Procedures, and any procedures required under
Applicable Law. The Company will hold all amounts collected solely as agent for
the benefit of the Bank, and such amounts shall be the property of the Bank. The
Bank may direct the Company to stop accepting In-Store Payments as required by
Applicable Law (except for Applicable Law described in subclause (vi) of the
definition of Applicable Law). The Bank hereby grants to each of the Company and
any Retail Merchant who can accept In-Store Payments a limited power of attorney
(coupled with an interest) to sign and endorse the Bank’s name upon any form of
payment that may have been issued in the Bank’s name in respect of any Account.
Such In-Store Payments shall be processed in accordance with the Operating
Procedures. The Company shall notify the Bank upon receipt of In-Store Payments
and the Bank shall include the Charge Transaction Data related to such In-Store
Payments in the net settlement in respect of the day immediately following such
receipt on the same basis as other Charge Transaction Data. The Company shall
issue receipts for such payments in compliance with Applicable Law and the
Operating Procedures.
8.4    Settlement Procedures. On each Retail Day the Bank will process the
Settlement File (as such term is defined in the Operating Procedures) in
accordance with the Operating Procedures and, no later than 8:00 am CT on such
Retail Day, deliver it to the Company for payment on the same Retail Day. The
Bank will remit to the Company by wire transfer of immediately available funds
to the Company’s designated settlement account, by 12:00 pm CT of each such
Retail Day, an amount equal to the Net Amount Due Dillard’s (as such term is
defined in the Operating Procedures) set forth in the Settlement File delivered
on such Retail Day; provided that if the Retail Day is not a Business Day such
amount will be paid by 12:00 pm CT on the next Business Day. If any Retail Day
falls on any day other than a Business Day the Bank will process the Settlement
File for payment on the next Business Day. The Company shall be responsible for
allocating such remittance amount to all Company Channels as appropriate and the
Bank shall have no responsibility or liability in connection therewith (it being
agreed that the Bank has no obligation to accept Charge Transaction Data
directly from, or make remittances to, any Person other than the Company). If
for any reason the Bank is unable to make an exact payment to the Company when
due pursuant to this Section 8.4, including because Charge Transaction Data is
not available for transmission as stated above, the Bank shall make an estimated
payment based on sales slips from a previous, comparable day, and as soon as
practicable thereafter the Parties shall true-up the estimated payment for such
date based on the actual payment required based on the actual sales slips for
such date.

48
Active.15844721.1

--------------------------------------------------------------------------------






8.5    The Bank’s Right to Charge Back.
The Bank shall have the right to charge back to the Company the amount of the
Charge Transaction Data paid by the Bank pursuant to Section 8.4 if with respect
to the related Company Transaction:
(a)    the Cardholder refuses to pay the charge based on a dispute regarding the
quality or delivery of Company Goods and Services representing a valid defense
to payment consistent with the Company’s return policy and Applicable Law;
provided that any such refusal constitutes a bona fide claim presented by the
Cardholder in good faith in the reasonable opinion of the Bank, after
consultation with the Company; or
(b)    the Cardholder refuses to pay the charge based on a claim of unauthorized
use of the Company Credit Card and (i) the transaction at issue was a result of
Employee Fraud or (ii) the Bank can demonstrate that the Company had failed to
obtain a valid authorization number for the Company Transaction (unless the
Company was permitted to effect such transaction without such authorization
based on the down-time procedures in the Operating Procedures) in violation of
the Operating Procedures; or
(c)    the Cardholder refuses to pay the charge based on a dispute regarding
accuracy of the material Charge Transaction Data and the Bank can demonstrate
that (i) the price of the Goods and Services shown in the Charge Transaction
Data exceeds the amount shown on the Cardholder’s copy of the sales slip or (ii)
the sales slip is illegible with respect to the Charge Transaction Data disputed
by the Cardholder or is missing information in any material respect.
8.6    Exercise of Chargeback. If the Bank exercises its right of chargeback as
set forth in Section 8.5, the Bank shall set off all amounts charged back
against any sums due to the Company under this Agreement (first from the amount
due to the Company pursuant to Section 8.4). If any such amount is not covered
by the amount due to the Company pursuant to Section 8.4, only then may the Bank
demand payment from the Company for the amount of such chargeback, solely to the
extent not covered by the amount due to the Company pursuant to Section 8.4. In
any event, the Bank shall not be permitted to recover a chargeback in excess of
the relevant Charge Transaction Data paid by the Bank pursuant to Section 8.4.
In the event of a chargeback pursuant to this Article VIII, upon payment in full
of the related amount by the Company, the Bank shall immediately assign to the
Company, without any representation, warranty or recourse, (a) all right to
payments of amounts charged back in connection with such Cardholder charge, and
(b) any security interest granted by the Company under Section 19.1. The Bank
shall cooperate fully in any effort by the Company to collect the chargeback
amount, including by executing and delivering any document necessary or useful
to such collection efforts.
8.7    No Merchant Discount. The Parties’ agreement concerning merchant discount
and certain other matters concerning settlement is set forth on Schedule 8.7.

49
Active.15844721.1

--------------------------------------------------------------------------------






ARTICLE IX

PROGRAM ECONOMICS
9.1    Company Compensation.
(a)    Payments. The Bank shall pay DIC on a monthly basis the compensation set
forth in Schedule 9.1 at such times as specified in such schedule. The Bank, the
Company or DIC may invoke the dispute resolution procedures set forth herein
following payment of the amounts set forth in the applicable settlement sheet.
(b)    Form of Payment. All payments pursuant to this Section 9.1 shall be made
by wire transfer of immediately available funds to an account designated in
writing by the Company unless otherwise agreed upon by the Parties in writing.
9.2    The Bank’s Responsibility for Program Operation. Except as otherwise
expressly specified in this Agreement, each Party shall bear its own costs and
expenses in connection with fulfilling its obligations and exercising its rights
hereunder. If the Parties mutually agree to undertake changes to the Program
that will cause either or both Parties to incur costs, the Parties shall agree
to the allocation of such costs between the Parties at such time (except to the
extent such costs are already allocated herein and not modified by a subsequent
agreement of the Parties).
9.3    Joint Program Commitment. The Parties’ agreement concerning the Joint
Program Commitment and Joint Program Activities is set forth on Schedule 9.3.
ARTICLE X

LICENSED MARKS AND INTELLECTUAL PROPERTY
10.1    Licensed Marks.
(a)    Grant of License to Use the Company Licensed Marks. Subject to the terms
and conditions of this Agreement, the Company hereby grants to the Bank a
non-exclusive, royalty-free, non-transferable, non-sublicensable (except as set
forth herein) right and license to use the Company Licensed Marks in connection
with the creation, establishment, marketing and administration of, and the
provision of services related to, the Program. All uses of the Company Licensed
Marks (including, without limitation, initial uses and any new uses that differ
in any way materially therefrom) shall require the prior written approval of the
Company and shall be in accordance with this Agreement and any Trademark Style
Guide or other rules as may be delivered by the Company to the Bank from time to
time. To the extent the Bank delegates any of its rights or obligations
hereunder to any authorized Affiliate and/or authorized Service Provider or to
the extent the services of an authorized third party are required in connection
with the Bank’s participation in the Program, in accordance with the terms and
conditions of this Agreement, the Bank may sublicense its rights in the Company
Licensed Marks hereunder to such authorized Person, in each case solely as
necessary to perform any such services required to be performed by the Bank
hereunder; provided that such Person shall agree to comply with all of the terms
and conditions of the use of the Company

50
Active.15844721.1

--------------------------------------------------------------------------------






Licensed Marks hereunder and the Bank shall remain liable for such Person’s
failure to so comply. Except as expressly set forth in this Section 10.1, the
rights granted pursuant to this Section 10.1 are solely for use of the Bank and
may not be sublicensed without the prior written approval of the Company.
(b)    Grant of License to Use the Bank Licensed Marks. Subject to the terms and
conditions of this Agreement, the Bank hereby grants to the Company a
non-exclusive, royalty-free, non-transferable, non-sublicensable (except as set
forth herein) right and license to use the Bank Licensed Marks in connection
with the creation, establishment, marketing and administration of, and the
provision of services related to, the Program. All uses of the Bank Licensed
Marks (including, without limitation, initial uses and any new uses that differ
in any way materially therefrom) shall require the prior written approval of the
Bank and shall be in accordance with this Agreement and any Trademark Style
Guide or other rules as may be delivered by the Bank to the Company from time to
time. To the extent the Company delegates any of its rights or obligations
hereunder to any authorized Affiliate and/or authorized third party or to the
extent the services of an authorized third party are required in connection with
the Company’s participation in the Program, in accordance with the terms and
conditions of this Agreement, the Company may sublicense its rights in the Bank
Licensed Marks hereunder to such authorized Person in each case solely as
necessary to perform any such services required to be performed by the Company
hereunder; provided that such Person shall agree to comply with all of the terms
and conditions of the use of the Bank Licensed Marks hereunder and the Company
shall remain liable for such Person’s failure to so comply. Except as expressly
set forth in this Section 10.1, the rights granted pursuant to this Section 10.1
are solely for use of the Company and may not be sublicensed without the prior
written approval of the Bank.
(c)    New Marks. If either Party adopts a Trademark which is used by such Party
in connection with the Program but which is not listed on Schedule 1.1(a) or
(b), as applicable (a “New Mark”), (i) the other Party may request in writing
that the Party adopting such New Mark add the New Mark to Schedule 1.1(a) or
(b), as applicable, and license its use hereunder, (ii) the Party adopting such
New Mark shall not unreasonably refuse or fail to do so, and (iii) such New Mark
shall be added to Schedule 1.1(a) or (b), as applicable, by amendment of this
Agreement prior to the commencement of use by the licensee.
10.2    Termination; Ownership; and Infringement.
(a)    Termination of Licenses. The licenses granted in Section 10.1 shall
terminate at the end of the Termination Period provided that (i) if the purchase
option under Section 17.2 is exercised (and the Company or its Nominated
Purchaser thus owns the Program Assets) then such licenses shall continue for a
six (6) month period following the Termination Period (or, subject to agreement
by the Parties, such longer period during which interim servicing is being
provided hereunder) to the extent necessary for winding down the operation of
the Program in a manner consistent with the terms of this Agreement and with
past practice and (ii) if the purchase option is not exercised (and the Bank
thus continues to own the Program Assets) then Section 17.3(c) shall govern the
Bank’s use of the Company Licensed Marks. Upon the termination of the licenses
granted in Section 10.1, each Party shall (and shall cause its permitted
sublicensees to): (i) discontinue immediately all use of the other Party’s
Trademarks;

51
Active.15844721.1

--------------------------------------------------------------------------------






and (ii) except as provided below, destroy all unused Company Credit Cards,
Applications, Account Documentation, Solicitation Materials, periodic
statements, materials, displays, advertising and sales literature and any other
items, in each case, bearing any of the other Party’s trademarks.
Notwithstanding anything herein, each Party shall have the right at all times
after the Termination Period to use the other Party’s Trademarks solely (i) in a
non-trademark or “fair use” manner (provided that such use does not convey or
suggest or is not reasonably likely to convey or suggest that the Parties are
still participating in the Program) or as required by Applicable Law; or (ii) on
any archival legal documents, business correspondence and other similar items
that are not consumer-facing.
(b)    Ownership of the Licensed Marks. The Parties acknowledge that (i) each
Party shall retain exclusive ownership of its Trademarks, all rights therein,
and the goodwill associated therewith; (ii) each Party shall neither contest nor
take any other action which shall adversely affect the other Party’s exclusive
ownership of its Trademarks or the goodwill associated therewith, and (iii) any
and all goodwill arising from use of the Company Licensed Marks by the Bank or
the Bank Licensed Marks by the Company shall inure to the benefit of the Company
or the Bank, respectively. Nothing herein shall give the Parties any proprietary
interest in or to the other Party’s Trademarks except as set forth in this
Article X.
(c)    Infringement by Third Parties. Each Party shall use reasonable efforts to
notify the other Party in writing, promptly upon acquiring Knowledge of any
infringing use of the other Party’s Trademarks that are being licensed under
this Article X by any third party in the United States in the credit card field.
If any of the Trademarks licensed under this Article X is infringed, the owner
of such trademark has the sole right (but not the obligation) to prosecute same,
and the other Party shall reasonably cooperate with and assist in such
prosecution.
10.3    Intellectual Property.
(a)    The Parties recognize that they shall retain their respective
Intellectual Property rights and other proprietary rights in materials except as
otherwise set forth in this Agreement. The terms of this Agreement shall not be
construed to restrict, impair or deprive either Party of any such rights or
proprietary interests. Unless the Parties agree otherwise in writing, the
Company shall solely own all Intellectual Property Rights in any creation of or
improvement to the look, feel, content, design and collateral aesthetics of the
Company Credit Cards, Credit Card Documentation, the Program Website, Inserts,
any Program related social media pages or “apps,” Solicitation Materials and any
other communications to Cardholders created by either Party, except for Bank
Licensed Marks that appear on any of the foregoing and any content dictated by
Applicable Law (hereinafter, collectively, “Program Materials”). Each Party
grants and agrees to grant to the other Party a non-exclusive, royalty-free,
non-transferable, non-sublicensable (except as set forth herein) license to and
under all Program Materials other Intellectual Property of the granting Party
used in connection with the Program by the other Party to perform such Party’s
obligations hereunder. To the extent the Parties delegate any of their rights or
obligations hereunder to any authorized Affiliate and/or authorized third party
or to the extent the services of an authorized third party are required in
connection with the Parties’ participation in the Program, in accordance with
the terms and conditions of this Agreement, the Parties may sublicense their
rights to and under the other Party’s Intellectual Property to such authorized
Person, in each case solely as necessary to perform any such

52
Active.15844721.1

--------------------------------------------------------------------------------






services required to be performed by the sublicensing party hereunder; provided
that such Person shall agree to comply with all of the terms and conditions of
this Section 10.3 (with the owner of the Intellectual Property a third party
beneficiary of such agreement) and provided that the sublicensing Party shall
remain liable for such Person’s failure to so comply. The licenses granted under
this Section 10.3(a) shall terminate at end of the Termination Period.
(b)    Joint Intellectual Property. The Parties agree that they shall not
develop any joint Intellectual Property unless they have agreed in writing. To
the extent that the Company and Bank desire to work cooperatively on development
activities, prior to the commencement of such development efforts, the Parties
shall agree in writing concerning the specific requirements and conditions
applicable to joint development and joint ownership, and may include, but are
not limited to, (i) responsibility for development costs, (ii) filing of
appropriate Intellectual Property rights to recognize both Parties as joint
owners of any resulting work product, (iii) any applicable transfer
restrictions, and (iv) any applicable licensing requirements. Unless the
Intellectual Property rights in any such jointly-developed work product are
purchased by one Party from the other, the Intellectual Property rights secured
by each Party for such work product shall survive the termination or expiration
of this Agreement.
ARTICLE XI

REPRESENTATIONS, WARRANTIES AND COVENANTS
11.1    General Representations and Warranties of the Company. Except as
Previously Disclosed, the Company makes the following representations and
warranties to the Bank as of the date hereof, each and all of which, except the
representations and warranties in Section 11.1(d), shall be deemed to be
restated and remade on and as of the Effective Date and each other date on which
a payment is made by the Bank to the Company hereunder:
(a)    Corporate Existence. The Company (i) is a corporation duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
incorporation; (ii) is duly licensed or qualified to do business and is in good
standing as a foreign corporation in all jurisdictions in which the conduct of
its business or the activities in which it is engaged makes such licensing or
qualification necessary, except to the extent that its non-compliance would not
reasonably be expected to have, individually or in the aggregate, a Company
Material Adverse Effect; and (iii) has all necessary licenses, permits, consents
or approvals from or by, and has made all necessary filings and registrations
with, all Governmental Authorities having jurisdiction, to the extent required
for the ownership, lease or conduct and operation of its business, except to the
extent that the failure to obtain such licenses, permits, consents or approvals
or to make such filings or registrations would not reasonably be expected to
have, individually or in the aggregate, a Company Material Adverse Effect.
(b)    Authorization; Validity. The Company has all necessary corporate power
and authority to (i) execute and enter into this Agreement, and (ii) perform the
obligations required of the Company hereunder and the other documents,
instruments and agreements relating to the Program and this Agreement executed
by the Company pursuant hereto. The execution and delivery by the Company of
this Agreement and all documents, instruments and agreements executed and
delivered by the Company pursuant hereto, and the consummation by the

53
Active.15844721.1

--------------------------------------------------------------------------------






Company of the transactions specified herein, have been duly and validly
authorized and approved by all necessary corporate actions of the Company. This
Agreement (i) has been duly executed and delivered by the Company, (ii)
constitutes the valid and legally binding obligation of the Company, and (iii)
is enforceable in accordance with its terms (subject to applicable bankruptcy,
insolvency, reorganization, receivership or other laws affecting the rights of
creditors generally and by general equity principles including those respecting
the availability of specific performance).
(c)    Conflicts; Defaults; Etc. The execution, delivery and performance of this
Agreement by the Company, its compliance with the terms hereof, and consummation
of the transactions specified herein will not (i) conflict with, violate, result
in the breach of, constitute an event which would, or with the lapse of time or
action by a third party or both would, result in a default under, or accelerate
the performance required by, the terms of any contract, instrument or agreement
to which the Company or any of its Affiliates is a party or by which they are
bound, or to which any of the assets of the Company or any of its Affiliates are
subject; (ii) conflict with or violate the articles of incorporation or by-laws,
or any other equivalent organizational document(s), of the Company or any of its
Affiliates; (iii) breach or violate any Applicable Law or Applicable Order, in
each case, applicable to the Company or any of its Affiliates; (iv) require the
consent or approval of any other party to any contract, instrument or commitment
to which the Company or any of its Affiliates is a Party or by which it is
bound; or (v) require any filing with, notice to, consent or approval of, or any
other action to be taken with respect to, any Governmental Authority, except, in
the cases of clauses (i) and (iii)-(v), for such conflicts, breaches, defaults,
violations or failures to obtain such consents or approvals or make or obtain
such filings, notices, consents and approvals as would not reasonably be
expected to have, individually or in the aggregate, a Company Material Adverse
Effect.
(d)    No Litigation. No action, claim, litigation, proceeding, arbitration or
investigation is pending or, to the Knowledge of the Company, threatened against
the Company or any of its Affiliates, at law, in equity or otherwise, by or
before any Governmental Authority or before any arbitrator or panel of
arbitrators, which has had or would reasonably be expected to have, individually
or in the aggregate, a Company Material Adverse Effect.
(e)    Compliance with Laws. Except to the extent that any of the following
would not reasonably be expected to have, individually or in the aggregate, a
Company Material Adverse Effect, the Company is in compliance with all
requirements of Applicable Law relating to the GE Program Assets and neither the
Company nor any of Affiliates is subject to any Applicable Order issued by any
Governmental Authority that restricts or would reasonably be expected to
restrict in any respect the Company’s ability to perform all of its obligations
under the Program.
(f)    The Company Licensed Marks, Intellectual Property. The Company has the
right, power and authority to grant the rights to use the Company Licensed
Marks, Intellectual Property and Program Materials provided by the Company to
the Bank. The Company Licensed Marks have not been abandoned and the rights in
and to such Company Licensed Marks are valid, subsisting and, to the Knowledge
of the Company, in full force and effect and,

54
Active.15844721.1

--------------------------------------------------------------------------------






to the Knowledge of the Company, neither such Company Licensed Marks, nor the
uses thereof, violate the Intellectual Property rights of any Person.
(g)    Solvency. The Company is solvent.
11.2    General Representations and Warranties of the Bank. Except as Previously
Disclosed, the Bank hereby makes the following representations and warranties to
the Company as of the date hereof, each and all of which, except the
representations and warranties in Section 11.2(d), shall be deemed to be
restated and remade on and as of the Effective Date and each other date on which
a payment is made by the Bank to Company hereunder:
(a)    Corporate Existence. The Bank (i) is duly organized, validly existing and
in good standing under the laws of the jurisdiction of its incorporation; (ii)
is duly licensed or qualified to do business and is in good standing as a
foreign entity in all jurisdictions in which the conduct of the its business or
the activities in which it is engaged, or proposes to engage pursuant to this
Agreement, makes such licensing or qualification necessary, except to the extent
that its non-compliance would not reasonably be expected to have, individually
or in the aggregate, a Bank Material Adverse Effect; and (iii) has all necessary
licenses, permits, consents or approvals from or by, and has made all necessary
filings and registrations with, all Governmental Authorities having
jurisdiction, to the extent required for the ownership, lease or conduct and
operation of its business and the Program pursuant to this Agreement, except to
the extent that the failure to obtain such licenses, permits, consents or
approvals or to make such filings or registrations would not reasonably be
expected to have, individually or in the aggregate, a Bank Material Adverse
Effect.
(b)    Authorization; Validity. The Bank has all necessary corporate or similar
power and authority to (i) execute and enter into this Agreement, and (ii)
perform the obligations required of the Bank hereunder and the other documents,
instruments and agreements relating to the Program and this Agreement executed
by the Bank pursuant hereto. The execution and delivery by the Bank of this
Agreement and all documents, instruments and agreements executed and delivered
by the Bank pursuant hereto, and the consummation by the Bank of the
transactions specified herein, have been duly and validly authorized and
approved by all necessary corporate or similar actions of the Bank. This
Agreement (i) has been duly executed and delivered by the Bank, (ii) constitutes
the valid and legally binding obligation of the Bank, and (iii) is enforceable
in accordance with its terms (subject to applicable bankruptcy, insolvency,
reorganization, receivership or other laws affecting the rights of creditors
generally and by general equity principles including those respecting the
availability of specific performance).
(c)    Conflicts; Defaults; Etc. The execution, delivery and performance of this
Agreement by the Bank, its compliance with the terms hereof, and the
consummation of the transactions specified herein will not (i) conflict with,
violate, result in the breach of, constitute an event which would, or with the
lapse of time or action by a third party or both would, result in a default
under, or accelerate the performance required by, the terms of any contract,
instrument or agreement to which the Bank or any of its Affiliates is a party or
by which they are bound, or to which any of the assets of the Bank or any of its
Affiliates are subject; (ii) conflict with or violate the articles of
incorporation or by-laws, or any other equivalent

55
Active.15844721.1

--------------------------------------------------------------------------------






organizational document(s), of the Bank or any of its Affiliates; (iii) breach
or violate any Applicable Law or Applicable Order, in each case, applicable to
the Bank or any of its Affiliates; (iv) require the consent or approval of any
other party to any contract, instrument or commitment to which the Bank or any
of its Affiliates is a Party or by which it is bound; or (v) require any filing
with, notice to, consent or approval of, or any other action to be taken with
respect to, any Governmental Authority, except, in the cases of clauses (i) and
(iii)-(v), for such conflicts, breaches, defaults, violations or failures to
obtain such consents or approvals or make or obtain such filings, notices,
consents and approvals as would not reasonably be expected to have, individually
or in the aggregate, a Bank Material Adverse Effect.
(d)    No Litigation. No action, claim, litigation, proceeding, arbitration or
investigation is pending or, to the Knowledge of the Bank, threatened against
the Bank or any of its Affiliates, at law, in equity or otherwise, by or before
any Governmental Authority or before any arbitrator or panel of arbitrators,
which has had or would reasonably be expected to have, individually or in the
aggregate, a Bank Material Adverse Effect.
(e)    Compliance with Laws. Except to the extent that any of the following
would not reasonably be expected to have, individually or in the aggregate, a
Bank Material Adverse Effect, the Bank and its Affiliates are in compliance with
all requirements of Applicable Law relating to its Credit Card business and the
Program and neither the Bank nor any of its Affiliates is subject to any
Applicable Order that restricts or would reasonably be expected to restrict in
any respect the Bank’s ability to perform all of its obligations under the
Program.
(f)    Servicing Qualifications. The Bank is licensed and qualified in all
jurisdictions necessary to service the Accounts in accordance with all
Applicable Laws, except where the failure to be so qualified would not
reasonably be expected to have, individually or in the aggregate, a Bank
Material Adverse Effect.
(g)    Bank Licensed Marks; Intellectual Property. The Bank has the right, power
and authority to grant the rights to use the Bank Licensed Marks, Intellectual
Property and Program Materials provided by the Bank to the Company. The Bank
Licensed Marks have not been abandoned and the rights in and to such Licensed
Marks are valid, subsisting and, to the Knowledge of the Bank, in full force and
effect and, to the Knowledge of the Bank, neither such Bank Licensed Marks, nor
the uses thereof, violate any right of any kind or nature whatsoever of the
Intellectual Property rights of any Person.
(h)    FDIC Insurance. The Bank’s deposit accounts are insured by the FDIC to
the fullest extent permitted by Applicable Law, and to the Knowledge of the
Bank, no proceeding is contemplated to revoke such insurance.
(i)    Payment Networks. The Bank is a member in good standing of the Payment
Network and has full authority under the by-laws and other membership and
operating rules of the Payment Network to issue the Co-Branded Credit Cards, use
and display (and permit Company to use and display in accordance with this
Agreement) the Payment Network Trademarks and otherwise perform its obligations
under this Agreement.
(j)    Solvency. The Bank is solvent.

56
Active.15844721.1

--------------------------------------------------------------------------------






11.3    No other Representations or Warranties. Except as expressly set forth in
Sections 11.1 and 11.2, and except for any other representations or warranties
expressly set forth in this Agreement, neither the Bank nor the Company has made
or makes any other express or implied representations, or any express or implied
warranty.
11.4    General Covenants of the Company.
(a)    Litigation. Except to the extent prohibited by Applicable Law, the
Company shall promptly notify the Bank in writing if it receives written notice
of (i) any litigation, investigation or other claim pending or, to the Knowledge
of the Company, threatened before any Governmental Authority to which the
Company or any of its Affiliates is party that, if adversely determined, would
reasonably be expected to have, individually or in the aggregate, a Company
Material Adverse Effect; and (ii) any Applicable Order with a Governmental
Authority that has had or would reasonably be expected to have a Company
Material Adverse Effect or with which the Bank would be required to comply under
this Agreement.
(b)    Reports and Notices. The Company shall provide the Bank with a notice
specifying the nature of any Company Event of Default, or any event which, with
the giving of notice or passage of time or both, would constitute a Company
Event of Default, or any circumstance, event or development or other information
with respect to the Company or its Affiliates which is likely to have a Company
Material Adverse Effect. Notices pursuant to this Section 11.4(b) relating to
Company Events of Default shall be provided within two (2) Business Days after
the Company has Knowledge of the existence of such default. Notices relating to
all other circumstances, events, developments or information described in this
Section 11.4(b) shall be provided promptly after the Company has Knowledge of
the existence of such circumstance, event or development. A failure to provide
any required notice pursuant to this Section 11.4(b) shall not be considered a
separate or independent Company Event of Default.
(c)    Applicable Law/Operating Procedures. Subject to Section 4.6(b) and the
remainder of this Section 11.4(c), the Company shall at all times during the
Term comply in all material respects with Applicable Law affecting its
obligations under this Agreement. Notwithstanding the foregoing, the Company
shall have no liability hereunder for a failure to comply with requirements of
Applicable Law related to the Company Credit Cards or Accounts or their
solicitation, associated documentation or servicing or maintenance if the Bank
has not notified the Company of such requirement of Applicable Law.
(d)    Disputes with Cardholders. The Company shall reasonably cooperate with
the Bank in a timely manner (but in no event less promptly than required by
Applicable Law) to attempt to resolve all disputes with Cardholders.
(e)    Licensees. After the Effective Date, all Licensees that interact with the
Program and who do not sell Goods and Services consistent with the Goods and
Services sold by the Company and its Affiliates shall be approved by Bank in
writing before being permitted to act as Licensee under this Agreement.
(f)    Business Continuity and Disaster Recovery. The Company shall, directly or
through an Affiliate, maintain a business continuity and disaster recovery plan
and have in place

57
Active.15844721.1

--------------------------------------------------------------------------------






sufficient back-up Systems, equipment, facilities and trained personnel to
implement such business continuity and disaster recovery plan so as to perform
its obligations under this Agreement continuously through a disaster. The
Company shall provide the Bank with access to review a reasonably detailed
summary of such plan upon request. The Company will test its disaster recovery
plan annually, make the results of such test available upon request by the Bank
and will promptly initiate such plan upon the occurrence of a disaster or
business interruption.
(g)    Financial Condition. If at any time either of the financial conditions
described in Schedule 11.4(g) occurs, the Company shall take the actions set
forth in such Schedule.
(h)    Cooperation with Conversion; Enforcement of Certain Rights Against GE.
The Company’s covenants concerning cooperation with Conversion and enforcement
of certain rights it may have against GE is set forth on Schedule 11.4(h).
11.5    General Covenants of the Bank.
(a)    Litigation. Except to the extent prohibited by Applicable Law (except for
Applicable Law adopted by the Bank pursuant to subclause (vi) of the definition
of Applicable Law herein), the Bank shall promptly notify the Company in writing
if it receives written notice of (i) any litigation, investigation or other
claim pending or, to the Knowledge of the Bank, threatened before any
Governmental Authority to which the Bank or any of its Affiliates is party that,
if adversely determined, would reasonably be expected to have, individually or
in the aggregate, a Bank Material Adverse Effect; and (ii) any Applicable Order
by or with a Governmental Authority that has had or would reasonably be expected
to have a Bank Material Adverse Effect or with which the Company would be
required to comply under this Agreement.
(b)    Reports and Notices. The Bank shall provide the Company with a written
notice specifying the nature of any Bank Event of Default, or any event which,
with the giving of notice or passage of time or both, would constitute a Bank
Event of Default, or any circumstance, event or development or other information
with respect to Bank or its Affiliates which is likely to have a Bank Material
Adverse Effect. Notice pursuant to this Section 11.5(b) relating to Bank Events
of Default shall be provided within two (2) Business Days after the Bank has
Knowledge of the existence of such default. Notices relating to all other
circumstances, events or developments or information described in this Section
11.5(b) shall be provided promptly after the Bank obtains Knowledge of the
existence of such event or development. A failure to provide timely notice
pursuant to this Section 11.5(b) shall not be considered a separate or
independent Bank Event of Default.
(c)    Applicable Law/Operating Procedures.
(i)    The Bank shall at all times during the Term and continuing until the end
of the Termination Period (A) comply in all material respects with Applicable
Law affecting its obligations under this Agreement and the Operating Procedures,
and (B) ensure that the operation of the Program does not contravene or conflict
with Applicable Law or the rights of third parties.
(ii)    In accordance with Section 4.6, the Bank shall provide the Company with
reasonable advance notice of any changes in Applicable Law that will be binding
upon or affect

58
Active.15844721.1

--------------------------------------------------------------------------------






the Company or the operation of the Program (or if advance notice is not
practicable, the Bank shall give such notice as soon as practicable, and in such
event the Company shall not be responsible hereunder for complying with such
changes unless and until a reasonable time after receipt of such notice so as to
permit the Company to achieve such compliance).
(d)    Books and Records. The Bank shall keep adequate records and books of
account with respect to the Accounts and Cardholder Indebtedness in which proper
entries, reflecting all of the Bank’s financial transactions relating to the
Program, are made in accordance with GAAP and the requirements of this
Agreement. All of the Bank’s records, files and books of account shall be in all
material respects complete and correct and shall be maintained in accordance
with good business practice and Applicable Law.
(e)    Servicing Qualifications. The Bank shall at all times during the Term and
continuing until the end of the Termination Period remain licensed and qualified
in all jurisdictions necessary to service the Accounts in accordance with all
Applicable Laws, except where the failure to be so qualified would not
reasonably be expected to have, individually or in the aggregate, a Bank
Material Adverse Effect.
(f)    Regulatory Status. The Bank shall continue its existence as a national
banking association duly organized under the laws of the United States.
(g)    FDIC Insurance. The Bank’s deposit accounts shall be insured by the FDIC
to the fullest extent permitted by Applicable Law throughout the Term.
(h)    Payment Network. The Bank is and shall be a member in good standing of
the Payment Network throughout the Term, with full authority under the by-laws
and other membership and operating rules of the Payment Network to issue the
Co-Branded Credit Cards, use and display (and permit the Company to use and
display in accordance with this Agreement) the Payment Network Trademarks and
otherwise perform its obligations under this Agreement.
(i)    Purchase Agreement. The Bank agrees as set forth on Schedule 11.5(i).
ARTICLE XII

ACCESS, AUDIT AND DISPUTE RESOLUTION
12.1    Access to Facilities, Books and Records. Each Party shall permit the
other Party to visit its facilities related to the Program during normal
business hours with reasonable advance notice. Each Party shall also permit the
other Party and its Representatives to obtain copies of the books and records
relating to the Program for reasonable purposes relating to the Program;
provided that neither Party shall be required to provide access to (a) its
Systems or (b) records to the extent that (i) such access to such records is
prohibited by Applicable Law, (ii) such records are legally privileged, or (iii)
such records relate to other customers of, or credit programs operated by, the
Company or Bank. Notwithstanding the foregoing, the Bank shall have no
obligation to provide the Company or any other person with access to the Bank’s
data centers. For the avoidance of doubt, the Company authorizes the Bank to
monitor the administration and

59
Active.15844721.1

--------------------------------------------------------------------------------






promotion of the Program by reasonable means and the results of such monitoring
shall be delivered to the Parties’ respective Managers.
12.2    Audit Rights. Not more than once per consecutive twelve (12) month
period or at any time that a Party disputes the amount of any monies owed by
either Party to the other hereunder or at any time a Party has reason to suspect
that the other Party has committed a non de minimis breach of this Agreement,
such Party, at its sole cost and expense and upon five (5) Business Days prior
notice to the other Party, may, in accordance with this Agreement, conduct (or
cause a third party experienced in auditing Credit Card programs to conduct) an
audit to determine whether such other Party is in compliance with its
obligations pursuant to this Agreement. Such audit shall be conducted during
normal business hours in accordance with generally accepted auditing standards
and the auditing Party shall employ such reasonable procedures and methods as
necessary and appropriate in the circumstances, minimizing interference to the
extent practicable with the audited Party’s normal business operations. The
audited Party shall use commercially reasonable efforts to facilitate the
auditing Party’s review, including making reasonably available such personnel of
the audited Party and its Service Providers to assist the auditing Party and its
Representatives as reasonably requested. The audited Party shall deliver any
document or instrument necessary for the auditing Party to obtain such records
from any Person maintaining records for the audited Party and shall maintain
records pursuant to its regular record retention policies. For purposes of this
provision, the audited Party also shall be required to provide records relating
to the Program held by Service Providers at the auditing Party’s request.
Notwithstanding the generality of the foregoing, the audited Party shall not be
required to provide access to records to the extent that (a) such access is
prohibited by Applicable Law, (b) such records are legally privileged, (c) such
records are company planning documents of such Party or any of its Affiliates,
operating budgets that are not used in calculating any amounts payable hereunder
or personnel records of individual employees (provided that, subject to
Applicable Law, this clause (c) shall not preclude access to such records as are
reasonably necessary to substantiate the Bank’s compliance with Section 3.3 or
to investigate Employee Fraud), or (d) such records relate to other customers or
operations of such Party other than the Program or to personnel records not
normally disclosed in connection with audits. In addition, and notwithstanding
the foregoing or anything else in this Agreement, the audit must be conducted
pursuant to the parameters of the Bank’s own policies, standards, and procedures
for customer information security risk assessments, and shall not include any
inspection or audit of Bank Systems. If an audit conducted pursuant to this
Agreement reveals any error or deficiency or other failure to perform on the
part of either Party, that Party will, as soon as reasonably possible following
the date on which it becomes aware of such error, deficiency or other failure to
perform, and in no event later than thirty (30) days following such date,
deliver to the other Party to this Agreement a corrective action plan that, if
followed, will correct the error, deficiency or other failure to perform and
execute the plan.
12.3    Governmental Authority Supervision. The Company agrees to allow any
Governmental Authority asserting supervisory authority over either Party or such
Party’s Affiliates or Service Providers to inspect, audit, and examine the
facilities, systems, records and personnel relating to the Program. The Bank
shall, to the extent possible and as permitted by Applicable Law or the
applicable Governmental Authority, provide the Company with reasonable advance
notice of any such inspection, audit or examination. The Company acknowledges
that Governmental Authorities (or their respective representatives) have the
right

60
Active.15844721.1

--------------------------------------------------------------------------------






to (a) exercise directly the audit rights granted to Bank under this Agreement;
(b) accompany the Bank (or the Bank’s representatives) when it exercises its
inspection rights under this Agreement; (c) access and make copies of all
internal audit reports (and associated working papers and recommendations)
prepared by or for the Company the Program; and (d) access any findings in the
external audit of Company (and associated working papers and recommendations)
prepared by or for Company that relate to the Program, subject to the consent of
Company’s external auditor.
12.4    Dispute Resolution. Any disagreement, controversy, dispute or claim
arising out of or relating to this Agreement, excluding a disagreement,
controversy, dispute or claim related to a Party’s unilateral right to make a
decision hereunder, but including any dispute regarding the interpretation of
any provision of this Agreement with respect to the performance by either party
hereunder (any such disagreement, controversy, dispute or claim, a “Dispute”)
shall be submitted to the Strategic Operating Committee. The Strategic Operating
Committee shall in good faith attempt to resolve such matter. If the Strategic
Operating Committee fails to resolve the Dispute by unanimous agreement (with
each Party’s representatives to the Strategic Operating Committee having a
single vote) within ten (10) Business Days after such Dispute is submitted, then
the Parties shall be free to exercise all legal and equitable rights in respect
of such Dispute. Upon resolution of a Dispute by the Strategic Operating
Committee relating to a payment to be made pursuant to this Agreement, the Party
responsible for such payment shall make such payment (in such amount as
determined by the Strategic Operating Committee) no later than five (5) Business
Days following such resolution plus interest at the Prime Rate on any amount due
computed from and including the date such amount should have been paid pursuant
to this Agreement through and excluding the date of payment. This provision
shall not limit either Party’s right to obtain any provisional remedy,
including, without limitation, specific performance or injunctive relief from
any court of competent jurisdiction, as may be necessary, in the aggrieved
Party’s sole discretion, to protect its rights under this Agreement or to
institute formal proceedings prior to the expiration of the dispute resolution
period referred to in this Section 12.4 to avoid the expiration of any
applicable limitations period or to preserve a superior position with respect to
other creditors.
ARTICLE XIII

CONFIDENTIALITY
13.1    General Confidentiality.
(a)    For purposes of this Agreement, “Confidential Information” means any of
the following: (i) nonpublic information that is provided by or on behalf of
either the Company or the Bank to the other Party or its Representatives or
Service Providers in connection with the Program (including information provided
prior to the date hereof or the Effective Date); (ii) information about the
Company or the Bank or their Affiliates, or their respective businesses or
employees, that is otherwise obtained by or on behalf of the other Party in
connection with the Program, in each case including: (A) information concerning
marketing plans, objectives and financial results, business systems, methods,
processes, know-how, financing data, programs and products and Loyalty Program
benefit terms and features and tests thereof; (B) information regarding any
products offered or proposed to be offered under the Program or the manner of

61
Active.15844721.1

--------------------------------------------------------------------------------






offering of any such products; (C) information unrelated to the Program obtained
by the Company or the Bank in connection with this Agreement, including by
accessing or being present at the business location of the other Party; and (D)
Intellectual Property such as proprietary technical information, including
source code, developed in connection with the Program; (iii) the terms and
conditions of this Agreement; and (iv) the Marketing Plan. The provisions of
this Article XIII governing Confidential Information shall not govern Cardholder
Data or Shopper Data, which shall be governed by the provisions of Article VI.
(b)    The restrictions on disclosure of Confidential Information under this
Article XIII shall not apply to information received or obtained by the Company
or the Bank, as the case may be, that: (i) is or becomes generally available to
the public other than as a result of disclosure in breach of this Agreement or
any other confidentiality obligations of such disclosing Party; (ii) is lawfully
received on a non-confidential basis from a third party authorized to disclose
such information without restriction and without breach of this Agreement; (iii)
is contained in, or is capable of being discovered through examination of,
publicly available records or products; (iv) is required to be disclosed by
Applicable Law or applicable stock exchange rules; provided that the Party
subject to such Applicable Law or applicable stock exchange rules shall consult
with the other Party with respect to such filing or disclosure and shall seek to
obtain confidential treatment of such portions of this Agreement as to which the
other Party seeks such treatment, unless the filing Party concludes in its
reasonable discretion based on the advice of its counsel (which advice shall be
discussed with counsel to the other Party if requested) that such request is
inconsistent with the filing Party’s obligations under Applicable Law; and
provided, further, that such information shall be disclosed only to the extent
required by such Applicable Law and shall otherwise remain Confidential
Information; or (v) is developed by the Company or the Bank, as the case may be,
without the use or knowledge of any proprietary, non-public information provided
by the other Party under, or otherwise made available to such Party as a result
of, this Agreement. Nothing herein shall be construed to permit the Receiving
Party (as defined below) to disclose to any third party any Confidential
Information that the Receiving Party is required to keep confidential under
Applicable Law.
(c)    The terms and conditions of this Agreement and the Marketing Plan and all
of the items referred to in clauses (A) through (B) of Section 13.1(a)(ii) shall
each be the Confidential Information of the Company and the Bank and each of the
Parties to this Agreement shall be deemed to be a Receiving Party of each of
them.
(d)    Except to the extent required by the Securities and Exchange Commission
or other Governmental Authority with jurisdiction over securities disclosure
requirements or pursuant to applicable stock exchange rules or regulations
(which disclosures shall be subject to the requirements of Section 13.1(b)), or
as authorized by advance consent of the non- Disclosing Party which has not
subsequently been withdrawn, Bank and Company shall keep confidential and not
disclose this Agreement, or any of the terms and conditions of this Agreement,
to any third party other than Bank’s or Company’s Affiliates and their
Representatives and Service Providers, in each case who have signed a
non-disclosure agreement with provisions that are at least as protective of
Confidential Information as the provisions of this Article XIII or are bound by
a professional duty to maintain the confidentiality of the Agreement.
Notwithstanding anything to the contrary herein, either Party

62
Active.15844721.1

--------------------------------------------------------------------------------






may disclose the Confidential Information (i) to banking regulators having
supervisory authority over such Party, and to the extent such supervisory
authority is subject to confidentiality requirements under Applicable Law, such
disclosure may be made without providing notice to the other Party; (ii) to a
prospective Nominated Purchaser at the time, under the circumstances and in
accordance with the procedures set forth in Section 17.2(e); and (iii) in
connection with a transaction contemplated by Section 19.2 or 19.4.
(e)    If the Company, on the one hand, or the Bank, on the other hand, receives
Confidential Information of the other Party (“Receiving Party”), the Receiving
Party shall do the following with respect to the Confidential Information of the
other Party (“Disclosing Party”): (i) keep the Confidential Information of the
Disclosing Party secure and confidential; (ii) treat all Confidential
Information of the Disclosing Party with the same degree of care as it accords
its own Confidential Information, but in no event less than a reasonable degree
of care; and (iii) implement and maintain commercially reasonable physical,
electronic, administrative and procedural security measures, including
commercially reasonable authentication, access controls, virus protection and
intrusion detection practices and procedures.
13.2    Use and Disclosure of Confidential Information.
(a)    Each Receiving Party shall use and disclose the Confidential Information
of the Disclosing Party only for the purpose of performing its obligations or
enforcing its rights with respect to the Program or as otherwise expressly
permitted by this Agreement, and shall not accumulate in any way or make use of
such Confidential Information for any other purpose.
(b)    Each Receiving Party shall: (i) limit access to the Disclosing Party’s
Confidential Information to those Representatives, Service Providers or
prospective Service Providers, prospective purchasers (and their respective
Representatives) who have a reasonable need to access such Confidential
Information, including in connection with the Program; provided that information
may be disclosed to prospective purchasers of the Program Assets pursuant to
Section 17.2 and their representatives solely following the time when the Bank
would be required to provide information pursuant to Section 17.2(e) assuming a
request therefore by the Company, and (ii) ensure that any Person with access to
the Disclosing Party’s Confidential Information agrees to be bound by a
confidentiality agreement consistent with the restrictions set forth in this
Article XIII or is bound by a professional duty to maintain the confidentiality
of the Confidential Information it receives. To the extent required by the terms
of any securitization, the Bank shall have the right to disclose information
regarding charged offs of Accounts.
13.3    Unauthorized Use or Disclosure of Confidential Information. Each
Receiving Party agrees that any unauthorized use or disclosure of Confidential
Information of the Disclosing Party would cause immediate and irreparable harm
to the Disclosing Party for which money damages would not constitute an adequate
remedy. In that event, the Receiving Party agrees that injunctive relief may be
warranted in addition to any other remedies the Disclosing Party may have. In
addition, the Receiving Party agrees promptly to advise the Disclosing Party by
telephone and in writing of any security breach that may have compromised any
Confidential Information or of any unauthorized misappropriation, disclosure or
use by any Person of the Confidential Information of the Disclosing Party which
may come to its attention, and to take all

63
Active.15844721.1

--------------------------------------------------------------------------------






steps at the Receiving Party’s expense reasonably requested by the Disclosing
Party to limit, stop or otherwise remedy such breach, misappropriation,
disclosure or use that resulted from the Disclosing Party’s disclosure of the
Confidential Information to the Receiving Party, its Service Providers or their
respective Representatives.
13.4    Return or Destruction of Confidential Information. Following the end of
the Termination Period (or the interim servicing period pursuant to Section
17.2(h) if applicable), the Receiving Party shall cease using and promptly, at
Receiving Party’s option, return to Disclosing Party or arrange for the
destruction of any and all the Disclosing Party’s Confidential Information
(including any electronic or paper copies, reproductions, extracts or summaries
thereof); provided, however, the Receiving party in possession of tangible
property containing the Disclosing Party’s Confidential Information may retain,
subject to the terms of this Agreement, (a) such Confidential Information as may
be present in backup, recovery or similar archival or disaster recovery systems,
(b) Confidential Information (i) that a Receiving Party, its Service Providers
or their respective Representatives are required to retain by Applicable Law or
documented, internal retention policies, or (ii) that are automatically retained
as part of a computer back-up, recovery or similar archival or disaster recovery
system or form; provided such copies are not intentionally accessed except where
required or requested by Applicable Law or where disclosure is otherwise
permitted under this Agreement, or (c) that a Receiving Party’s or its Service
Providers’ Representatives that are accounting firms retain in accordance with
policies and procedures implemented by such persons in order to comply with
Applicable Law or professional rules or standards. Such return or destruction
shall be certified in writing, including a statement that no copies of
Confidential Information have been kept, except as provided herein.
ARTICLE XIV

RETAIL PORTFOLIO ACQUISITIONS AND DISPOSITIONS
14.1    Retailer that Operates a Credit Card Business. If the Company or any of
its Subsidiaries acquires or otherwise combines with (including by merger,
consolidation or other business combination) a retailer that directly or through
an Affiliate or unaffiliated Person issues a Credit Card in the United States
and following such acquisition such retailer will operate in the United States
using one or more Company Licensed Marks (such Credit Card accounts, the “New
Portfolio”), then without limiting any termination rights the Company may have
in connection with such transaction, the Company shall comply with this Article
XIV in connection therewith. The Company shall notify the Bank of such
transaction as soon as practicable, which may in the Company’s discretion be
prior to or after the Company’s purchase of such retailer, and the following
shall apply:
(a)    Retailer that Operates a New Portfolio. If the acquired retailer owns and
operates the New Portfolio itself or through an Affiliate, the Company shall
grant the Bank an exclusive right to negotiate in good faith to purchase the New
Portfolio, including the related program assets. Such exclusive negotiation
right shall terminate sixty (60) days after the Bank’s receipt of reasonable,
industry standard information about such New Portfolio to enable the Bank to
evaluate the New Portfolio. In connection with this right, the Company shall
reasonably cooperate with the Bank’s efforts to obtain reasonable due diligence
information regarding the New Portfolio. The Bank shall be solely responsible
for funding the purchase of the New

64
Active.15844721.1

--------------------------------------------------------------------------------






Portfolio, and if acquired by the Bank, subject to any terms and conditions of
such purchase, the New Portfolio shall become subject to the terms and
conditions of this Agreement. The Company shall be under no obligation to accept
such offer or to provide the Bank with any right to match any offer thereafter
received by the Company from any third party. If the Company and the Bank do not
enter into such an agreement during the Bank’s exclusive negotiation period, the
Company may elect to (A) keep such New Portfolio or (B) offer such New Portfolio
for sale to a third party; provided, however, that the Company will not sell the
New Portfolio to a third party if the terms of such sale and the related program
agreement are, in the aggregate, materially less favorable to the Company than
the terms offered by the Bank. If the Company does not sell such New Portfolio
to the Bank (whether because the Company elects to keep such New Portfolio or
sell it to a third party), the restrictions of Section 2.2 shall not apply to
the Credit Card business associated with such New Portfolio, including any
growth thereof (including as a result of new Credit Cards by the retailer so
acquired).
(b)    Retailer that has a New Portfolio with another Issuer. If the New
Portfolio is issued through an unaffiliated Person (other than the Bank or any
of its Affiliates) then the terms set forth on Schedule 14.1(b) shall apply.
(c)    Retailer that has a New Portfolio with the Bank. If the Company or any of
its Subsidiaries acquires a New Portfolio issued by the Bank, the Company and
the Bank shall discuss in good faith whether to integrate such Credit Card
portfolio with the Program as provided in Section 14.2 below or to continue
operating it in accordance with its terms; provided that if the Parties are
unable to reach such agreement within sixty (60) days following the closing of
the Company’s purchase of the retailer, the Parties shall continue to operate
this Program and the New Portfolio separately under each existing program
agreement, and the Company shall not be deemed in breach of this Agreement or
the other agreement by virtue of its compliance with the terms of either such
agreement.
(d)    Nothing in this Section 14.1 shall require the Company to breach, or
cause a breach of, the terms of any existing agreement relating to such acquired
retailer, program or New Portfolio.
14.2    Conversion of Purchased Accounts.
(a)    If the Bank acquires any New Portfolio pursuant to Section 14.1(a) or
Section 14.1(b) or if the Parties agree to integrate any such New Portfolio
pursuant to Section 14.1(c), subject to the terms of any agreements entered into
between the Company and the Bank pursuant to Section 14.1, private label credit
card accounts shall be converted to Private Label Accounts and co-branded credit
card accounts shall be converted to Co-Branded Accounts established under the
Program, which converted Accounts shall be subject to the same terms and
conditions as the Accounts and to this Agreement, and participate in the
Program, as if they were originated under this Agreement.
(b)    The Bank shall cover all costs related to conversions pursuant to this
Section 14.2, including replacement of Credit Cards, notices to Cardholders and
complying with other requirements of Applicable Law.

65
Active.15844721.1

--------------------------------------------------------------------------------






(c)    If, pursuant to the Company’s acquisition of a New Portfolio, two
separate retail Credit Card programs are offered by the Company, the Company may
elect to have the Credit Cards offered pursuant to each program accepted as
payment by both Retail Merchants and the acquired retailer stores.
14.3    No Other Company Obligations. Except as set forth in this Article XIV,
the Company shall have no obligation to include in the Program any Credit Card
portfolios acquired in connection with any merger, consolidation, acquisition or
other transaction or otherwise cause them to be transferred to the Bank. Except
to the extent included in the Program in accordance with this Article XIV, an
acquired portfolio may be operated free of the exclusivity restrictions set
forth in this Agreement, including, for the avoidance of doubt, if the Company
acquires, whether by purchase or otherwise, another retailer with a consumer
Credit Card program that the Company does not seek to re-brand with a Company
Licensed Mark.
14.4    Retail Portfolio Dispositions. In the event that the Company arranges
for the disposition of any of its physical stores or any Company Channel other
than its physical store channel, the Company may offer its designated purchaser
the right to acquire the portion of the Program Assets related to such
disposition and the Bank shall provide all cooperation necessary to consummate
such disposition to the same extent as if such disposition were a transfer of
Program Assets upon the expiration of this Agreement as provided in Article
XVII. For purposes of this Section 14.4, the Company may deem an Account to be
related to a disposition and to be a Program Asset if at least seventy percent
(70%) of the purchases on such Account in the preceding twelve (12) month period
occurred in such physical stores and/or non-store Company Channels, as the case
may be, that are subject to such disposition. The Company shall notify the Bank
as promptly as possible of any such disposition or any discontinuance of any
Company Channels. If the Company elects not to offer the related Program Assets
for sale in connection with any such disposition or the purchaser fails to
purchase such Program Assets so offered and there is not a commercially
reasonable basis to maintain those Program Assets related to the disposition in
the Program, the provisions of Section 17.3 shall apply to such Program Assets.
ARTICLE XV
EVENTS OF DEFAULT; RIGHTS AND REMEDIES
15.1    Events of Default. The occurrence of any one or more of the following
events (regardless of the reason therefor) shall constitute an Event of Default
by a Party hereunder:
(a)    Such Party shall fail to make a payment of any amount due and payable
pursuant to this Agreement (other than the settlement of amounts due in respect
of Charge Transaction Data addressed in Section 15.2(a) below) and such failure
shall remain unremedied for a period of five (5) Business Days after the
non-defaulting Party shall have given written notice thereof.
(b)    Such Party shall fail to perform, satisfy or comply with any material
obligation, condition, covenant or other provision contained in this Agreement
(other than failure to comply with any SLAs), and such failure shall remain
unremedied for a period of thirty (30) days

66
Active.15844721.1

--------------------------------------------------------------------------------






(provided that the other Party shall have first given written notice of such
failure specifying the nature of such failure in reasonable detail and such
period shall commence after the dispute resolution process in Section 12.4 is
exhausted without resolution), provided that if such failure cannot be cured in
a commercially reasonable manner within such thirty (30) day period, such
failure shall not constitute an Event of Default if the defaulting Party shall
have initiated and diligently pursued a cure within such time and such cure is
completed within ninety (90) days from the date the dispute resolution process
in Section 12.4 is exhausted without resolution.
(c)    Any representation or warranty by such Party contained in this Agreement
shall not be true and correct in any respect as of the date when made, and (i)
the Party making such representation or warranty shall fail to cure the event
giving rise to such breach within thirty (30) days after the other Party shall
have given written notice thereof specifying the nature of such breach in
reasonable detail, provided that if such failure cannot be cured in a
commercially reasonable manner within such time, such breach shall not
constitute an Event of Default if the defaulting Party shall have initiated a
cure within such time and such cure is completed within ninety (90) days from
the date of written notice regarding such breach; and (ii) such failure shall or
would reasonably be expected to have a material and adverse effect on the
Program or materially diminish the economic value of the Program to the other
Party.
(d)    There shall be rendered against any Party any nonappealable and final
Applicable Order of any Governmental Authority that has a material adverse
effect on such Party’s ability to perform its obligations under this Agreement.
15.2    Defaults by the Bank. The occurrence of any one or more of the following
events (regardless of the reason therefor) shall constitute an event of default
by the Bank hereunder:
(a)    The Bank fails to settle Charge Transaction Data and make payment in full
therefor within two (2) Business Days of the time that such settlement payment
is due pursuant to Section 8.4.
(b)    The Bank shall no longer be solvent or shall fail generally to pay its
debts as they become due or there shall be a substantial cessation of the Bank’s
regular course of business.
(c)    Any regulatory authority having jurisdiction over the Bank shall order
the appointment of a custodian, receiver, liquidator, assignee, trustee or
sequestrator (or similar official) of the Bank or of any substantial part of its
properties, or order the winding-up or liquidation of the affairs of the Bank.
(d)    Either (i) the Bank shall (A) consent to the institution of proceedings
specified in paragraph (c) above or to the appointment of or taking possession
by a custodian, receiver, liquidator, assignee, trustee or sequestrator (or
similar official) of such entity or of any substantial part of its properties,
or (B) take corporate or similar action in furtherance of any such action; or
(ii) either (A) a petition under the Bankruptcy Code or similar law shall be
filed against the Bank and not be dismissed within sixty (60) days, or (B) a
decree or order by a court having jurisdiction (1) for relief in respect of the
Bank pursuant to the Bankruptcy Code or any other applicable bankruptcy or other
similar law, (2) for appointment of a custodian,

67
Active.15844721.1

--------------------------------------------------------------------------------






receiver, liquidator, assignee, trustee or sequestrator (or similar official) of
the Bank or of any substantial part of its properties, or (3) ordering the
winding-up or liquidation of the affairs of the Bank shall, in any such case, be
entered, and shall not be vacated, discharged, stayed or bonded within sixty
(60) days from the date of entry thereof.
(e)    Any event expressly giving rise to the right of the Company to terminate
hereunder pursuant to Schedule 7.2.
(f)    The Bank (i) fails to be adequately capitalized pursuant to capital
requirements established from time to time by the OCC (or any other regulatory
authority having jurisdiction over the Bank); and (ii) fails to correct such
capital deficiency within thirty (30) days of the required implementation date
for the capital requirement. The Bank shall notify the Company in writing
promptly (but in any event, within ten (10) Business Days) after the expiry of
the Bank’s failure to correct its capital deficiency as provided above.
15.3    Defaults by the Company. The occurrence of any one or more of the
following events (regardless of the reason therefor) shall constitute an event
of default by the Company hereunder:
(a)    The Company shall no longer be solvent or shall fail generally to pay its
debts as they become due or there shall be a substantial cessation of the
Company’s regular course of business.
(b)    A petition under the Bankruptcy Code or similar law shall be filed
against the Company and not be dismissed within sixty (60) days.
(c)    A decree or order by a court having jurisdiction (i) for relief in
respect of the Company pursuant to the Bankruptcy Code or any other applicable
bankruptcy or other similar law, (ii) for appointment of a custodian, receiver,
liquidator, assignee, trustee or sequestrator (or similar official) of the
Company or of any substantial part of its properties and such order shall not be
vacated, discharged, stayed or bonded within sixty (60) days from the date of
entry thereof, or (iii) ordering the winding-up or liquidation of the affairs of
the Company shall, in any such case be entered.
(d)    The Company shall (i) file a petition seeking relief pursuant to the
Bankruptcy Code or any other applicable bankruptcy or other similar law, (ii)
consent to the institution of proceedings pursuant thereto or to the filing of
any such petition or to the appointment of or taking possession by a custodian,
receiver, liquidator, assignee, trustee or sequestrator (or similar official) of
the Company or any substantial part of its properties, or (iii) take corporate
or similar action in furtherance of any such action.
15.4    Remedies for Events of Default. In addition to any other rights or
remedies available to the Parties at law or in equity, upon the occurrence of an
Event of Default pursuant to Sections 15.1, 15.2 or 15.3, the non-defaulting
Party shall be entitled to collect from the defaulting Party any amount
indisputably in default plus interest based on the Prime Rate.
ARTICLE XVI
 

68
Active.15844721.1

--------------------------------------------------------------------------------






TERM/TERMINATION
16.1    Term. This Agreement shall continue in full force and effect for ten
(10) years from the Effective Date (such period from the Effective Date through
the end of such period, the “Initial Term”). The Agreement shall renew
automatically without further action of the Parties for successive one (1) year
terms (each, a “Renewal Term”) unless a Party provides written notice of
termination at least one (1) year prior to the expiration of the Initial Term or
current Renewal Term, as the case may be.
16.2    Termination by the Company Prior to the End of the Initial Term or a
Renewal Term. The Company may terminate this Agreement upon written notice prior
to the end of the Initial Term or any Renewal Term:
(a)    after the occurrence of a Bank Event of Default;
(b)    upon thirty (30) days’ prior written notice if there is a Change of
Control of the Bank;
(c)    if the Bank shall fail to perform, satisfy or comply with any obligation,
condition, covenant or other provision contained in this Agreement for a period
of not less than sixty (60) days due to a Force Majeure Event and such failure
shall either have a Bank Material Adverse Effect or materially diminish the
benefits of the Program to the Company;
(d)    by exercising any of its termination rights pursuant to subsections (i),
(ii), (iii) or (iv) of Schedule 16.2(d); or
(e)    if the Purchase Agreement is terminated without the occurrence of the GE
Closing Date.
16.3    Termination by the Bank Prior to the End of the Initial Term or a
Renewal Term. The Bank may terminate this Agreement upon written notice prior to
the end of the Initial Term or any Renewal Term:
(a)    after the occurrence of a Company Event of Default;
(b)    if the Company ceases its retail operations;
(c)    if the Company shall fail to perform, satisfy or comply with any
obligation, condition, covenant or other provision contained in this Agreement
for a period of not less than sixty (60) days due to a Force Majeure Event and
such failure shall either have a Company Material Adverse Effect or materially
diminish the benefits of the Program to the Bank; or
(d)    by exercising either of its termination rights pursuant to subsections
(iv) or (v) of Schedule 16.2(d).

69
Active.15844721.1

--------------------------------------------------------------------------------






ARTICLE XVII

EFFECTS OF TERMINATION
17.1    General Effects.
(a)    In the event of a termination of this Agreement prior to the GE Closing
Date, all obligations of the Parties shall cease, except with respect to the
provisions specified in Section 19.22.
(b)    In the event of a notice of termination or non-renewal of this Agreement
other than as specified in Section 17.1(a), all obligations of the Parties,
including (i) operating and servicing the Accounts in the ordinary course of
business, (ii) compensation as set forth in Article IX, originating and
extending credit on Accounts and funding Cardholder Indebtedness, (iii)
solicitations, marketing and advertising of the Program, (iv) funding of the
Joint Program Commitment, and (v) acceptance of the Company Credit Cards in
Company Channels, shall continue in accordance with and subject to the terms of
this Agreement until the provisions of Sections 17.2 are satisfied (including,
without limitation, the occurrence of the Program Purchase Date); provided that
the Company may, at its option, upon notice to the Bank, stop accepting Company
Credit Cards in Company Channels and/or marketing the Program if the Bank has
breached its obligation to settle Transactions in accordance with Section 8.4
for more than two (2) consecutive Business Days following the due date of such
settlement payment, provided, further, that the Company shall commence such
acceptance once such breach has been cured. The Parties shall cooperate to
ensure the orderly wind-down or transfer of the Program.
(c)    Upon the satisfaction of the provisions of Section 17.2 and 17.3, all
obligations of the Parties under this Agreement shall cease, except that the
provisions specified in Section 19.22 shall survive.
17.2    The Company’s Option to Purchase the Program Assets.
(a)    If this Agreement expires or is terminated by either Party for whatever
reason after the Effective Date, DIC has the option to purchase, or has the
option to arrange the purchase by a third party nominated by DIC (a “Nominated
Purchaser”) of, the Program Assets from the Bank on customary terms and
conditions (which terms shall be no more onerous or less favorable to the
Nominated Purchaser than those applicable to the Bank in the Purchase
Agreement).
(b)    The purchase option is exercisable by DIC or a Nominated Purchaser
serving notice (the “Purchase Notice”) by the later of: (i) one hundred eighty
days prior to expiration of the Term pursuant to Section 16.1 (or one hundred
eighty (180) days after notice of termination pursuant to Section 16.2 or
Section 16.3, if applicable) or (ii) one hundred eighty (180) days after DIC or
the Company, as relevant, receives the information required to be provided
pursuant to Section 17.2(e).
(c)    If such purchase option is exercised, DIC or the Nominated Purchaser must
complete the purchase of the Program Assets within two hundred seventy (270)
days after the

70
Active.15844721.1

--------------------------------------------------------------------------------






notice has been given pursuant to Section 17.2(b); provided, however, that such
time period shall be extended as necessary for required regulatory approvals.
The date of such completion shall be the “Program Purchase Date.”
(d)    If this Agreement is terminated by either Party, the purchase price for
the Program Assets purchased, payable on the Program Purchase Date, shall be as
set forth on Schedule 17.2(d).
(e)    The Parties will use commercially reasonable efforts to minimize
transition costs. Following the provision by either Party of notice of
termination or non-renewal of this Agreement or the occurrence of an event that
gives rise to a right of termination (or will with the passage of time or giving
of notice give rise to such a termination right in the future), or at any time
during the eighteen (18) month period preceding the expiration of the Term,
promptly upon the Company’s request (but in no event later than thirty (30) days
after such request), the Bank shall provide (i) DIC with Program-related data of
the type that is both permitted to be disclosed by Applicable Law and typically
included in a request for proposal process including all information set forth
in Schedule 17.2(e), to allow DIC, its advisors and potential bidders to value
the Program Assets and provide a comprehensive bid, and (ii) DIC and its
prospective or actual Nominated Purchasers access to the books and records
relating to the Program Assets and the performance of the Program, including, to
the extent permitted by Applicable Law, Account-level data typically accessed in
such a process (including the information set forth in Schedule 17.2(e), for the
purpose of conducting due diligence investigations to determine whether they
wish to purchase the Program Assets. Prior to providing any prospective bidder
or Nominated Purchaser with access to any of the foregoing data, DIC shall cause
such prospective bidder or Nominated Purchaser to enter into confidentiality
arrangements (naming the Bank as a third party beneficiary thereof) that require
the prospective or actual Nominated Purchaser to maintain the confidentiality of
such information consistent with the requirements of this Agreement and not to
use the information other than for the evaluation of whether to make an offer to
purchase the Program Assets. During this period, the Bank shall make itself
reasonably available to participate in due diligence with prospective or actual
Nominated Purchasers. The Bank is entitled to review and approve any
confidentiality provisions related to this Section 17.2(e), such approval not to
be unreasonably withheld or delayed; provided that, the Company and/or DIC shall
not be required to disclose the identity of any prospective or actual Nominated
Purchaser.
(f)    After the Program Purchase Date, (i) the Bank shall have no further
rights in or to any Cardholder Data, and (ii) the Bank shall not solicit any
Cardholder for any loan, product or service on the basis of such Person’s status
as a Cardholder or any other information obtained in connection with the Program
without the Company’s prior consent. For the avoidance of doubt, nothing in the
Agreement shall require the Bank to delete Cardholders from general
solicitations made by the Bank when such Cardholders’ information was obtained
independently from third party sources of information.
(g)    If DIC exercises its right to purchase, or selects a Nominated Purchaser
to purchase, the Program Assets, the Bank shall negotiate in good faith with
respect to the assignment of Approved Ancillary Products (to the extent such
products are not proprietary to the Bank’s credit card business), if any, to DIC
or its Nominated Purchaser.

71
Active.15844721.1

--------------------------------------------------------------------------------






(h)    If DIC exercises its right to purchase, or selects a Nominated Purchaser
to purchase, the Program Assets, the Bank shall be required, at DIC’s option, to
continue to service the Accounts for the benefit of DIC, the Company or the
Nominated Purchaser in accordance with the provisions of this Agreement (or in
the case of a Nominated Purchaser, an interim servicing agreement providing for
the terms set forth in this Section 17.2(h) and such other terms as are
customary for such agreements) for a period of six (6) months (or such shorter
period as may be elected by the Company or DIC) following the end of the
Termination Period; provided that if such six (6) month period ends between
October 15 and January 15, the Company shall be entitled to cause such six (6)
month period to be extended such that it ends after January 15. Such servicing
shall be in accordance with the servicing standards set forth herein, including
as set forth in Schedule 7.2, and the Bank shall be paid a reasonable monthly
servicing fee agreed between the Bank and the purchaser as compensation for such
servicing. For purposes of this Section 17.2(h), an active Account shall mean
any account with a positive or negative balance or any Account with a zero
balance but which had activity, in each case during the month for which the
servicing fee is payable.
(i)    The Parties’ agreement concerning the treatment of Excluded Accounts in
connection with the Program Purchase Date is set forth on Schedule 17.2(i).
17.3    Rights of the Bank if Purchase Option Not Exercised.
(a)    If this Agreement expires or is terminated and the Company gives written
notice that DIC shall not exercise its option referred to in Section 17.2 or
otherwise fails to exercise the option within the time period specified in
Section 17.2, neither the Company or DIC shall have any further rights
whatsoever in the Program Assets. In such event, the Bank shall have the right
on or after the expiration or termination of this Agreement to take the actions
set forth on Schedule 17.3(a).
(b)    Notwithstanding the foregoing, in no event shall the Bank use or disclose
or permit any of its Affiliates to use or disclose the Cardholder Data to market
or promote a Credit Card or ancillary product together with any Scheduled
Retailer.  
(c)    The Company hereby grants and agrees to grant to the Bank a
non-exclusive, royalty-free, non-transferable, non-sublicensable license to use
the Company Licensed Marks (i) for up to one hundred eighty (180) days after the
Company gives written notice that the Company shall not exercise its option
referred to in Section 17.2 or after the time period for the Company to exercise
such option shall have expired solely to the extent necessary to exercise its
rights under this Section 17.3 and (ii) for up to one hundred eighty (180) days
after such written notice or expiration solely to the extent necessary to
identify the Accounts in connection with the billing and collection thereof and
as otherwise required by Applicable Law, after which time the Bank shall no
longer (and shall cause its permitted sublicensees to cease) use any of the
Company Licensed Marks (or any other Trademarks confusingly similar thereto).

72
Active.15844721.1

--------------------------------------------------------------------------------






ARTICLE XVIII


INDEMNIFICATION
18.1    Company Indemnification of the Bank. From and after the date hereof, the
Company shall indemnify and hold harmless the Bank, its Affiliates, and their
respective officers, directors and employees from and against and in respect of
any and all losses, liabilities, damages, costs and expenses of whatever nature,
including reasonable attorneys’ fees and expenses (collectively, “Losses”),
which are caused or incurred by, result from, arise out of or relate to:
(a)    the Company’s, its Affiliates’ and their respective Service Providers’ or
their respective employees’ or agents’ negligence, recklessness or willful
misconduct (including acts and omissions) relating to the Program;
(b)    any breach by the Company, its Affiliates or any of their respective
Service Providers of any of the terms, covenants, representations, warranties or
other provisions contained in this Agreement;
(c)    any actions or omissions by the Bank taken or not taken at the Company’s
written request or written direction pursuant to this Agreement except where the
Bank would have been otherwise required to take such action (or refrain from
acting) absent such request or direction of the Company (it being understood
that neither this exception nor any request or direction of the Company shall in
any way relieve the Bank of, or in any way alter, the Bank’s express obligations
under this Agreement, including the Bank’s obligation to ensure that the Program
complies with Applicable Law);
(d)    dishonest or fraudulent acts by the Company, or any of its Affiliates,
Service Providers or their respective agents or employees, in connection with
the Program (except to the extent charged back pursuant to Section 8.5 or
deducted from the Risk Adjusted Margin as a Program Net Loss pursuant to
Schedule 9.1);
(e)    any failure by the Company or its Affiliates or Licensees to satisfy any
of their obligations to third parties with respect to the sale by them to such
third parties of Goods and Services;
(f)    any Account Documentation or Solicitation Materials that were distributed
by the Company and were either (i) not approved by the Bank or (ii) not provided
by the Bank;
(g)    the failure of the Company to comply with Applicable Law in connection
with the Program or the Operating Procedures, unless such failure was the result
of any action taken or not taken by the Company at the written request or
direction of the Bank;
(h)    the Company’s Inserts or Billing Statement messages (other than any such
Inserts or Billing Statement messages constituting Account Documentation or
Solicitation Materials, which shall be governed by clause (f) above);

73
Active.15844721.1

--------------------------------------------------------------------------------






(i)    the use of the Company Licensed Marks, Intellectual Property and Program
Materials provided by the Company to the Bank in connection with the Program
constituting infringement of any Intellectual Property rights of such third
party;
(j)    a Security Incident involving the Company’s systems or data within the
Company’s or its Service Provider’s control or possession; and
(k)    the operation of a Second-Look Program.
18.2    Bank Indemnification of the Company. From and after the date hereof, the
Bank shall indemnify and hold harmless the Company, its Affiliates and their
respective officers, directors and employees from and against and in respect of
any and all Losses which are caused or incurred by, result from, arise out of or
relate to:
(a)    the Bank’s, its Affiliates’ and their respective Service Providers’ or
their respective employees’ or agents’ negligence, recklessness or willful
misconduct (including acts and omissions) relating to the Program;
(b)    any breach by the Bank or any of its Affiliates, or any of their
respective Service Providers of any of the terms, covenants, representations,
warranties or other provisions contained in this Agreement or any Credit Card
Agreement;
(c)    any actions or omissions by the Company taken or not taken at the Bank’s
written request or direction pursuant to this Agreement, except where the
Company would have been otherwise required to take such action (or refrain from
acting) absent such request or direction of the Bank (it being understood that
neither this exception nor any request or direction of the Bank shall in any way
relieve the Company of, or in any way alter, the Company’s express obligations
under this Agreement);
(d)    dishonest or fraudulent acts by the Bank, or any of its Affiliates,
Service Providers or any of their respective agents or employees, in connection
with the Program (except to the extent deducted from the Risk Adjusted Margin as
a Program Net Loss pursuant to Schedule 9.1);
(e)    any failure by the Bank to satisfy any of its obligations to (i)
Cardholders or other third parties with respect to the Program or the Accounts,
whether pursuant to the Credit Card Agreements or otherwise or (ii) any other
third parties in connection with its provision of other products and services to
such third parties;
(f)    any Account Documentation or Solicitation Materials, including that such
Account Documentation or Solicitation Materials fail to comply with Applicable
Law, unless such failure resulted from the Company’s modification of such
Account Documentation or Solicitation Materials in contravention of the review
and approval requirements of this Agreement;
(g)    (i) the failure of the Program to comply with Applicable Law or (ii) the
failure of the Bank to comply with Applicable Law in connection with the Program
or the Operating Procedures, unless such failure was as a result of any action
taken or not taken by the Company

74
Active.15844721.1

--------------------------------------------------------------------------------






in violation of its express obligations under this Agreement or in violation of
written instructions of the Bank delivered to the Company in accordance with
this Agreement;
(h)    the Bank’s Inserts or Billing Statement messages;
(i)    the use of the Bank Licensed Marks, Intellectual Property and Program
Materials provided by the Bank to the Company constituting infringement of any
Intellectual Property rights of such third party;
(j)    allegations by a third party that the operation of the Program in
accordance with this Agreement constitutes trademark infringement or dilution,
copyright infringement, unfair competition or misappropriation of another’s
ideas or trade secret, or patent infringement; and
(k)    a Security Incident involving the Bank’s systems or data within the
Bank’s or its Service Provider’s control or possession.
18.3    Procedures.
(a)    In case any claim is made, or any suit or action is commenced, against a
Party (the “Indemnified Party”) in respect of which indemnification may be
sought by it under this Article XVIII, the Indemnified Party shall promptly give
the other Party (the “Indemnifying Party”) notice thereof and the Indemnifying
Party shall be entitled to participate in the defense thereof and, with prior
written notice to the Indemnified Party given not later than twenty (20) days
after the delivery of the applicable notice from the Indemnified Party, to
assume, at the Indemnifying Party’s expense, the defense thereof, with counsel
reasonably satisfactory to such Indemnified Party. After notice from the
Indemnifying Party to such Indemnified Party of its election so to assume the
defense thereof, the Indemnifying Party shall not be liable to such Indemnified
Party under this Section 18.3 for any attorneys’ fees or other expenses
subsequently incurred by such Indemnified Party in connection with the defense
thereof, other than reasonable costs of investigation and other than as set
forth in Section 18.3(b).
(b)    The Indemnified Party shall have the right to employ its own counsel if
the Indemnifying Party elects to assume such defense, but the fees and expenses
of such counsel shall be at the Indemnified Party’s expense, unless (i) the
employment of such counsel at the Indemnifying Party’s expense has been
authorized in writing by the Indemnifying Party, (ii) the Indemnifying Party has
not employed counsel to take charge of the defense within twenty (20) days after
delivery of the applicable notice or, having elected to assume such defense,
thereafter ceases its defense of such action, or (iii) the Indemnified Party has
reasonably concluded that there may be defenses available to it which are
different from or additional to those available to the Indemnifying Party (in
which case the Indemnifying Party shall not have the right to direct the defense
of such action on behalf of the Indemnified Party), in any of which events the
attorneys’ fees and expenses of counsel to the Indemnified Party shall be borne
by the Indemnifying Party.
(c)    The Indemnified Party or Indemnifying Party may at any time notify the
other of its intention to settle or compromise any claim, suit or action against
the Indemnified Party in respect of which payments may be sought by the
Indemnified Party hereunder, and (i) the Indemnifying Party may settle or
compromise any such claim, suit or action solely for the

75
Active.15844721.1

--------------------------------------------------------------------------------






payment of money damages for which the Indemnified Party will be released and
fully indemnified hereunder, but shall not agree to any other settlement or
compromise without the prior written consent of the Indemnified Party, which
consent shall not be unreasonably withheld (it being agreed that any failure of
an Indemnified Party to consent to any settlement or compromise involving relief
other than monetary damages shall not be deemed to be unreasonably withheld),
and (ii) the Indemnified Party may not settle or compromise any such claim, suit
or action without the prior written consent of the Indemnifying Party, which
consent shall not be unreasonably withheld.
(d)    The Indemnifying Party shall promptly notify the Indemnified Party if the
Indemnifying Party desires not to assume, or participate in the defense of, any
third party claim, suit or action.
18.4    Notice and Additional Rights and Limitations.
(a)    If an Indemnified Party fails to give prompt notice of any claim being
made or any suit or action being commenced in respect of which indemnification
under this Article XVIII may be sought, such failure shall not limit the
liability of the Indemnifying Party to the extent the Indemnifying Party’s
ability to defend the matter was not materially prejudiced by such failure to
give prompt notice.
(b)    This Article XVIII shall govern the obligations of the Parties with
respect to the subject matter hereof but shall not be deemed to limit the rights
that either Party might otherwise have at law or in equity.
(c)    NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THIS AGREEMENT, IN NO EVENT
SHALL EITHER PARTY BE LIABLE TO THE OTHER FOR ANY INDIRECT, CONSEQUENTIAL,
INCIDENTAL, SPECIAL, PUNITIVE OR EXEMPLARY DAMAGES RELATING TO OR ARISING OUT OF
THIS AGREEMENT, UNLESS THE INDEMNIFIED PARTY BECOMES LIABLE TO A THIRD PARTY FOR
SUCH DAMAGES, IN WHICH CASE THE INDEMNIFYING PARTY SHALL BE LIABLE, SUBJECT TO
AND IN ACCORDANCE WITH THE TERMS OF THIS ARTICLE XVIII FOR REIMBURSEMENT OF THE
AMOUNTS SO PAID TO SUCH THIRD PARTY. FOR THE AVOIDANCE OF DOUBT, THE FOREGOING
SHALL NOT LIMIT EITHER PARTY’S RIGHT TO RECOVER LOST REVENUES OR PROFITS.
ARTICLE XIX

MISCELLANEOUS
19.1    Precautionary Security Interest. The Company and the Bank agree that
this Agreement contemplates the extension of credit by the Bank to Cardholders
and that the Company’s submission of Charge Transaction Data to the Bank shall
constitute assignment by the Company of any and all right, title and interest in
such Charge Transaction Data and the Cardholder Indebtedness reflected therein.
However, as a precaution in the event that any Person asserts that Article 9 of
the UCC applies or may apply to the transactions contemplated hereby, the
Company hereby grants to the Bank a first priority present and continuing
security interest in

76
Active.15844721.1

--------------------------------------------------------------------------------






and to the following, whether now existing or hereafter created or acquired: (i)
all Accounts, Cardholder Indebtedness, Account Documentation and Charge
Transaction Data, (ii) all proceeds of the Cardholder Indebtedness and (iii) the
reserve account and any proceeds in the reserve account created in accordance
with Section 11.4(g). In addition, the Company agrees to take any reasonable
action requested by the Bank, at the Bank’s expense, to establish the first lien
and perfected status of such security interest. Upon the termination or
expiration of this Agreement, the Bank shall execute such releases and file such
notices as the Company may request to evidence the termination of the security
interest provided for in this Section 19.1.
19.2    Securitization.
(a)    The Bank shall have the right to securitize the Cardholder Indebtedness
or any part thereof by itself or as part of a larger offering at any time. Such
securitization shall not affect the Company’s rights or the Bank’s obligations
hereunder. The Bank shall not securitize the Cardholder Indebtedness in any
manner that may encumber the Company’s rights hereunder to purchase Program
Assets free and clear of any lien or other interest created pursuant to such
securitization. All uses of the Company Licensed Marks in any securitization
document shall be made in accordance with Section 10.1 and with the prior
written approval of the Company.
(b)    In the event the Company elects to purchase the Program Assets pursuant
to Section 17.2 and the Bank has securitized or participated any of the
Cardholder Indebtedness included therein that is included in the Program Assets,
the Bank shall take such actions as are necessary to remove such Program Assets
from such securitization or otherwise terminate all interests and liens created
in the Program Assets pursuant to such securitization and to transfer such
Program Assets free and clear of all such interests and liens to the Company or
its Nominated Purchaser.
19.3    Assignment. Except as permitted by Section 19.2 or this Section 19.3,
none of the Company, on the one hand, or the Bank, on the other hand, shall
assign this Agreement or any of its rights hereunder without the prior written
consent of the other Party; provided, however, that either Party may, without
the prior written consent of the other Party, assign this Agreement to an
Affiliate that has the authority and financial ability to operate the Program in
the manner operated by the assigning Party; provided that the Agreement shall
remain binding on the assignor following the assignment.
19.4    Sale or Transfer of Accounts. Except as provided in this Section 19.4,
the Bank shall not sell or transfer in whole or in part any Accounts without the
Company’s prior written consent. Notwithstanding the immediately preceding
sentence, pursuant to the Bank’s collections policy related to charge-offs,
which will be shared with the Company, the Bank may sell or transfer in whole or
in part written off Accounts without Company’s prior approval. Proceeds of any
such sale or transfer shall be treated as a recovery on Cardholder Indebtedness.
19.5    Subcontracting. Each Party hereto shall be responsible for functions of
such Party performed by its Affiliates or other Persons to the same extent the
Party would be responsible if it performed such functions itself. The Company
acknowledges and agrees that the Bank may conduct customer service and
collections activities from the Philippines, which, in the case of

77
Active.15844721.1

--------------------------------------------------------------------------------






collections activities may consist of up to 100% of such activities, and, in the
case of customer service activities, shall not exceed 60% of all customer
service activities for Cardholders other than Elite Cardholders; provided, that
customer service activities for holders of Elite Credit Cards and all escalated
calls shall be conducted exclusively in the United States. Except as provided in
the immediately preceding sentence, the Bank shall not utilize Persons located
outside the United States to perform services involving direct oral contact with
Applicants or Cardholders without the prior written approval of the Company.
19.6    Amendment. Except as provided herein, this Agreement may not be amended,
supplemented or otherwise modified except by a written instrument signed by the
Bank and the Company.
19.7    Non-Waiver. No delay by a Party hereto in exercising any of its rights
hereunder, or partial or single exercise of such rights, shall operate as a
waiver of that or any other right. The exercise of one or more of a Party’s
rights hereunder shall not be a waiver of, or preclude the exercise of, any
rights or remedies available to such Party under this Agreement or in law or at
equity. Any waiver by a Party shall only be made in writing and executed by a
duly authorized officer of such Party.
19.8    Severability. In case any one or more of the provisions contained herein
shall be invalid, illegal or unenforceable in any respect under any law, the
validity, legality and enforceability of the remaining provisions contained
herein shall not in any way be affected or impaired thereby, and this Agreement
shall be reformed, construed and enforced as if such invalid, illegal or
unenforceable provision or portion of any provision had never been contained
herein and there had been contained herein instead such valid, legal and
enforceable provisions as would most nearly accomplish the intent and purpose of
such invalid, illegal or unenforceable provision.
19.9    Venue. Each Party hereby irrevocably submits to the jurisdiction of the
United States District Court for the Southern District of New York or, if such
federal jurisdiction is unavailable, in the state courts of the State of New
York located in the borough of Manhattan over any action arising out of this
Agreement, and each Party hereby irrevocably waives any objection which such
Party may now or hereafter have to the laying of improper venue or forum non
conveniens. Each Party agrees that a judgment in any such action or proceeding
may be enforced in other jurisdictions by suit on the judgment or in any manner
provided by law. Any and all service of process and any other notice in any such
suit, action or proceeding with respect to this Agreement shall be effective
against a Party if given as provided herein.
19.10    Governing Law. This Agreement and all rights and obligations hereunder,
including matters of construction, validity and performance, shall be governed
by and construed in accordance with the laws of the State of New York applicable
to contracts made to be performed within such State and applicable federal law.
19.11    Specific Performance. The Parties agree that money damages would not be
a sufficient remedy for any breach of Article VI, X or XIII or the failure of a
Party to perform any of its material obligations hereunder, and that, in
addition to all other remedies, each Party will be entitled to seek specific
performance and to seek injunctive or other equitable relief as a

78
Active.15844721.1

--------------------------------------------------------------------------------






remedy for any such breach or failure to perform its material obligations
hereunder. Each Party waives any requirements for the securing or posting of any
bond in connection with such remedy.
19.12    Notices. Any notice, approval, acceptance or consent required or
permitted by a Party under this Agreement shall be in writing to the other Party
and shall be deemed to have been duly given when delivered in person, when
received via overnight courier, when sent by facsimile (with written
confirmation of transmission), or when posted by United States registered or
certified mail, with postage prepaid, addressed as follows:
If to the Company:
Dillard’s, Inc.
1600 Cantrell Road
Little Rock, Arkansas 72201 
Attention: President
Facsimile: 501-376-5917
With a copy to:
Dillard’s, Inc.
1600 Cantrell Road
Little Rock, Arkansas 72201 
Attention: General Counsel
Facsimile: 501-376-5031
With a copy to:
Simpson Thacher & Bartlett LLP
425 Lexington Avenue
New York, New York 10017
Attention: Maripat Alpuche, Esq.
Facsimile: (212) 455-2502
If to the Bank:
Wells Fargo
MAC N8235-023
7000 Vista Drive
West Des Moines, IA 50266
Attention: Wells Fargo, Dillard’s Program Manager
Facsimile: 515-222-8870 
With a copy to:
Wells Fargo and Co. Law Department  
MAC N0001-10A
800 Walnut Street., 10th Floor
Des Moines, IA 50309
Attention: Managing Counsel
Facsimile: 515-557-1397



19.13    Further Assurances. The Company and the Bank agree to produce or
execute such other documents or agreements as may be necessary or desirable for
the execution and implementation of this Agreement and the consummation of the
transactions specified herein and

79
Active.15844721.1

--------------------------------------------------------------------------------






to take all such further action as the other Party may reasonably request in
order to give evidence to the consummation of the transactions specified herein.
19.14    No Joint Venture. Nothing contained in this Agreement shall be deemed
or construed by the Parties or any third party to create the relationship of
principal and agent, or a partnership, joint venture or any association between
the Company and the Bank, and no act of either Party shall be deemed to create
any such relationship. The Company and the Bank each agree to such further
actions as the other may request to evidence and affirm the non-existence of any
such relationship.
19.15    Press Releases. The Company, on the one hand, and the Bank, on the
other hand, each shall obtain the prior written approval of the other Party with
regard to the content, timing and distribution of (i) any press releases
announcing the execution of this Agreement or the transactions specified herein
and (ii) any subsequent press releases concerning this Agreement or the
transactions specified herein. The foregoing notwithstanding, and subject to
Article XIII, it is understood that neither Party shall be required to obtain
any prior consent, but shall consult with each other to the extent practicable,
with regard to public disclosures required by Applicable Law or the applicable
rules and regulations of any stock exchange, including pursuant to the
requirements of Section 13.1(b).
19.16    No Set-Off. The Company and the Bank agree that each Party has waived
any right to set-off, combine, consolidate or otherwise appropriate and apply
(i) any assets of the other Party held by the Party or (ii) any indebtedness or
other liabilities at any time owing by the Party to the other Party, as the case
may be, against or on account of any obligations owed by the other Party under
this Agreement, except as expressly set forth herein.
19.17    Third Parties. Except for the Indemnified Parties with respect to
indemnity claims pursuant to Article XVIII, the Parties do not intend: (i) the
benefits of this Agreement to inure to any third party; or (ii) any rights,
claims or causes of action against a Party to be created in favor of any Person
or entity other than the other Party.
19.18    Force Majeure. If performance of any service or obligation under this
Agreement is prevented, restricted, delayed or interfered with by reason of
labor disputes, strikes, acts of God, floods, lightning, severe weather,
shortages of materials, rationing, utility or communication failures,
earthquakes, war, revolution, civil commotion, acts of public enemies, blockade
or embargo or any other act, which are beyond the reasonable control and
foreseeability of a Party (each, a “Force Majeure Event”) (it being understood
that a change in Applicable Law (including Payment Network rules, if applicable)
shall not be deemed a Force Majeure Event; provided, however, that no Party
shall be deemed to be in breach of this Agreement for acting or failing to act
in a manner required by Applicable Law), then such Party shall be excused from
such performance to the extent of and during the period of such Force Majeure
Event. A Party excused from performance pursuant to this Section 19.18 shall
give the other Party prompt written notice of the occurrence of such Force
Majeure Event and shall exercise all reasonable efforts to continue to perform
its obligations hereunder, including by implementing its disaster recovery and
business continuity plan as provided herein, and shall thereafter continue with
reasonable due diligence and good faith to remedy its inability to so perform
except that nothing herein shall obligate either Party to settle a strike or
other labor

80
Active.15844721.1

--------------------------------------------------------------------------------






dispute when it does not wish to do so. To the extent that either party is
unable to maintain continuity of the services through such Force Majeure Event,
it will make commercially reasonable efforts to procure an alternate source of
the services in order to fulfill its obligations hereunder at its own cost.
19.19    Entire Agreement. This Agreement, the Purchase Agreement and the Mutual
Non-Disclosure Agreement, dated as of October 11, 2013, between Wells Fargo
Bank, National Association and the Company, together with the Exhibits,
Schedules and Annexes hereto and thereto, supersede any other agreement, whether
written or oral, that may have been made or entered into by the Company and the
Bank (or by any officer or employee of any such Parties) relating to the matters
specified herein and therein, and constitute the entire agreement by the Parties
related to the matters specified herein or therein.
19.20    Binding Effect.
(a)    This Agreement shall be binding upon and shall inure to the benefit of
the Parties hereto and their respective successors and permitted assigns.
(b)    The following provisions of this Agreement shall become effective as of
the date hereof: Article I, Section 2.1, Section 2.2, Section 2.4, Article III,
Section 4.2(e), Article VI, and Articles X through XIX, and such provisions
hereof requiring the Parties to take actions prior to or in preparation of the
Effective Date. All of the other provisions of this Agreement shall become
effective as of the Effective Date.
19.21    Counterparts/Facsimiles. This Agreement may be executed in any number
of counterparts, all of which together shall constitute one and the same
instrument, but in making proof of this Agreement, it shall not be necessary to
produce or account for more than one such counterpart. Any facsimile of an
executed counterpart shall be deemed an original.
19.22    Survival. Upon the expiration or termination of this Agreement, the
Parties shall have the rights and remedies described herein. Upon such
expiration or termination, all obligations of the Parties under this Agreement
shall cease, except that the obligations of the Parties pursuant to Article VI
(Cardholder Information), Section 8.5 (The Bank’s Right to Charge Back), Article
X (Licensed Marks and Intellectual Property), Article XII (Access, Audit and
Dispute Resolution), Article XIII (Confidentiality), Article XVII (Effects of
Termination), Article XVIII (Indemnification) and Sections 19.6 through 19.22
shall survive the expiration or termination of this Agreement.
19.23    Change of Control of the Company. If the Company experiences a Change
of Control, the provisions of Schedule 19.23 shall apply.
  
[Remainder of Page Intentionally Left Blank]



81
Active.15844721.1

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, each of the Parties has caused this Agreement to be duly
executed as of the date first above written.
 
WELLS FARGO BANK, N.A.
 
 
By:
/s/ Thomas Wolfe
Name:
Thomas Wolfe
Title:
Executive Vice President
 
 
 
 
 
DILLARD'S, INC.
 
 
By:
/s/ James I. Freeman
Name:
James I. Freeman
Title:
Senior Vice President and Chief Financial Officer
 
 
 
 
 
For the purposes of Section 9.1, Section 17.2 and Section 17.3:
 
 
 
DILLARD INVESTMENT CO., INC.
 
 
By:
/s/ James I. Freeman
Name:
James I. Freeman
Title:
President







